      Case 20-06121-LA7               Filed 09/10/21              Entered 09/12/21 21:07:26            Doc 34      Pg. 1 of 71
CSD 1162    [07/01/18]
Name, Address, Telephone No. & I.D. No.
 Michael F. Ram (SBN 104805),
 Morgan and Morgan Complex Litigation Group,
 711 Van Ness Ave, Suite 500,
 San Francisco, CA 904102;                                                                         September 10, 2021
 (415) 358-6913



            UNITED STATES BANKRUPTCY COURT
                  SOUTHERN DISTRICT OF CALIFORNIA
            325 West F Street, San Diego, California 92101-6991


 In Re Omega Family Services, LLC
                                                                                          BANKRUPTCY NO.     20-6121-LA7
                                                                    Debtor.

      Mark Angeles, Jeffrey Angeles, Linda Kelly, and
 Trevor Kelly                                                                             RS NO.   MFR-1
                                                                    Moving Party

      Omega Family Services, LLC and Trustee, James L. Kennedy

                                                                    Respondent(s)




             ORDER ON NONCONTESTED MOTION FOR RELIEF FROM AUTOMATIC STAY
                            REAL PROPERTY      PERSONAL PROPERTY


           The court orders as set forth on the continuation pages attached and numbered 1 through 69 with exhibits, if any, for

 a total of 69 pages. Motion Docket Entry No. 28

 //

 //

 //

 //




 DATED:          September 10, 2021
                                                                              Judge, United States Bankruptcy Court




CSD 1162
     Case 20-06121-LA7               Filed 09/10/21        Entered 09/12/21 21:07:26             Doc 34      Pg. 2 of 71
CSD 1162     [07/01/18]   (Page 2)
ORDER ON NON-CONTESTED MOTION FOR RELIEF FROM AUTOMATIC STAY ON REAL OR PERSONAL PROPERTY
DEBTOR: Omega Family Services, LLC                                                              CASE NO:20-6121-LA7
                                                                                                RS NO.: MFR-1

        The Motion of            Mark Angeles, Jeffrey Angeles, Linda Kelly, and Trevor Kelly                            ³0RYDQW´ 

for relief from the automatic stay having been filed with the above-entitled court on        August 12, 2021                     ,
and

        The Notice of Filing of a Motion for Relief from Automatic Stay (a file-stamped copy of which is attached hereto as


Exhibit A OR Notice Docket Entry No.          29              , if filed electronically), the Motion, and accompanying Declarations

having been served upon parties named below on             August 12, 2021                                           , and
                  Debtor (Name):      Omega Family Services, LLC

                  'HEWRU¶V$WWRUQH\(Name):         William P. Fennell

                  Trustee (Name):       James L. Kennedy

                  United States Trustee (in Chapter 11 & 12 cases), and

                  Others, if any (Name):




         No objection or Request for Hearing having been filed by or on behalf of the Debtor, it is hereby ordered as follows:

         The automatic stay pursuant to 11 U.S.C. Section 362 is hereby terminated for all purposes as to Movant in connection with

the estate's and the debtor's interest in

1.                   The following real property:

        a.           Street address of the property including county and state:



        b.           Legal description is       attached as Exhibit B or          described below:




2.                  The following personal property as described     below and         in Exhibit B attached:
                    The proceeds of Debtor's Errors and Omissions insurance policy, issued by National Casualty Company,
                    Policy Number FNO0001738-VA-03-05. Debtor is the named insured of said policy.


        It is further ordered that (Optional): WKDW0RYLQJ3DUWLHV¶0RWLRQ to Lift Stay is well taken and should be granted.




CSD 1162
                                                                             Signed by Judge Louise DeCarl Adler September 10, 2021
Case 20-06121-LA7   Filed 09/10/21   Entered 09/12/21 21:07:26      Doc 34      Pg. 3 of 71




                         EXHIBIT A




                                                  Signed by Judge Louise DeCarl Adler September 10, 2021
         Case
      Case    20-06121-LA7Filed
           20-06121-LA7      Filed 08/12/21Entered
                                09/10/21     Entered 08/12/21
                                                   09/12/21   19:44:02 Doc
                                                            21:07:26    Doc34
                                                                            29 Pg.
                                                                                Pg.41ofof71
                                                                                          3
CSD 1185 [07/18/18] Name, Address, Telephone No. & I.D. No.
Michael F. Ram (SBN 104805)
mram@forthepeople.com
MORGAN & MORGAN
COMPLEX LITIGATION GROUP
711 Van Ness Avenue, Suite 500
San Francisco, CA 94102
Telephone: (415) 358-6913

                UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF CALIFORNIA
                325 West F Street, San Diego, California 92101-6991

    In Re   Omega Family Services, LLC
                                                                                            BANKRUPTCY NO.   3:20-bk-06121
                                                                       Debtor.
    Mark Angeles, Jeffrey Angeles, Linda Kelly, Trevor
    Kelly, Elizabeth Montgomery, and Richard                                                RS NO.MFR-1
    Montgomery                                                         Moving Party

    James L. Kennedy and Omega Family Services,
    LLC
                                                                       Respondent(s)


                             NOTICE OF FILING OF A MOTION FOR RELIEF FROM AUTOMATIC STAY

TO THE ABOVE NAMED RESPONDENT(S)1:

        You are hereby notified that a Motion for Relief from the Automatic Stay provided by § 362 of the
Bankruptcy Code has been filed. If you object to the Court granting relief from the automatic stay as requested in the
Motion, you must, within 112 days following the date of service of this notice of motion on you:

1.           Obtain a hearing date and time from the appropriate Courtroom Deputy for the judge assigned to this bankruptcy
             case. Determine which deputy to call by looking at the Bankruptcy Case No. in the above caption of this notice.
             If the case number contains the letters:

                      -         MM       -         call (619) 557-7407           -        DEPARTMENT ONE (Room 218)
                      -         LA       -         call (619) 557-6594           -        DEPARTMENT TWO (Room 118)
                      -         LT       -         call (619) 557-6018           -        DEPARTMENT THREE (Room 129)
                      -         CL       -         call (619) 557-6019           -        DEPARTMENT FIVE (Room 318)

2.           File with the Clerk of the Bankruptcy Court, at the address shown above, the original and one copy of:
             (a)      an ´2SSRVLWLRQWR0RWLRQ´2 (for real or personal property, use Form CSD 1161 of this Court);
             (b)      a ³'HFODUDWLRQLQ2SSRVLWLRQWRWKH0RWLRQ´2; and
             (c)      a separate ´5HTXHVWDQG1RWLFHRI+HDULQJRQMotion´ using Form CSD 1186 of this Court (this
                      form may be obtained from the Office of the Clerk);

3.           Serve a copy of these documents on the [Attorney for the] Moving Party named in the upper left hand corner.

4.           Serve a copy of these documents on each of the additional parties as required by LBR 4001-3.

         If you fail to file with the clerk and serve on the moving party your request for hearing and the declaration
in opposition to motion within the 11-day2 period provided by this motion, the court may grant the moving party
relief from the automatic stay without further notice to you or a hearing.

Dated: August 12, 2021
                                                                      /s/ Michael F. Ram
                                                                      [Attorney for] Moving Party


                            All pleadings related to this particular RS action must contain the above caption.
1
 LBR 4001-2, printed on the reverse side, governs service of this notice.
2
 Depending on how you were served, you may have additional time for response. See FRBP 9006. Instructions for the Respondent and the date of
service of this notice indicated in the Certificate of Service are printed on the reverse side.
CSD 1185                                                                                                            [Continued on Page 2]

                                                                                       Signed by Judge Louise DeCarl Adler September 10, 2021
        Case
     Case    20-06121-LA7Filed
          20-06121-LA7      Filed 08/12/21Entered
                               09/10/21     Entered 08/12/21
                                                  09/12/21   19:44:02 Doc
                                                           21:07:26    Doc34
                                                                           29 Pg.
                                                                               Pg.52ofof71
                                                                                         3
CSD 1185 (Page 2) [07/18/18]

1.       All pleadings related to this particular RS action must contain the above caption.
2.       Instruction to Respondent: If you file a "Declaration in Opposition to the Motion," it must be signed by the respondent under oath; and
         (1)  identify the interest of the respondent in the property;
         (2)  state with particularity the grounds for the opposition;
         (3)  if respondent is the debtor or the trustee, state the provable value of the property specified in the Motion and the amount of equity which
              would be realized by the debtor after deduction of all encumbrances; and
         (4)  contain a statement as to competence of the declarant and the foundation for any opinion.
3.       Instructions to Moving Party: LBR 4001-2 provides that:
         ³D   A motion for stay relief . . . must:
              ³      name the debtor, co-debtors, and the trustee, as respondents;
              ³      state with particularity the relief or order sought and the grounds for such relief or order;
              ³      state the status of any pending foreclosure, repossession, or unlawful detainer proceeding;
              ³      if the motion is filed in a chapter 11 or 13 case and if nonpayment of any post-Petition payment is a ground for relief,
                      provide an accounting of each post-Petition payment received, the amount and date received, and date posted to the account;
              ³      where the value of an asset is relevant, provide admissible evidence of value and any known encumbrances; and
              ³      if the motion is brought for cause, provide admissible evidence of the specific facts that constitute such FDXVH´
         ³E   Service. The Movant must serve the motion, together with Local Form CSD 1185, on the debtor, co-debtor, any counsel for the debtor,
              the trustee, and other Entities or Individuals entitled to receive notice of default or notice of sale under applicable non-bankruptcy law
              governing foreclosure of real or personal property which is the subject of the PRWLRQ´


                                    ** Motions filed after the case is closed are not entitled to a refund of fees.

[The Certification of Service must accompany the Notice of Motion printed on the reverse and any motion for entry of a default order pursuant
to LBR 4001-5(a).]


                                                         CERTIFICATE OF SERVICE
         I, the undersigned whose address appears below, certify:

         That I am, and at all relevant times was, more than 18 years of age;

        That on 12th day August of , 2021 [Date of Service3], I served a true copy of this NOTICE OF FILING OF A
MOTION FOR RELIEF FROM AUTOMATIC STAY, together with a copy of the Motion for Relief from Stay and [describe
any other papers] on the following persons listed below by the mode of service shown below:
List additional papers:        1. Certificate of Insurance for Omega Family Services, LLC, Policy No. FNO0001738-VA-03-
05; 2. Certificate Policy for Participating Insurance Agent Members of the Financial Services Professional Liability Risk
Purchasing Group/MGA P-C, Policy No. FNO0001616-VA-03-02.


1.      7R%H6HUYHGE\WKH&RXUWYLD1RWLFHRI(OHFWURQLF)LOLQJ ³1()´ :

        8QGHUFRQWUROOLQJ/RFDO%DQNUXSWF\5XOHV V  ³/%5´ WKHGRFXment(s) listed above will be served by the
court via NEF and hyperlink to the document. On August 12, 2021               , I checked the CM/ECF docket for
this bankruptcy case or adversary proceeding and determined that the following person(s) are on the Electronic Mail
Notice List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:

                Attorney for Debtor (or Debtor), if required: William P. Fennell for Omega Family Services, LLC,
                william.fennell@fennelllaw.com.




                Chapter 7 Trustee: James L. Kennedy, jim@jlkennedy.com.



                 For Chpt. 11, & 12 cases:             For ODD numbered Chapter 13 cases:                  For EVEN numbered Chapter 13 cases:
                 UNITED STATES TRUSTEE                 THOMAS H. BILLINGSLEA, JR., TRUSTEE                 DAVID L. SKELTON, TRUSTEE
                 ustp.region15@usdoj.gov               Billingslea@thb.coxatwork.com                       admin@ch13.sdcoxmail.com
                                                                                                           dskelton13@ecf.epiqsystems.com




CSD 1185

                                                                                        Signed by Judge Louise DeCarl Adler September 10, 2021
        Case
     Case    20-06121-LA7Filed
          20-06121-LA7      Filed 08/12/21Entered
                               09/10/21     Entered 08/12/21
                                                  09/12/21   19:44:02 Doc
                                                           21:07:26    Doc34
                                                                           29 Pg.
                                                                               Pg.63ofof71
                                                                                         3
CSD 1185 (Page 3) [07/18/18]


2.      Served by United States Mail:

       On August 12, 2021                 , I served the following person(s) and/or entity(ies) at the last known
address(es) in this bankruptcy case or adversary proceeding by placing accurate copies in a sealed envelope in the
United States Mail via 1) first class, postage prepaid or 2) certified mail with receipt number, addressed as follows:

        Attorney for Debtor (or Debtor), if required: Debtor, Omega Family Services, LLC, dba Lyfgro Insurance
        Solutions, c/o James L. Kennedy, Chapter 7 Trustee, P.O. Box 28459, San Diego, CA 92198-0459; Omega
        Family Services, LLC, c/o Gaston & Gaston, PLC, 110 W. A Street, Suite 1100, San Diego, CA 92101.




3.      Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:

       Under Fed.R.Civ.P.5 and controlling LBR, on                                  , I served the following person(s)
and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile
transmission, by overnight delivery and/or electronic mail as follows:

        Attorney for Debtor (or Debtor), if required:




        I declare under penalty of perjury under the laws of the United States of America that the statements made
        in this proof of service are true and correct.




         Executed on     August 12, 2021                                   Michael F. Ram   /s/ Michael F. Ram
                                       (Date)                              (Typed Name and Signature)

                                                                                             711 Van Ness Avenue, Suite 500
                                                                           (Address)

                                                                                               San Francisco, CA 94102
                                                                           (City, State, ZIP Code)


3
This Date of Service commences the time period for responding to Motion.
CSD 1185




                                                                                Signed by Judge Louise DeCarl Adler September 10, 2021
Case 20-06121-LA7   Filed 09/10/21   Entered 09/12/21 21:07:26      Doc 34      Pg. 7 of 71




                         EXHIBIT B




                                                  Signed by Judge Louise DeCarl Adler September 10, 2021
             Case
           Case   20-06121-LA7 Filed
                20-06121-LA7     Filed 06/28/21 Entered
                                     09/10/21    Entered09/12/21
                                                         06/28/2121:07:26
                                                                  18:32:46 Doc
                                                                           Doc 34
                                                                               22-1 Pg.
                                                                                     Pg.82
                                                                                         ofof712


                                                                      CERTIFICATE OF INSURANCE

    NOTICE: This insurance provides professional liability (E&O) insurance coverage and is written on a ³claims-made and reported´basis and
    applies only to ³written claims´first made against an insured and reported to the Insurer during the Named Insured's Certificate Period. No
  coverage exists for claims first made or reported after the Named Insured¶s Certificate Period unless an extended reporting period applies. (For
      those Named Insureds who are residents of or practice in NY, no coverage exists for claims first made or reported after the end of the
     coverage relationship unless an Extended Reporting Period applies.) Defense costs reduce the Limits of Liability and are subject to the
   Retention. Please review the policy carefully. Please note that this certificate is a summary of coverage and does not amend, extend, or alter
     the coverage afforded by the insurance policy, and coverage is subject to all of the terms, conditions and exclusions of the policy. In the
                            instance of any conflict, the insurance language contained in the policy will prevail and control.


  NAMED INSURED:                                                                          PRODUCER:
  OMEGA FAMILY SERVICES, LLC                                                              JASON ROGERS CA LICENSE #: 0K64122
  DBA LYFGRO INSURANCE SOLUTIONS
  11956 BERNARDO PLAZA DR., #414                                                          8430 ENTERPRISE CIRCLE, STE 200
  SAN DIEGO, CA 92128                                                                     LAKEWOOD RANCH, FL 34202
  COMPANY AFFORDING COVERAGE: NATIONAL CASUALTY COMPANY
  COVERAGE: THIS IS TO CERTIFY THAT THE INSURED LISTED ABOVE IS COVERED UNDER THE POLICY OF INSURANCE LISTED
  BELOW, FOR THE CERTIFICATE PERIOD INDICATED. THE INSURANCE AFFORDED BY THE POLICY DESCRIBED HEREIN IS
  SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH POLICY.


       Policy Number                      Certificate Period                   Limits of Liability: Each Claim                      Limits of Liability: Aggregate

  FNO0001738-VA-03-05                8/1/2020            8/1/2021                           $1,000,000                                          $2,000,000

  COVERAGE:                                                                                RETENTION AMOUNT: Each Claim
  Life, Accident, Health, Disability, LTC, Medicare products                               $0
  Fixed Annuities                                                                          $0
  Indexed Annuities                                                                        $5,000
  Variable Products & Mutual Funds                                                         $5,000
  Personal Lines P&C                                                                       $5,000
  Commercial Lines P&C                                                                     not purchased
  Expanded P&C                                                                             not purchased
  Flood Insurance                                                                          $25,000 ($100k/$100k /1M Coverage Sublimit Applies)


  NOTICE OF CLAIMS:                                                                        SPECIAL PROVISIONS:
  National Casualty Company c/o Prosurance Group, Inc.
  2685 Marine Way, Suite 1408
  Mountain View, CA 94043



  Named Insured¶s Endorsements attached at Certificate Inception:

                                                                                                                     BY
  DATE: 2/18/2021
                                                                                                 Authorized Representative

This certificate of insurance is not a contract of insurance. It is merely evidence of insurance provided under a Master Policy. Covered claims are paid in accordance with the
terms of the Master Policy. Coverage is provided based on representations made on the Named Insured¶s Application for Insurance. No coverage exists if the representations
made on the Named Insured¶s Application for Insurance are discovered to be false. Failure to provide true and accurate responses to any of the questions on the Application for
Insurance will result in the immediate voiding of the insurance coverage issued and/or the denial of claims asserted against the Named Insured. Coverage is in-force only if
premium payments are current. This policy provides coverage for the Insured Agency; any owner, partner, executive, officer, director, stockholder, producer, or employee of the
Insured Agency, solely while acting within the scope of the person¶s duties as such; and any estate, heir, executor, administrator, assignee or legal representative of any Insured
in the event of the Insured¶s death, incapacity or bankruptcy, but only to the extent that such person had coverage under the Policy. A Policy Aggregate of $10,000,000 applies
under the Master Policy except with respect to those Named Insureds who are resident of or practice in New York State. Please visit www.napa-benefits.org/eo to download a
complete copy of the policy for your records.




                                                                                                                                      OFS000142

                                                                                                      Signed by Judge Louise DeCarl Adler September 10, 2021
   Case
Case    20-06121-LA7Filed
     20-06121-LA7      Filed 06/28/21 Entered
                          09/10/21      Entered 06/28/21
                                              09/12/21   18:32:46 Doc
                                                       21:07:26    Doc34
                                                                       22-2Pg.Pg.
                                                                               9 of2 71
                                                                                     of
                                           62




                                            Home Office:
                                         Madison, Wisconsin
                                        Administrative Office:
                      8877 North Gainey Center Drive • Scottsdale, Arizona 85258
                                           1-800-423-7675
                                        A STOCK COMPANY



                                   FINANCIAL SERVICES
                                 PROFESSIONAL LIABILITY
                                    INSURANCE POLICY

                                (Claims Made and Reported)




                                         CERTIFICATE
                                           POLICY




                                         Administered By:
                                     ProSurance Group, Inc.
                                   2685 Marine Way, Suite 1408
                                  Mountain View, California 94043




                                                          Signed by Judge Louise DeCarl Adler September 10, 2021
    CaseCase 20-06121-LA7
         20-06121-LA7       Filed
                        Filed     06/28/21Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc3422-2Pg. Pg. 3 of
                                                                                    10 of 71
                                                62
                                        LIMITATION OF COVERAGE ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy.

        First Named Insured:
        Policy Number:
        Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

A. In consideration of the premium charged, and not withstanding any other provision of this policy, it is understood and
   agreed that the coverage provided by this policy, including any obligation to pay “damages”, defend or pay “defense
   costs”, is limited to liability arising out of a named insured acting as follows as specified for that named insured on the
   Named Insureds Endorsement:
   I – “Individual” Coverage. Provides coverage for an “individual” named insured acting as a “life insurance agent” and/or
       “property and casualty insurance agent” and/or Series 6 “registered representative” as set forth for that named insured
       on the Named Insureds Endorsement; or
   II – Agency Coverage. Provides coverage for a named insured insurance agency and its employed and independent
       contractor named insured agents, acting as a “life insurance agent” and/or “property and casualty insurance agent”
       and/or Series 6 “registered representative” as set forth for that named insured on the Named Insureds Endorsement;
       provided, coverage for an employee or independent contractor of a named insured agency only applies with respect to
       covered activities carried out by, or through, or with the written approval of that named insured agency.

B. In consideration of the premium charged, it is understood and agreed that Section VI N of the policy is amended to read
   as follows:

   VI N. Certain Investments / Investment Strategies / Tangible Assets / Businesses and Activities. Except as may
   otherwise be specifically provided by endorsement, it is understood and agreed that there is no coverage under this policy,
   including no obligation to pay “damages”, defend or pay “defense costs”, for any insured with respect to any liability or
   “written claim” based upon, arising out of, attributable to, directly or indirectly resulting from, in consequence of, or in any
   way involving actual or alleged advice, offering, sale or servicing of “financial services” with respect to any of the following:

   1. Actual or alleged “financial services” related to any of the following named investments or investment strategies
      including, without limitation, the sale, servicing, advice with respect to or recommendation of any such investments or
      investment strategies:
      - arbitrage;
      - short sales (except short against the box);
      - derivatives, including, without limitation, interest rate swaps, collateralized mortgage obligations (CMO’s),
        collateralized debt obligations (CDO’s), structured notes, commodities, or any type of option or future, or futures
        option contract (including, without limitation, the purchase, acquisition, sale, holding of or change in value of any
        “security” or other asset or property obtained as a result of such option or futures contract) or similar investments or
        investment products including, without limitation, commodity pools or partnerships engaged in the investment in or
        trading of such “securities”;
      - charitable gift annuities;
      - hedge funds;
      - callable, step-up or step-down Certificates of Deposit (CD’s);
    - viaticals, viatical settlement contracts, senior settlements, senior settlement contracts, structured cash flows (aka
        pension viaticals), life settlements, life settlement contracts, life settlement backed “securities”, death bonds or similar
        products or services, regardless of how denominated, involving the purchase, sale, assignment, transfer, devise or
        bequest of all or any portion of the death benefit or other benefits or ownership interests in a life insurance policy, life
        insurance contract, or annuity, including, without limitation, sale by an owner of a life insurance policy, or the benefits
        of a life insurance policy, to another “individual” or “entity” whether directly or indirectly, including without limitation,
        pursuant to any type of option;




                                                                            Signed by Judge Louise DeCarl Adler September 10, 2021
   CaseCase 20-06121-LA7
        20-06121-LA7       Filed
                       Filed     06/28/21Entered
                             09/10/21      Entered 06/28/21
                                                 09/12/21   18:32:46 Doc
                                                          21:07:26    Doc3422-2Pg. Pg. 4 of
                                                                                   11 of 71
                                               62
                                       LIMITATION OF COVERAGE ENDORSEMENT

Page 2

     - Promissory notes and anything similar, whether a “security” or not; provided, U.S. Treasury and any other
       government agency notes are not excluded from coverage under this policy;
     - high yield investment programs (HYIPS) or similar investment programs involving unregistered “securities” typically
       touted by unlicensed “individuals” or “entities” over the internet (as discussed in the FINRA July 2010 investor alert);
     - “securities” which are not registered with the SEC (other than federal, state or municipal “securities” exempt from
       registration);
     - Like-kind exchanges under Internal Revenue Section 1031, including but not limited to tenants-in-common real
       estate or other investments utilized or planned to be utilized in the exchange or invested in independent of an
       exchange (except as provided by endorsement);
     - private equity investments, including, without limitation, venture capital and leveraged buy-out funds;
     - proprietary products;
     - day trading;
     - tax liens, tax deeds and government secured tax certificates or similar products;
     - investments in ATM or pay telephones, including, without limitation, ETS pay phones;
     - inverse and leveraged mutual funds and inverse and leveraged Exchange Traded Funds (ETF’s) and Exchange
       Traded Notes (ETN’s);
     - prepaid variable forward contracts;
     - claims arising out of any “trading error” (the failure to buy, sell or otherwise deal with “securities” as requested or
       intended) ;
     - claims arising out of abusive tax shelters or other tax avoidance schemes which have been disallowed by the IRS,
       including, without limitation, springing cash value life insurance policies;
     - structured settlements;
     - insurance written through “entities” which are not properly licensed as admitted insurance companies except as
       otherwise provided under the Expanded Commercial Lines Property and Casualty Agent Coverage Endorsement;
     - Corporate Owned Life Insurance policies (“COLI policies”) and Bank Owned Life Insurance policies (“BOLI policies”)
       except as otherwise provided by the COLI / BOLI Endorsement; provided, the use of death benefits as collateral for a
       loan made by a bank to an “individual” is not considered a COLI policy or BOLI policy;
     - life insurance policies and annuities the premium for which is financed by a third party “individual” or “entity” rather
       than being paid for directly by the insured or by a “related person” of that insured”; provided, the use of an
       “individual’s” own assets as collateral for a loan (e.g., mortgaging a home or a margin loan from a stock portfolio), the
       proceeds of which are being used to buy a life insurance policy, does not constitute “financing of life insurance
       policies and annuities the premium for is financed by a third party”;
     - Limited Partnerships and REITS;
     - policies placed in or through captive insurers, risk retention groups or purchasing groups;
     - claims arising out of or in any way related to the actual or alleged sending, transmitting, communicating, or
       distribution or use of material or information in violation of any law, rule or regulation (whether local, state, federal or
       non-USA laws, rules or regulations), including, without limitation, those laws, rules or regulations prohibiting
       unsolicited faxes, text messages, electronic mail, or any other unwanted or unsolicited communications, including,
       without limitation, The Telephone Consumer Protection Act and The CAN-Spam Act, as amended, and the rules and
       regulations adopted pursuant to those Acts, as well as any laws, rules or regulations dealing with privacy, cyber
       stalking and cyber harassment;
     - investments in tangible personal property, whether directly or through a “security” conveying ownership or an interest
       therein, including, without limitation, pay telephones, automatic teller machines (“ATM’s”), precious metals,
       gemstones, stamps, art objects, antiques or other collectibles or any security interest in tangible personal property;
       however, this exclusion does not apply to claims arising out of transactions involving gold or silver;
     - Investments in or the use of cryptocurrency, including but not limited to Digital Tokens and Digital Coins, e.g. Bitcoin,
       Ethereum, Litecoin, Zcash, Dash, Ripple, and Monero, whether obtained in an Initial Coin Offering, through an
       exchange or otherwise;




                                                                          Signed by Judge Louise DeCarl Adler September 10, 2021
    CaseCase 20-06121-LA7
         20-06121-LA7       Filed
                        Filed     06/28/21Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc3422-2Pg. Pg. 5 of
                                                                                    12 of 71
                                                62
                                        LIMITATION OF COVERAGE ENDORSEMENT

Page 3

      - Investments obtained through or the use of crowdfunding, including but not limited to, peer-to-peer lending, initial
        coin offerings, and equity crowdfunding, whether in compliance or not with Title III of the Jumpstart Our Business
        Startups Act and its regulations; and
      - any other investments or investment strategies excluded elsewhere in this policy, including, without limitation, an
        endorsement and SECTION VI.

   2. Actual or alleged “financial services” related to any of the following named businesses or activities, or any “written
      claim” or liability arising out of or in connection with any such businesses or activities:

      - acting as a “life insurance agent”, “property and casualty insurance agent” or Series 6 “registered representative”
        except as provided in A. above;
      - acting a “registered investment adviser” or “financial planner”;
      - providing or arranging for the provision of premium financing for life insurance policies;
      - claims arising out of the actual or alleged commingling of funds, or the inability or failure to pay, collect or safeguard
        funds;
      - the publication of periodicals or newsletters;
      - underwriting of policies or settlement of claims;
      - any subsidiary, parent or “affiliate” of an insured which is not specifically named or referred to as an insured on this
        policy, as well as any claims made by any of them or in any way related to any of their products or services; no
        insured will be covered while acting as, or with respect to any liability he/she may have as a result of any capacity
        he/she may have with respect to any of the above, including, without limitation, owner, officer, director, shareholder,
        member, partner, employee, or independent contractor; and
      - those businesses or activities excluded elsewhere in this policy, including, without limitation, an endorsement and
        SECTION VI.

This policy will be void from inception, and of no force or effect with regard to any terms or conditions that violate any laws or
regulations of the United States concerning economic or trade embargos.




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                       By: ____________________________________
                                                 Authorized Representative
FNX-m11 (12-17)




                                                                          Signed by Judge Louise DeCarl Adler September 10, 2021
    CaseCase 20-06121-LA7
         20-06121-LA7       Filed
                        Filed     06/28/21Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc3422-2Pg. Pg. 6 of
                                                                                    13 of 71
                                                62
                                           OTHER INSURANCE ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy.

         First Named Insured:
         Policy Number:
         Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged, it is understood and agreed that there is no coverage under this policy, including no
obligation to defend or pay “defense costs” or indemnify any insured, if there is any other valid and collectible insurance
available to the insured, including without limitation, the following named policy, if any, and any insurance under which there
is a duty to defend, unless such insurance is written to be excess over this specifically identified policy. For example, if an
insured is a “life insurance agent” and “registered representative”, and he/she is also an insured under a policy covering “life
insurance agents” for his variable annuity sales, this policy would not apply to that “registered representative” with respect to
“written claims” arising out of variable annuity sales.




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                       By: ___________________________________
                                                Authorized Representative
FNX-80 (12-10)




                                                                         Signed by Judge Louise DeCarl Adler September 10, 2021
    CaseCase 20-06121-LA7
         20-06121-LA7       Filed
                        Filed     06/28/21Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc3422-2Pg. Pg. 7 of
                                                                                    14 of 71
                                                62
                                             LIMITS OF LIABILITY ENDORSEMENT


The following information, and signature by our authorized representative, is required only when this endorsement is issued
subsequent to preparation of the policy.

          First Named Insured: Participating Insurance Agent Members of the Financial Services Professional Liability Risk
                                 Purchasing Group/MGA P-C
          Policy Number: FNO0001616-VA-03-02
          Effective Date of This Endorsement: July 21, 2017


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
otherwise stated above.

In consideration of the premium charged, it is understood and agreed that Item 5 of the Declarations is amended to read as
follows:
Item 5.     Our Limits of Liability under this policy shall be as stated below, subject to all of the terms of this policy having
            reference thereto.
          A. Each “Wrongful Act” Aggregate:                See Named Insureds Endorsement for applicable Limits.
             Named Insured Aggregate:                      See Named Insureds Endorsement for applicable Limits.
             Policy Aggregate:                             $10,000,000.00.

          B. Provided, the following Sub Limit of Liability applies to the coverage provided to each named insured by the
             Disciplinary & Subpoena Endorsement:
                Named Insured Aggregate:                          $20,000.00 for all the named insured’s coverage provided by
                                                                  this endorsement.
          C. Provided, the following Sub Limits of Liability apply to the coverage provided to each named insured “entity” by
             the Privacy and Identity Protection Endorsement:
                Named Insured Legal Liability Aggregate:          $15,000.00.
                Named Insured “Defense Costs” Aggregate:          $10,000.00.
                Named Insured Aggregate:                          $25,000.00 for all the named insured’s coverage provided by
                                                                  this endorsement.
          D. Provided, the following Sub Limits of Liability apply, in the aggregate, to all coverage for insured types 1A, 1B, 2A
             and 2B, provided under the Limited Personal Lines Property and Casualty Agent Coverage Endorsement,
             Limited Personal and Commercial Lines Property and Casualty Agent Coverage Endorsement and Expanded
             Commercial Lines Property and Casualty Agent Coverage Endorsement combined (except “written claims”
             arising out of or in any way related to residential or commercial flood or earthquake insurance):
                Each “Wrongful Act” Aggregate:                    $1,000,000.00
                Named Insured Aggregate:                          $1,000,000.00

          E. Provided, the following Sub Limits of Liability apply, in the aggregate, to any coverage provided under the Limited
             Personal Lines Property and Casualty Agent Coverage Endorsement, Limited Personal and Commercial Lines
             Property and Casualty Agent Coverage Endorsement and Expanded Commercial Lines Property and Casualty
             Agent Coverage Endorsement with respect to “written claims” arising out of or in any way related to residential or
             commercial flood or earthquake insurance; the following Sub Limits of Liability also apply to all coverage under
             the Expanded Commercial Lines Property and Casualty Agent Coverage Endorsement:
                Each “Wrongful Act” Aggregate:                    $100,000.00
                Named Insured Aggregate:                          $100,000.00
                Policy Aggregate:                                 $1,000,000.00
                The Each “Wrongful Act” Aggregate and Named Insured Aggregate Sub Limits of Liability set forth
                immediately above are part of, and not in addition to, the Sub Limits of Limits set forth in paragraph D, above.
                The Policy Aggregate Sub Limit of Liability set forth immediately above is part of, and not in addition to, the
                Policy Aggregate Limit of Liability set forth in paragraph A, above.




                                                                           Signed by Judge Louise DeCarl Adler September 10, 2021
    CaseCase 20-06121-LA7
         20-06121-LA7       Filed
                        Filed     06/28/21Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc3422-2Pg. Pg. 8 of
                                                                                    15 of 71
                                                62
                                            LIMITS OF LIABILITY ENDORSEMENT



Page 2

         F. The Sub Limits of Liability set forth in paragraph B., C., and D., above, are part of, and not in addition to, the
            applicable Limits of Liability set forth in A., above. We will not, in any case, pay more than: $1,000,000.00 Policy
            Aggregate for all covered “wrongful acts” arising out of or in any way related to advice with respect to, sale or
            servicing of flood and earthquake insurance as well as all coverage under the Expanded Commercial Lines
            Property and Casualty Agent Coverage Endorsement; or $10,000,000.00 Policy Aggregate for all “written claims”
            covered by this policy. However, the exhaustion of an applicable Policy Aggregate shall not apply to eliminate
            coverage for a named insured who/which is a resident of the State of New York who /which has a Named Insured
            Aggregate for that coverage; subject to an applicable Each “Wrongful Act” Aggregate, said named insured’s
            applicable Named Insured Aggregate, if any, shall be fully available to pay “written claims” arising out of his/her
            covered “wrongful acts” despite the exhaustion of the applicable Policy Aggregate (due, at least in part, to “written
            claims” which do not involve said insured); provided further, notwithstanding the above, in the event the applicable
            Policy Aggregate is exhausted due to covered “written claims” (including “written claims” not involving said
            insured), this policy will not apply, or will not apply further, to any “class action claim” (a claim under which one
            party, or a group of parties, sue as representatives of a larger class).




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                       By: ____________________________________
                                                 Authorized Representative
FNX-m13b (11-07)




                                                                          Signed by Judge Louise DeCarl Adler September 10, 2021
    CaseCase 20-06121-LA7
         20-06121-LA7       Filed
                        Filed     06/28/21Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc3422-2Pg. Pg. 9 of
                                                                                    16 of 71
                                                62
                                               PENNY STOCK ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy:

         First Named Insured:
         Policy Number:
         Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged, it is understood and agreed that SECTION VI. WHAT WE DO NOT COVER –
EXCLUSIONS, paragraph T. Foreign Trading / Market Specialist / Clearing or Transfer Agencies / “Penny Stocks” is
amended by changing “NASDAQ Capital Market Small Cap Market” to its current name, “NASDAQ Capital Market”.




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                      By: ____________________________________
                                                Authorized Representative
FNX-121 (12-10)




                                                                         Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   17 10 of
                                                                                      of 71
                                                62
                                                 INSUREDS ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy:

        First Named Insured:
        Policy Number:
        Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged, it is understood and agreed that SECTION IV of the policy is amended to read as
follows:

                                  SECTION IV ---WHO IS INSURED UNDER THIS POLICY

Each of the following is an insured under this policy as set forth below:

   1. The Financial Services Professional Liability Risk Retention Group is an insured, but only for its vicarious liability
      arising out of covered “wrongful acts” committed by a named insured when named as a co-defendant with a named
      insured.

       The following “Retention” and Sub Limits of Liability apply to the coverage provided to the Financial Services
       Professional Liability Risk Retention Group:

                                 “Retention”:               $1,000.00    Each “Wrongful Act”
                                 Sub-Limits of Liability:   $5,000.00 Each “Wrongful Act”
                                                            $10,000.00 Policy Aggregate

   2. Each “individual“ named as a named insured on the Named Insureds Endorsement for the coverage indicated for
      him/her on the Named Insureds Endorsement.

   3. Each agency named as a named insured on the Named Insureds Endorsement, together with its employed and
      independent contractor agents (“life insurance agents”, “property and casualty insurance agents” and Series 6
      “registered representatives”) for the coverage indicated for it, and them, on the Named Insureds Endorsement.

   3. Each “entity” qualifying as an additional insured pursuant to the Named Insured Company Endorsement for the
      coverage provided to such “entity” pursuant to the Named Insured Company Endorsement.

   4. The “spouse” of an “individual” named insured, but solely with respect to his/her vicarious liability, arising out of his/her
      status as the “spouse” of said named insured, as a result of covered “wrongful acts” of said named insured, including,
      without limitation, “written claims” seeking “damages” recoverable from marital community property, property jointly held
      by the insured and his/her “spouse” or property transferred from a named insured to his/her “spouse”; provided, there is
      no coverage under this policy for “written claims” arising out of any actual or alleged “wrongful acts” of said “spouse”.

   5. The executor, administrator, guardian or other legal representative of a named insured “individual” who dies, becomes
      incompetent, or bankrupt, but only while acting in his/her capacity as such and with respect to “wrongful acts” for which
      said deceased, incompetent or bankrupt named insured would otherwise be covered under this policy.


Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                        By: __________________________________
                                                 Authorized Representative
FNX-m6 (2-11)




                                                                            Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   18 11 of
                                                                                      of 71
                                                62
                                             ADMINISTRATOR ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy:

        First Named Insured:
        Policy Number:
        Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the coverage provided, it is understood and agreed as follows:

        Gallagher MGA is acting as the administrator of this program on behalf of the participating agents. As such, it has
        the responsibilities of the First Named Insured identified in this policy, including, without limitation, paying to us all
        premium and “retentions” collected and due from the named insureds under the terms of this policy, as well as
        carrying out those duties and responsibilities of the First Named Insured set forth in Section VII K and N. of this policy
        and the endorsements to this policy.




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                        By: __________________________________
                                                 Authorized Representative
FNX-m8 (11-07)




                                                                          Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   19 12 of
                                                                                      of 71
                                                62
                                                 COLI / BOLI ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy:

        First Named Insured:
        Policy Number:
        Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged, it is understood and agreed as follows;

   A. There is no coverage under this policy for “written claims” that arise out of or are in any way related to the purchase,
      sale or servicing of Corporate Owned Life Insurance policies (“COLI policies”) and Bank Owned Life Insurance policies
      (“BOLI policies”); provided, this exclusion shall not apply to the following if, but only if, such insurance is purchased,
      sold and serviced in full compliance with all state and federal laws and regulations including, without limitation, the
      safe harbors established by the IRS:

      1. purchase, sale or servicing of “key person insurance”;
      2. purchase, sale or servicing of insurance on an “individual”, taken out and owned by an a business “entity” with that
         “entity” as the beneficiary of that policy, taken out for the purpose of financing non-qualified deferred compensation
         or salary continuance benefits.

   B. The following definition is added to the policy:

      “Key person insurance”, often referred to as “key man Insurance” or “business succession insurance”, means an
      insurance policy taken out by and owned by a business “entity” to compensate the business “entity” for financial losses
      that may arise from the death or extended incapacity of an important member of the business. It includes standard life
      insurance, TDP insurance or trauma insurance policies used for business succession or business protection purposes.
      The policy term of such insurance does not extend beyond the period of the key person’s usefulness to the business.

   C. The use of death benefits as collateral for a loan made by a bank to an “individual” is not considered a COLI policy or
      BOLI policy.




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                        By: __________________________________
                                                 Authorized Representative
FNX-m136b (11-14)




                                                                         Signed by Judge Louise DeCarl Adler September 10, 2021
        Case
     Case    20-06121-LA7Filed
          20-06121-LA7      Filed 06/28/21 Entered
                               09/10/21      Entered 06/28/21
                                                   09/12/21   18:32:46 Doc
                                                            21:07:26    Doc34
                                                                            22-2Pg.Pg.
                                                                                    20 13 of
                                                                                       of 71
                                                 62
                                     LIFE INSURANCE CONSULTANT ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy.

         First Named Insured:
         Policy Number:
         Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged, it is understood and agreed that the definition of “Life Insurance Agent” in Section I.
of this policy is deleted and replaced by the following:


     SECTION I – DEFINITIONS: “Life Insurance Agent”

     “Life Insurance Agent” means an “individual” or “entity” who/which is licensed as a life or health insurance agent or
     broker, as required by law, or is licensed, as required by law, as a fee based life insurance consultant, counselor, or
     insurance advisor, and who/which is selling or providing advice with respect to life, health, disability and accident
     insurance and annuity products which, if required to be authorized or approved for sale by a regulatory authority,
     have been so authorized or approved. However, it does not include, without limitation, (a) anyone while acting as a
     general agent or in any similar capacity for a life insurance company if he/she has or supervises sub agents or (b)
     anyone acting as a risk manager, benefit manager or in any similar capacity with or without decision making authority
     for an “individual” or “entity.”




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                       By: __________________________________
                                                Authorized Representative
UT-3g (3-92)




                                                                         Signed by Judge Louise DeCarl Adler September 10, 2021
        Case
     Case    20-06121-LA7Filed
          20-06121-LA7      Filed 06/28/21 Entered
                               09/10/21      Entered 06/28/21
                                                   09/12/21   18:32:46 Doc
                                                            21:07:26    Doc34
                                                                            22-2Pg.Pg.
                                                                                    21 14 of
                                                                                       of 71
                                                 62
                                 CONTINUOUSLY INSURED DEFINITION ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy:

         First Named Insured:
         Policy Number:
         Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged and the coverage provided, it is understood and agreed as follows:

Paragraph 2 of the Named Insureds Endorsement is amended to add the following:

Further with regard to an “insured” insured under this policy, who first applied for coverage under this policy, or a predecessor
policy for which this is a renewal, and whose expiration date of the then expiring policy at the time of application was in the
middle of a month, will be deemed not to have a gap in continuous coverage whether the initial date of coverage under this
policy, or a predecessor policy for which this is a renewal, was the first of the month preceding or first of the month after the
date of expiration of the “insured’s” expiring policy.




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements or limitations
of this policy, other than as stated above.



                                      By: ____________________________________
                                                Authorized Representative
UT-3g (3-92)                                                                                                                 10.




                                                                         Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   22 15 of
                                                                                      of 71
                                                62
                                    HEALTHCARE SHARING MINISTRY ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy:

        First Named Insured:
        Policy Number:
        Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged, and subject to the Conditions Precedent to Coverage, Exclusions, Each “Wrongful
Act” “Retention”, Sub Limits of Liability and “Retroactive Date” set forth below, it is understood and agreed that named
insureds under Coverage Option “G” are insureds for “written claims” arising from the sale and servicing of products of the
“Healthcare Sharing Ministry” listed below.

A. Conditions Precedent to Coverage.

        For coverage to apply under this endorsement with respect to a “written claim” of the “HealthCare Sharing Ministy”
        list below products, each of the following Conditions Precedent to Coverage must apply in the case of that “written
        claim”:

        1. “Health Care Sharing Ministry” is a health care sharing ministry as defined in Section 5000A(d)(2)(B)(ii)(I)_(V) of
           the Patient Protection and Affordable Care Act and have a certificate of exemption from the shared responsibility
           payment under Section 5000A of the Internal Revenue Code at the time of the sale of the “Healthcare Sharing
           Ministry’s” product and the time of the “written claim”; and
        2. Disclosure forms required by the “Healthcare Sharing Ministry” and HealthMarkets Inc. and or their “affiliates”
           must have been signed prior to the sale of the “Healthcare Sharing Ministry’s” products.

B. Exclusions.
        The following amended or additional exclusions apply to the coverage provided by this endorsement in addition to
        those contained in this policy. This coverage does not apply to:
        1. Any class action suit involving or in any way related to a “Healthcare Sharing Ministry”; and
        2. Any “written claim” arising from, involving or in any related to a “Healthcare Sharing Ministry’s” statement of belief,
           life style agreement or similar attestations required of members of a “Healthcare Sharing Ministry”, including, but
           not limited to, the denial of a medical claim by a “Healthcare Sharing Ministry” due to a violation of such
           attestation; and
        3. Any “written claim” arising out of or related to the actual or alleged insolvency, receivership, bankruptcy,
           liquidation, reorganization or financial inability to pay of a “Healthcare Sharing Ministry”.
        4. Any “written claims” arising from, involving or in any related to a member of a “Healthcare Sharing Ministry’s”
           failure to share in other member’s medical expenses.

    C. The Each “Wrongful Act” “Retention” applying to the coverage provided by this endorsement is $5,000.00.

    D. The Sub Limits of Liability applying to the coverage provided by this endorsement are as follows:

                 Each “Wrongful Act” Aggregate:             $100,000.00
                 “Representative” Aggregate:                $100,000.00
                 Policy Aggregate                           $1,000,000.00
        The above Limits of Liability are part of, and not in addition to, the Limits of Liability set forth in the Limits of Liability
        Endorsement and subject to the conditions stated in the Limits of Liability Endorsement.




                                                                             Signed by Judge Louise DeCarl Adler September 10, 2021
        Case
     Case    20-06121-LA7Filed
          20-06121-LA7      Filed 06/28/21 Entered
                               09/10/21      Entered 06/28/21
                                                   09/12/21   18:32:46 Doc
                                                            21:07:26    Doc34
                                                                            22-2Pg.Pg.
                                                                                    23 16 of
                                                                                       of 71
                                                 62
                                   HEALTHCARE SHARING MINISTRY ENDORSEMENT



    E. The “retroactive date” applying to the coverage provided by this endorsement is the first date that an “insured”
       covered under Coverage Option “G” has been continuously insured, up to his/her/its Coverage Inception Date for
       professional liability coverage (errors and omissions coverage) for “wrongful acts” involving or relating to “Healthcare
       Sharing Ministry” products.
    F. “Healthcare Sharing Ministry”: Christian Care Ministry Inc. (aka Medi-Share) and Aliera Healthcare Inc.




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                      By: ____________________________________
                                                Authorized Representative
UT-3g (3-92)




                                                                         Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   24 17 of
                                                                                      of 71
                                                62
                                  INSURANCE COMPANY INSOLVENCY ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy:

         First Named Insured:
         Policy Number:
         Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged, it is understood and agreed that Section VI I is amended to read as follows:

    I.       Insolvency or Bankruptcy.

         We do not cover claims which arise out of the actual or alleged insolvency, receivership, bankruptcy, liquidation,
         reorganization or financial inability to pay of any: insured; bank or banking firm; trust, title or escrow company; law
         firm; “broker” or “dealer”; clearing agency; insurance company or re-insurer or pool, syndicate, association or other
         combination formed for the purpose of providing insurance, self-insurance or reinsurance; provided this exclusion
         shall not apply with respect to an insurance company if that insurance company is rated “B+“ or higher by A.M. Best
         Company at the time of placement of insurance.




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                         By: __________________________________
                                                  Authorized Representative
FNX-66a (12-07)




                                                                         Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   25 18 of
                                                                                      of 71
                                                62
                                      LEVEL FUNDED HEALTH PLANS ENDORSEMENT
                                                  (Financial Services)


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy:

         First Named Insured:
         Policy Number:
         Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged, it is understood and agreed that the definitions of “Financial Planning Services” and
Life insurance agent” in Section I – Definitions are deleted and replaced by the following for “wrongful acts” on or after the
retroactive date below:

“Financial services” means the provision of: ”financial planning services” by a “financial planner”; “investment management
services” by a “registered investment adviser” or an "associated person" of a "registered investment adviser"; the purchase or
sale of “securities” or the provision of “investment advice” by a “registered representative”; and the proposed sale or sale of
products authorized to be sold by a properly licensed “life insurance agent”, including, without limitation, life, health, disability
and accident insurance products, annuities and “level funded health plans”; provided, ”financial services” does not include
any advice with respect to or the sale of viatical products.

"Life insurance agent" means an “individual” or “entity” who/which is licensed, as required by law, to sell life, health, disability
and accident insurance, annuity products and “level funded health plans”, and who / which is selling or providing advise with
respect to such products which, if required to be authorized or approver for sale by a regulatory authority, has been so
authorized or approved; however, it does not include, without limitation, anyone while acting as a general agent or in any
similar capacity for a life insurance company if he/she has or supervises any sub agents.

“Level funded health plan” is a self-insured hybrid plan providing health coverage to small businesses. Its monthly costs
remain level throughout the policy period and consist of three pools to pay:
    a. employee health claims;
    b. plan administrative cost; and
    c. stop-loss insurance;
where unused portions of the pool to pay employee health claims may be returned to the insured. The plan is offered and
administered by an insurance company rated A- or better by A. M. Best and contain both individual and aggregate stop-loss
insurance.




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                        By: ___________________________________
                                                 Authorized Representative
FNX-138 (11-16)




                                                                            Signed by Judge Louise DeCarl Adler September 10, 2021
        Case
     Case    20-06121-LA7Filed
          20-06121-LA7      Filed 06/28/21 Entered
                               09/10/21      Entered 06/28/21
                                                   09/12/21   18:32:46 Doc
                                                            21:07:26    Doc34
                                                                            22-2Pg.Pg.
                                                                                    26 19 of
                                                                                       of 71
                                                 62
                                            INCIDENT REPORT ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy.

         First Named Insured:
         Policy Number:
         Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged, it is understood and agreed as follows:

A. An incident or “client” complaint involving an alleged or possible “wrongful act”, occurring on or after the insured’s
   “retroactive date” under this endorsement and otherwise covered by this policy, which is reported to us, as set forth below,
   during the insured’s “policy period” and which subsequently becomes the subject of a “written claim” reported to us
   following expiration of the insured’s “policy period”, shall be considered to have been reported to us as set forth in B.,
   below, if:
     1. there is sufficient written documentation, reported to us with the incident or complaint, to allow us to determine
        that the subsequently reported “written claim” arises from the same facts as said incident or complaint; for
        coverage to apply, such written documentation must include, at a minimum, the following:
        a. the name(s) of potential claimant(s) and a description of the specific “wrongful act” which forms the
             basis of a potential “written claim”; and
        b. the identity of the specific insured(s) involved in such “wrongful act”; and
        c. the consequences which have resulted or may result from such “wrongful act”; and
        d. the amount of monetary loss which may be sought as a consequence of such “wrongful act”; and
        e. the circumstances under which the insured first became aware of such “wrongful act; and
     2. there is no other insurance coverage available to said insured that applies to said “written claim”, or which would
        apply in absence of this policy.
B. 1. If coverage for the insured is not renewed by us, and if an incident or complaint, previously reported to us as aforesaid,
      becomes the subject of a “written claim” reported to us by the insured following expiration of the insured’s “policy
      period”, such “written claim” shall be considered to have been reported to us on the date such incident or complaint
      was previously reported to us during the insured’s “policy period” and shall be subject to all the terms and conditions of
      the insured’s coverage in force when such incident or complaint was first reported to us, including without limitation, the
      applicable Limits of Liability and “retention” applying under that policy.

   2. If coverage for the insured is renewed by us, and if an incident or complaint, previously reported to us as aforesaid,
      becomes the subject of a “written claim” reported to us by the insured under such renewal policy, or one of a series of
      continuously renewed policies covering for the insured, such “written claim” shall be considered to have been reported
      to us on the date the “written claim” is reported to us during the insured’s renewal “policy period”; provided, such
      “written claim” shall be subject to all the terms and conditions of the insured’s coverage in force when such incident or
      complaint was first reported to us under the prior policy, including, without limitation, the applicable Limits of Liability
      and “retention” applying under that policy.

C. A report made to us by an insured, including without limitation a report for loss control or risk management purposes, shall
   not be considered a “written claim”.

D. There is no coverage under this endorsement for a named insured with respect to incidents occurring prior to the named
   insured’s Effective Date of Coverage under this insurance Program as shown on the Named Insureds Endorsement.

Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.


                                        By: __________________________________
                                                 Authorized Representative
UT-3g (3-92)




                                                                          Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   27 20 of
                                                                                      of 71
                                                62
            LIMITED PERSONAL LINES PROPERTY AND CASUALTY AGENT COVERAGE ENDORSEMENT
                               (Applies to Coverage Options “D”, “D-1” and “D-2”)

The following information, and signature by our authorized representative, is required only when this endorsement is issued
subsequent to preparation of the policy.
        First Named Insured:
        Policy Number:
        Effective Date Of This Endorsement:

This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
otherwise stated above.

In consideration of the premium charged, and subject to the Sub Limits of Liability, “Retention” and additional exclusions set
forth below, it is understood and agreed as follows:
1. If the Named Insureds Endorsement shows that a named insured has coverage for acts as a property and casualty
   insurance agent, broker or solicitor with respect to the sale and servicing of personal lines insurance products, this policy
   applies to that named insured’s activities as a properly licensed property and casualty insurance agent, broker or solicitor
   with respect to the sale or servicing of the following personal lines insurance products only: homeowners, automobile,
   watercraft, recreational vehicle, motorcycle, personal umbrella, pet, renters, travel, and residential flood insurance with
   respect to property and casualty insurance risks written through admitted insurance carriers and involving risks located
   within the “policy territory”; provided, for coverage to apply with respects to claims arising out of or related in any way to
   flood insurance, each of the following conditions precedent to coverage must apply: (1) such insurance must have been
   offered to the claimant; and (2) such offer must have been documented at the time of offer; and (3) if the offer was
   rejected, the rejection must have been documented in writing at the time of rejection; and (4) the named insured must
   have complied with his/her/its state’s statutory and regulatory requirements involving flood insurance.
2. The coverage provided by this endorsement does not apply to the any of the following claims:
   a. any claim alleging, arising out of, based upon or attributable to any prior claim, “suit” or litigation (including without
      limitation any form of alternative dispute resolution) or any claim, “suit” or litigation pending as of the inception of
      coverage hereunder for the named insured, or alleging or derived from the same or essentially the same facts as
      alleged in such prior or pending claim, “suit” or litigation;
   b. any claim, or that portion of any claim, seeking non-pecuniary relief (e.g., specific performance or injunction);
   c. any claim based upon, arising out of, due to or involving, directly or indirectly, the insolvency, receivership, bankruptcy,
      liquidation or financial inability to pay, of any insurance company, self-insurance trust, group insurance trust, or other
      risk-assuming “entity”;
   d. any claim brought about or contributed to by any commingling of funds or accounts or the failure to safeguard any
      moneys, or any claim for sums received by an insured or credited to an insured’s account, or any claim for fees,
      premiums, taxes, commissions, or brokerage moneys which an insured collected or should have collected, returned or
      should have returned, or paid or should have paid on behalf of another person or organization;
   e. any claim arising out of a notarized certification or acknowledgment of a signature where the person who is or claims
      to be the person signing said instrument was not physically present before such notary public at the time of said
      notarization;
   f. any claim arising out of or connected in any way with the insured’s activities as a general agent, managing general
      agent, program manager or administrator, surplus lines broker, wholesale insurance broker, captive insurer or risk
      retention group manager, or notary public, or arising in connection with claims adjusting and/or loss control services;
   g. any claim based upon, or directly or indirectly arising out of or resulting from the placement of, or actual or alleged
      failure to place, reinsurance; the performance of, or actual or alleged failure to perform, any actuarial service or loss
      control or risk management service; or any advice relating to mergers or acquisitions;
   h. any claim arising out of the insured’s activities as an officer, director, partner, trustee, employee or consultant of any
      insurance company, self-insurance plan, risk retention group, insurance pool, reciprocal or captive insurer or other risk-
      assuming organization or “entity”;
   i. any claim arising out of the insured’s services rendered after the suspension or revocation of the insured’s agent’s,
      broker’s or solicitor’s license;
   j. any claim based upon, arising out of, resulting from, or in any way related to insurance placed with a captive insurance
      company, multiple employer health plan, risk retention group, purchasing group, insurance company rated less than
      B+ by A.M. Best, alien or non-admitted insurer (except as otherwise provided under Coverage F), or any self-insurance
      pool, trust or other “entity” not regulated by a state department of insurance;




                                                                          Signed by Judge Louise DeCarl Adler September 10, 2021
        Case
     Case    20-06121-LA7Filed
          20-06121-LA7      Filed 06/28/21 Entered
                               09/10/21      Entered 06/28/21
                                                   09/12/21   18:32:46 Doc
                                                            21:07:26    Doc34
                                                                            22-2Pg.Pg.
                                                                                    28 21 of
                                                                                       of 71
                                                 62
                                               LIMITED PERSONAL LINES PROPERTY AND
                                              CASUALTY AGENT COVERAGE ENDORSEMENT
Page 2

   k. any claim based upon, arising out of, resulting from, or in any way related to any insurance products or lines of
      insurance other than those listed in paragraph 1, above, including, without limitation, the following insurance products
      or lines of insurance: workers compensation and employer’s liability, general liability, products liability, commercial
      multi-peril, business owner’s policy, commercial automobile, commercial property, commercial flood, earthquake,
      aircraft, ocean or inland marine, professional liability, medical malpractice, directors and officers liability, employment
      practices liability, fidelity, surety, boiler and machinery, kidnap and ransom, reinsurance, international insurance, crop,
      hail, wind, earthquake, or pollution; any claim based upon, arising out of, resulting from, or in any way related to any
      policies placed in or through captive insurers, risk retention groups or purchasing groups;
   l. any claim based upon, arising out of, resulting from, or in any way related to any insurance product or quasi insurance
      product which has not been approved, as required, by the proper insurance authorities in the state or territory in which
      it was sold;
         a. any claim or cause of action arising out of a class action lawsuit;
         b. any claim based upon, arising out of, resulting from or in any way related to any actual or alleged failure to provide
            loss control and risk management services.

3. The Each “Wrongful Act” “Retentions” applying to “written claims” covered by this endorsement are as follows:
       “Written claims” arising solely out of advice with respect to or the sale or servicing of covered personal lines insurance
       products other than residential flood: $5,000.00 Each “Wrongful Act”.

       ”Written claims” arising out of advice with respect to, or the sale or servicing of residential flood insurance, whether
       alone or involving other covered insurance products: $25,000.00 Each Claimant.

4. The following Sub Limits of Liability apply, in the aggregate, to the coverage provided by this endorsement and the Limited
   Personal and Commercial Lines Property and Casualty Agent Coverage Endorsement combined:

                    Each “Wrongful Act” Aggregate:                                  $1,000,000.00
                    Named Insured Aggregate:                                        $1,000,000.00

               Provided, the following Sub Limits of Liability apply to “written claims” arising out of or in any way related to
               residential or commercial flood or earthquake insurance:
                    Each “Wrongful Act” Aggregate:                                  $100,000.00
                    Named Insured Aggregate:                                        $100,000.00
                    Policy Aggregate:                                               $1,000,000.00

               These Sub Limits of Liability are part of, and not in addition to, the applicable Limits of Liability applying to the
               named insured as set forth in the Named Insured and Limits of Liability Endorsements.




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                            By: __________________________________
                                                     Authorized Representative
UT-3g (3-92)




                                                                               Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   29 22 of
                                                                                      of 71
                                                62
                                  LIMITED PERSONAL AND COMMERCIAL LINES
                            PROPERTY AND CASUALTY AGENT COVERAGE ENDORSEMENT
                                         (Applies to Coverage Option “E”)

The following information, and signature by our authorized representative, is required only when this endorsement is issued
subsequent to preparation of the policy.
        First Named Insured:
        Policy Number:
        Effective Date Of This Endorsement:

This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
otherwise stated above.

In consideration of the premium charged, and subject to the Sub Limits of Liability, “Retentions” and additional exclusions set
forth below, it is understood and agreed as follows:
1. If the Named Insureds Endorsement shows that a named insured has coverage for acts as a property and casualty
   insurance agent, broker or solicitor, with respect to the sale or servicing of the personal and commercial lines insurance
   products, this policy applies to that named insured acting as a properly licensed property and casualty insurance agent,
   broker or solicitor with respect to advice on, sale and servicing of the personal and commercial lines insurance products
   listed below in paragraphs 2 and 3 with respect to property or casualty insurance risks located within the “policy territory”
   and written through admitted insurance carriers.
2. Coverage provided by this endorsement applies to the following personal lines insurance coverage or products only:
   homeowners, automobile, watercraft, recreational vehicle, motorcycle, personal umbrella, pet, renters, travel, and
   residential flood; provided further, for coverage to apply with respects to claims arising out of or related in any way to flood
   insurance, each of the following conditions precedent to coverage must apply: (1) such insurance must have been offered
   to the claimant; and (2) such offer must have been documented at the time of offer; and (3) if the offer was rejected, the
   rejection must have been documented in writing at the time of rejection; and (4) the agent must have complied with his/her
   state’s statutory and regulatory requirements involving flood insurance.
3. The coverage provided by this endorsement with respect to commercial lines insurance coverage or products applies only
   to the following lines of insurance: workers compensation and employers’ liability, general liability, products liability,
   commercial multi-peril, business owner’s policy, commercial automobile (other than long haul trucking which is not
   covered), commercial property and commercial flood; provided, for coverage to apply with respects to claims arising out of
   or related in any way to flood insurance, each of the following conditions precedent to coverage must apply: (1) such
   insurance must have been offered to the claimant; and (2) such offer must have been documented at the time of offer;
   and (3) if the offer was rejected, the rejection must have been documented in writing at the time of rejection; and (4) the
   agent must have complied with his/her state’s statutory and regulatory requirements involving flood insurance.
4. The coverage provided by this endorsement does not apply to the any of the following:
   a. any claim alleging, arising out of, based upon or attributable to any prior claim, “suit” or litigation (including without
      limitation any form of alternative dispute resolution) or any claim, “suit” or litigation pending as of the inception of
      coverage hereunder for the named insured, or alleging or derived from the same or essentially the same facts as
      alleged in such prior or pending claim, “suit” or litigation;
   b. any claim, or that part of any “written claim” seeking non-monetary relief (e.g. specific performance or injunction);
   c. any claim based upon, arising out of, due to or involving, directly or indirectly, the insolvency, receivership, bankruptcy,
      liquidation or financial inability to pay, of any insurance company, self-insurance trust, group insurance trust or other
      risk-assuming “entity”;
   d. any claim brought about or contributed to by any commingling of funds or accounts or the failure to safeguard any
      moneys, or any claim for sums received by an insured or credited to an insured’s account, or any claim for fees,
      premiums, taxes, commissions, or brokerage moneys which an insured collected or should have collected, returned or
      should have returned, or paid or should have paid on behalf of another “person”, organization or “entity”;
   e. any claim arising out of a notarized certification or acknowledgment of a signature where the person who is or claims
      to be the person signing said instrument was not physically present before such notary public at the time of said
      notarization;
   f. any claim arising out of or connected in any way with an insured’s activities as a general agent, managing general
      agent, program manager or administrator, surplus lines broker, wholesale insurance broker, captive insurer or risk
      retention group manager, or notary public, or arising in connection with claims adjusting and/or loss control services;




                                                                           Signed by Judge Louise DeCarl Adler September 10, 2021
        Case
     Case    20-06121-LA7Filed
          20-06121-LA7      Filed 06/28/21 Entered
                               09/10/21      Entered 06/28/21
                                                   09/12/21   18:32:46 Doc
                                                            21:07:26    Doc34
                                                                            22-2Pg.Pg.
                                                                                    30 23 of
                                                                                       of 71
                                                 62
                                      LIMITED PERSONAL AND COMMERCIAL LINES
                                PROPERTY AND CASUALTY AGENT COVERAGE ENDORSEMENT
Page 2
   g. any claim based upon, or directly or indirectly arising out of or resulting from: the placement of, or actual or alleged
      failure to place, reinsurance; the performance of, or actual or alleged failure to perform, any actuarial service or loss
      control or risk management service; or any advice relating to mergers or acquisitions;
   h. any claim arising out of an insured’s activities as an officer, director, partner, trustee, employee or consultant of any
      insurance company, self-insurance plan, risk retention group, insurance pool, reciprocal or captive insurer or other risk-
      assuming organization or “entity”;
   i. any claim arising out of an insured’s services rendered after the suspension or revocation of the insured’s agent’s,
      broker’s or solicitor’s license;
   j. any claim based upon, arising out of, resulting from, or in any way related to insurance placed or through with a captive
      insurance company, multiple employer health plan, risk retention group, purchasing group, insurance company rated
      less than B+ by A.M. Best, alien or non-admitted insurer (except as otherwise provide under Coverage F), or any self-
      insurance pool, trust or other “entity” not regulated by a state department of insurance;
   k. any claim based upon, arising out of, resulting from, or in any way related to any insurance products or lines of
      insurance other than those listed in paragraphs 2 and 3, above, including, without limitation, the following insurance
      products or lines of insurance: aircraft, ocean or inland marine, professional liability, medical malpractice, directors and
      officers liability, employment practices liability, fidelity, surety, boiler and machinery, kidnap and ransom, reinsurance,
      international insurance, crop, hail, wind, earthquake, or pollution;
   l. any claim based upon, arising out of, resulting from, or in any way related to any insurance product or quasi insurance
      product which has not been approved, as required, by the proper insurance authorities in the state or territory in which
      it was sold;
               a. any claim or cause of action which has been or is the subject of a class action lawsuit.
               b. any claim based upon, arising out of, resulting from or in any way related to any actual or alleged failure to
                  provide loss control and risk management services.
5. The Each “Wrongful Act” “Retentions” applying to “written claims” covered by this endorsement are as follows:
       Claims arising solely out of the sale or servicing of covered personal lines insurance products other than residential
       flood: $5,000.00 Each “Wrongful Act.
       Claims arising out of the sale or servicing of commercial lines insurance products, or both commercial and personal
       lines insurance products covered by the same “written claim” (other than flood): $10,000.00 Each “Wrongful Act”.
       Claims arising out of the sale or servicing of residential and commercial flood insurance, whether alone or involving
       other covered insurance products: $25,000.00 Each Claimant.
6. The following Sub Limits of Liability apply, in the aggregate, to the coverage provided by this endorsement and the Limited
   Personal Lines Property and Casualty Agent Coverage Endorsement combined:
                  Each “Wrongful Act” Aggregate:                                     $1,000,000.00
                  Named Insured Aggregate:                                           $1,000,000.00

               Provided, the following Sub Limits of Liability apply to claims, arising out of or in any way related to residential or
               commercial flood and earthquake insurance:
                   Each “Wrongful Act” Aggregate:                                    $100,000.00
                   Named Insured Aggregate:                                          $100,000.00
                   Policy Aggregate:                                                 $1,000,000.00

               These Sub Limits of Liability are part of, and not in addition to, the applicable Limits of Liability set forth in the
               Named Insured and Limits of Liability Endorsements.


Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.


                                            By: __________________________________
                                                     Authorized Representative
UT-3g (3-92)




                                                                                Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   31 24 of
                                                                                      of 71
                                                62
                                       EXPANDED COMMERCIAL LINES
                           PROPERTY AND CASUALTY AGENT COVERAGE ENDORSEMENT
                                        (Applies to Coverage Option “F”)

The following information, and signature by our authorized representative, is required only when this endorsement is issued
subsequent to preparation of the policy.
        First Named Insured:
        Policy Number:
        Effective Date Of This Endorsement:

This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
otherwise stated above.

In consideration of the premium charged, and subject to the Sub Limits of Liability, “Retentions”, Condition Precedent to
Coverage and additional exclusions set forth below, it is understood and agreed as follows:
1. If the Named Insureds Endorsement shows that a named insured has chosen the option of Expanded Commercial Lines
   Insurance in addition to his/her/its coverage under the Limited Personal and Commercial Lines Property and Casualty
   Agent Coverage Endorsement, his/her/its coverage is expanded to include the following:
        a. Inland marine, cyber liability, medical malpractice and professional liability, directors and officers liability,
           employment practice liability, fidelity, surety, crop, hail, wind and earthquake insurance written through both
           admitted and non-admitted insurance carriers; provided, for coverage to apply with respects to claims arising out
           of or related in any way to earthquake insurance, each of the following conditions precedent to coverage must
           apply: (1) such insurance must have been offered to the claimant; and (2) such offer must have been documented
           at the time of offer; and (3) if the offer was rejected, the rejection must have been documented in writing at the
           time of rejection; and (4) the agent must have complied with his/her state’s statutory and regulatory requirements
           involving earthquake insurance.
        b. Personal lines homeowners, automobile, watercraft, recreational vehicle, motorcycle, personal umbrella, pet,
           renters, travel, and residential flood written through non-admitted insurance carriers; provided, for coverage to
           apply with respects to claims arising out of or related in any way to flood insurance, each of the following
           conditions precedent to coverage must apply: (1) such insurance must have been offered to the claimant; and (2)
           such offer must have been documented at the time of offer; and (3) if the offer was rejected, the rejection must
           have been documented in writing at the time of rejection; and (4) the agent must have complied with his/her
           state’s statutory and regulatory requirements involving flood insurance.
        c. Commercial lines workers compensation and employers’ liability, general liability, products liability, commercial
           multi-peril, business owner’s policy, commercial automobile (other than long haul trucking which is not covered),
           commercial property and commercial flood; provided, for coverage to apply with respects to claims arising out of
           or related in any way to flood insurance, each of the following conditions precedent to coverage must apply: (1)
           such insurance must have been offered to the claimant; and (2) such offer must have been documented at the
           time of offer; and (3) if the offer was rejected, the rejection must have been documented in writing at the time of
           rejection; and (4) the agent must have complied with his/her state’s statutory and regulatory requirements
           involving flood insurance.
2. Coverage under this endorsement is subject to the following Conditions Precedent to Coverage:

        a. Any non-admitted insurance written by a named insured must be obtained through a licensed surplus lines broker
           who/which is not affiliated with that named insured or his/her employer.
        b. No more than 10% of the named insured’s “total commission and fee income” can be derived from the products
           and services covered by this endorsement.

        If either of these Conditions Precedent to Coverage is not met, there will be no coverage under this endorsement.
3. The coverage provided by this endorsement does not apply to the any of the following:

   a. any claim alleging, arising out of, based upon or attributable to any prior claim, “suit” or litigation (including without
      limitation any form of alternative dispute resolution) or any claim, “suit” or litigation pending as of the inception of
      coverage hereunder for the named insured, or alleging or derived from the same or essentially the same facts as
      alleged in such prior or pending claim, “suit” or litigation;

   b. any claim, or that part of any “written claim” seeking non-monetary relief (e.g. specific performance or injunction);




                                                                         Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   32 25 of
                                                                                      of 71
                                                62
                                        EXPANDED COMMERCIAL LINES
                            PROPERTY AND CASUALTY AGENT COVERAGE ENDORSEMENT

Page 2

   c. any claim based upon, arising out of, due to or involving, directly or indirectly, the insolvency, receivership, bankruptcy,
      liquidation or financial inability to pay, of any insurance company, self-insurance trust, group insurance trust or other
      risk-assuming “entity”;
   d. any claim brought about or contributed to by any commingling of funds or accounts or the failure to safeguard any
      moneys, or any claim for sums received by an insured or credited to an insured’s account, or any claim for fees,
      premiums, taxes, commissions, or brokerage moneys which an insured collected or should have collected, returned or
      should have returned, or paid or should have paid on behalf of another “person”, organization or “entity”;
   e. any claim arising out of a notarized certification or acknowledgment of a signature where the person who is or claims
      to be the person signing said instrument was not physically present before such notary public at the time of said
      notarization;
   f. any claim arising out of or connected in any way with an insured’s activities as a general agent, managing general
      agent, program manager or administrator, surplus lines broker, wholesale insurance broker, captive insurer or risk
      retention group manager, or notary public, or arising in connection with claims adjusting and/or loss control services;
   g. any claim based upon, or directly or indirectly arising out of or resulting from: the placement of, or actual or alleged
      failure to place, reinsurance; the performance of, or actual or alleged failure to perform, any actuarial service or loss
      control or risk management service; or any advice relating to mergers or acquisitions;
   h. any claim arising out of an insured’s activities as an officer, director, partner, trustee, employee or consultant of any
      insurance company, self-insurance plan, risk retention group, insurance pool, reciprocal or captive insurer or other risk-
      assuming organization or “entity”;
   i. any claim arising out of an insured’s services rendered after the suspension or revocation of the insured’s agent’s,
      broker’s or solicitor’s license;
   j. any claim based upon, arising out of, resulting from, or in any way related to insurance placed or through with a captive
      insurance company, multiple employer health plan, risk retention group, purchasing group, insurance company rated
      less than B+ by A.M. Best, alien or non-admitted insurer, or any self-insurance pool, trust or other “entity” not regulated
      by a state department of insurance;
   k. any claim based upon, arising out of, resulting from, or in any way related to any insurance products or lines of
      insurance other than those listed in paragraph 1, above, including, without limitation, the following insurance products
      or lines of insurance: aircraft, ocean or inland marine, professional liability, medical malpractice, directors and officers
      liability, employment practices liability, fidelity, surety, boiler and machinery, kidnap and ransom, reinsurance,
      international insurance and pollution;
   l. any claim based upon, arising out of, resulting from, or in any way related to any insurance product or quasi insurance
      product which has not been approved, as required, by the proper insurance authorities in the state or territory in which
      it was sold;
   m. any claim or cause of action which has been or is the subject of a class action lawsuit.
   n. any claim based upon, arising out of, resulting from or in any way related to any actual or alleged failure to provide loss
      control and risk management services.

5. The “Retentions” applying to “written claims” presented for coverage under this endorsement are as follows:
      Claims arising out of or in any way related to the sale or servicing of residential or commercial flood insurance or
      earthquake insurance, whether alone or involving other covered insurance products: $25,000.00 Each Claimant.
      All other “written claims”: $25,000.00 Each “Wrongful Act”.




                                                                          Signed by Judge Louise DeCarl Adler September 10, 2021
        Case
     Case    20-06121-LA7Filed
          20-06121-LA7      Filed 06/28/21 Entered
                               09/10/21      Entered 06/28/21
                                                   09/12/21   18:32:46 Doc
                                                            21:07:26    Doc34
                                                                            22-2Pg.Pg.
                                                                                    33 26 of
                                                                                       of 71
                                                 62
                                            EXPANDED COMMERCIAL LINES
                                PROPERTY AND CASUALTY AGENT COVERAGE ENDORSEMENT

Page 3


6. The following Sub Limits of Liability apply, in the aggregate, to the coverage provided by this endorsement, the Limited
   Personal Lines Property and Casualty Agent Coverage Endorsement and the Limited Personal and Commercial Lines
   Property and Casualty Agent Coverage Endorsement combined:
                  Each “Wrongful Act” Aggregate:                                     $1,000,000.00
                  Named Insured Aggregate:                                           $1,000,000.00

               Provided, the following Sub Limits of Liability apply to claims, arising out of or in any way related to residential or
               commercial flood and earthquake insurance:
                  Each “Wrongful Act” Aggregate:                                     $100,000.00
                  Named Insured Aggregate:                                           $100,000.00
                  Policy Aggregate:                                                  $1,000,000.00

               These Sub Limits of Liability are part of, and not in addition to, the applicable Limits of Liability set forth in the
               Named Insured and Limits of Liability Endorsement.




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                            By: __________________________________
                                                     Authorized Representative
UT-3g (3-92)




                                                                                Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   34 27 of
                                                                                      of 71
                                                62
                                “MARKET TIMING”/“LATE TRADING”/“SOFT DOLLAR”/“FEES”/
                                  BREAKPOINT DISCOUNTS EXCLUSION ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy.
        First Named Insured:
        Policy Number:
        Effective Date Of This Endorsement:

This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged, it is understood and agreed that there is no coverage under this policy, including no
obligation to defend or pay “defense costs” or indemnify any insured, with respect to any claim or liability arising out of or
related in any way to actual or alleged “market timing”, “late trading”, “soft dollar activities” or “fees”, the failure to provide a
discount on volume purchases of mutual funds (i.e., breakpoint discounts), or providing fictitious or collusive bids or the
failure to disclosure any compensation as required by law, regulation or agreement with any regulatory body or court, or any
other activity which is in violation of federal or state statues or regulations or any mutual fund or life insurance company’s
policies or procedures or in contravention of or in violation of the terms of any prospectus or other representation made to
investors.

This exclusion applies regardless of the form, style or denomination of any such claim of “market timing”, “late trading”, “soft
dollar activities” or “fees”, and regardless of whether such claim is criminal, administrative or civil, including, without limitation,
claims alleging breach of contract, failure to supervise, negligent supervision or negligence of any kind, controlling person
liability, breach of fiduciary duty, personal profiting, criminal activity, market manipulation, violation of any law related to
mutual funds or variable life insurance or variable annuities, misrepresentation, estoppel, repudiation of any commitment, the
failure to monitor, detect, identify or remediate “market timing”, “short-term trading” or “late trading” or any other theory of
liability.

“Market timing” means the making of short term purchases or sales of mutual fund shares or the separate accounts or sub
accounts of a life insurance company contrary to or in violation of the mutual fund’s or life insurance company’s prospectus or
other representation to investors, or any policy, limitation, agreement or procedure of the mutual fund or life insurance
company, or contrary to or in violation of any state or federal statute or regulation; and any conduct associated with any of the
above, including, without limitation: (1) the waiver of redemption fees associated with “short-term trading”; (2) the failure to
abide by written representations regarding the permissibility of “short-term trading” or the mutual fund’s or life insurance
company’s efforts to monitor or prevent “short-term trading”; (3) the receipt of fees or any other form of compensation from
certain investors in exchange for providing such investors with “short-term trading” privileges not available to other investors.

“Short-term trading” means the purchase or sale of shares of a mutual fund or the separate accounts or sub accounts of a life
insurance company in a time period less than that provided in the mutual fund’s or life insurance company’s prospectus or
other agreement or in violation of the policies, limitation, agreements or procedures of the mutual fund or life insurance
company, or as required by federal or state law or regulation, including, without limitation, any “in-and-out” trading of mutual
fund shares or the separate accounts or sub accounts of a life insurance company or any other trade of mutual fund shares
or the separate accounts or sub accounts of a life insurance company designed to take advantage of the inefficiencies in the
methods used by the mutual fund or life insurance company to price its shares or sub accounts.

“Late trading” means: (1) any transaction involving mutual fund shares or the separate account or sub accounts of a life
insurance company (including, without limitation, the placement or confirmation or cancellation of trades or orders for, or the
purchase or redemption of mutual fund shares by the mutual fund or an intermediary) made after the mutual fund’s or
separate account’s or sub account’s net asset value (as defined in Rule 2A-4 of the Investment Company Act of 1940, as
amended, in the case of the mutual fund) for a particular date has been made, or should have been made, but which
transaction is made at a price based upon said mutual fund’s or account’s net asset value for that date; or (2) any transaction
defined as late trading by any federal or state statute or regulation, or any prospectus, policy, limitation, agreement or
procedure of the mutual fund or life insurance company.

“Soft dollar activities”, as used in this endorsement, means paying or providing or receiving or accepting fees, commissions,
bonuses, gratuities, services or any other form of compensation or benefit in exchange for preferential treatment by or
recommendation of or purchase of a particular “security” (including, without limitation, a mutual fund or particular class of
mutual fund shares or a particular separate account or sub account of a life insurance company), including, without limitation:
(1) the payment of higher commissions for directing “securities” trades to a “broker”-“dealer” in return for investment




                                                                             Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   35 28 of
                                                                                      of 71
                                                62
                               “MARKET TIMING”/“LATE TRADING”/“SOFT DOLLAR”/“FEES”/
                                 BREAKPOINT DISCOUNTS EXCLUSION ENDORSEMENT
Page 2

research, advice, subscriptions, professional development programs, computer hardware or software; or (2) “payment for
shelf space” defined to be the payment of monetary or other forms of compensation or other benefits to “broker”-“dealers”,
“registered representatives”, “registered investment advisers”, “associated persons” or other solicitors in return for steering
their “clients” to the purchase of particular “securities”; (3) “directed commissions” (sometimes referred to as “directed
brokerage”) defined to be when a mutual fund or life insurance company or “registered investment adviser” chooses a
“broker”-“dealer” to execute its “securities” trades in consideration of the sales volume by the “broker”-“dealer” or its
associated “registered investment advisers”, “registered representatives” or “associated persons” of the mutual fund’s shares
or the life insurance company’s variable products or other “securities”.

“Fees” means fees or any other form of compensation, whether direct or indirect, charged by, or charged to, mutual funds for
investment advisory, management, administrative, distribution or other services, including, without limitation, brokerage fees,
commissions, sales loads and 12(b)-1 fees.




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                       By: __________________________________
                                                Authorized Representative
FNX-48 (12-07)




                                                                         Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   36 29 of
                                                                                      of 71
                                                62
                             INVESTIGATION, SETTLEMENT AND DEFENSE ENDORSEMENT



The following information, and signature by our authorized representative, is required only when this endorsement is issued
subsequent to preparation of the policy.

        First Named Insured:
        Policy Number:
        Effective Date of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
otherwise stated above.

In consideration of the premium charged, it is understood and agreed that SECTION II B. is amended to read as follows:

   B.        INVESTIGATION, SETTLEMENT AND DEFENSE
   We have the right and duty to defend, as part of and subject to the applicable Limit(s) of Liability hereunder, any “suit”
   brought against the insured because of a “wrongful act” to which this policy applies and which seeks “damages” which are
   payable under the terms of this policy, even if any of the allegations of the “suit” are groundless, false or fraudulent. We
   will choose the lawyer to defend any such “suit.” If an arbitration proceeding is brought with respect to a “suit”, we will be
   entitled to exercise all the insured’s rights in the choice of arbitrators and the conduct of the proceedings. Subject to the
   applicable Limit(s) of Liability, we will pay all “defense costs” which are in excess of the applicable “retention”.
   We may investigate any “written claim” or “suit” as we deem appropriate.
   We have the right, with the First Named Insured’s consent, to make any settlement of a “written claim” or “suit” as we
   deem expedient. The First Named Insured must consent to a settlement of a “written claim” or “suit” which we
   recommend, and which is acceptable to the claimant(s) (a “settlement opportunity”), within 15 days of the date the First
   Named Insured is first made aware of the settlement opportunity. In the event the First Named Insured fails or refuses to
   consent to the settlement within the 15 days, our liability for the “written claim” or “suit” shall not exceed the lesser of (1)
   the amount, in excess of the applicable “retention”, for which we could have settled the “written claim” or “suit”, including
   “defense costs” incurred by us, or with our written consent, up to the date of such failure or refusal to consent or (2) the
   actual amount for which the “written claim” or “suit” was settled thereafter in excess of the applicable “retention”, including
   applicable “defense costs”.
   In the event the First Named Insured fails or refuses to consent to a settlement opportunity, we shall have the right, but
   not the duty, to continue the defense of the “written claim” or “suit” thereafter. If we continue the defense of the “written
   claim” or “suit”, we may, at any time thereafter, withdraw from the further defense of said “written claim” or “suit” by
   tendering control of the defense to the First Named Insured.
   In all events, our duty to defend any “suit”, or to pay any settlement or judgment or “defense costs” relating thereto, ends
   after we have paid our applicable Limit(s) of Liability as set forth in SECTION V. The Limits of Liability set forth in
   SECTION V include all payments for “defense costs” incurred by us, or incurred by the insured with our written consent, in
   excess of the applicable “retention” and within the applicable Limits(s) of Liability. All “defense costs” which are in excess
   of the applicable “retention” shall first be subtracted from the applicable Limit(s) of Liability with the remainder, if any,
   being the amount available to pay “damages”. If the applicable Limit(s) of Liability is/are exhausted by the payment of
   settlements, judgments, awards and/or “defense costs” prior to the reduction of any pending “suit” against an insured to
   settlement, final judgment or award, we shall have the right to withdraw from any further defense thereof by tendering
   control of the defense of said “suit” to the First Named Insured.
   The insured(s) shall not admit liability for or settle any “written claim” or “suit” or incur any “defense costs” without our prior
   written consent. If we withdraw from the defense of a “written claim” or “suit” following the First Named Insured’s failure or
   refusal to consent to a settlement, it will not be necessary for us to consent to any settlement or “defense costs” incurred
   thereafter. However, our liability with respect to any such “written claim” or “suit” shall be limited as aforesaid.

Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                    By: _________________________________________
                                                Authorized Representative
FNX-m37 (11-07)




                                                                            Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   37 30 of
                                                                                      of 71
                                                62
                                      DISCIPLINARY & SUBPOENA ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy.

        First Named Insured:
        Policy Number:
        Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged, and subject to the “Retention” and Aggregate Sub Limit of Liability set forth below, it
is understood and agreed that the following coverage is provided under this policy to named insureds:

   1. We shall, at the request of the named insured, retain counsel and pay said counsel’s reasonable and necessary fees
      and associated costs to represent the insured: (1) with respect to “disciplinary proceedings” arising out of acts
      committed in rendering or failing to render “financial services”, of a type otherwise covered by this policy for the named
      insured as set forth for the named insured in the Named Insureds Endorsement, on or after the named insured’s
      applicable “retroactive date” for a “client” of the named insured, provided the “disciplinary proceeding” is both initiated
      against the named insured and reported to us in writing during the named insured’s “policy period” or “extended
      reporting period” if applicable; and (2) with respect to advice with respect to the production of documents and/or to
      represent the named insured during the preparation for and giving of testimony in response to a Subpoena or
      Subpoena Duces Tecum that is both served on the named insured and reported to us during the named insured’s
      “policy period” or “extended reporting period” if applicable .

   2. The coverage provided by this endorsement for a named insured is subject to the Policy Aggregate Sub Limit of
      Liability set forth below which is the maximum amount payable under this endorsement for or on behalf of a named
      insured regardless of the number of “disciplinary proceedings” initiated or the number of subpoenas served on the
      named insured. The Policy Aggregate Sub Limit of Liability shall be part of, and not in addition to, the named insured’s
      applicable Policy Limit of Liability set forth in the Limits of Liability Endorsement.

   3. The “retention” applying to the coverage provided by this endorsement is $2,500.00 Each “Disciplinary Proceeding”,
      Subpoena or Subpoena DucesTecum. The Policy Aggregate Sub Limit of Liability payable under this endorsement is
      $20,000.00 which is part of, and not in addition to, the named insured’s applicable Policy Aggregate Limits of Liability
      set forth in the Limits of Liability Endorsement.

   4. The following definition applies to the coverage provided by this endorsement:

      “Disciplinary proceeding“ means a proceeding brought by a governmental authority or self-regulatory body to
      investigate actual or alleged misconduct committed by a named insured in providing “professional services” of a type
      otherwise covered for the named insured by this policy as set forth in the Named Insureds Endorsement.”

   5. The “retroactive date” for the coverage provided by this endorsement is the insured’s date of continuous coverage
      provided under this policy, or predecessor policies, insuring members of the Financial Services Professional Liability
      Risk Purchasing Group, Inc. This coverage shall not apply to “disciplinary proceedings” or Subpoenas or Subpoenas
      Duces Tecum arising out of acts committed or occurring prior to that "retroactive date".




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                       By: __________________________________
                                                Authorized Representative
FNX-m134 (10-14)




                                                                         Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   38 31 of
                                                                                      of 71
                                                62
                                          TROUBLED SECURITIES ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy:

        First Named Insured:
        Policy Number:
        Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged, and not withstanding any other provision of this policy, it is understood and agreed
that this policy does not apply to any claim arising out of or in any way related to “financial services” provided in connection
with any “security” or other investment issued by or with respect to any “entity” (including, without limitation, a limited
partnership, master limited partnership or real estate investment trust) or any organization affiliated in any way with any such
“entity”, which has, as the coverage effective date of the named insured on this policy, actually or allegedly:

    1. admitted in writing its inability to pay its debts, or, in the case of a limited partnership or REIT, ceased or significantly
       reduced the amount of its distributions due to its financial difficulties;

    2. made a general assignment for the benefit of creditors;

    3. been the subject of any proceeding seeking to adjudicate it a bankrupt or insolvent or seeking reorganization,
       arrangement, adjustment or composition of it or its debts under any law relating to bankruptcy, insolvency or
       reorganization or relief of debtors, or seeking appointment of a receiver, trustee or other similar official for it or for any
       substantial part of its property;

    4. engaged in any business reorganization (including, without limitation, any transfer of all or substantially all of its
       assets, a “roll up”, "roll over” or incorporation);

    5. taken any corporate action to authorize any of the actions set forth above;

    6. been the subject of a class action lawsuit involving its “securities”;

    7. been under federal or state regulatory investigation with respect to its “securities”; or

    8. been the subject of complaints or “suits” by “clients” of the First Named Insured or its “registered representatives”.

Claims referred to above shall include, without limitation, any claim alleging the violation of any provision of the Securities Act
of 1933, the Securities Exchange Act of 1934, or any similar federal or state law, or any common law relating thereto, as well
as claims relating to any entities listed below.

Claims arising out of or in any way related to: Walker “Tony” Young, Acorn Capital Management; or Clelia Flores, Maximum
Return Investments Inc.; or Shawn Merriman, Market Street Advisors; or Weizhen Tang; or Edward Stein, Gemini Fund 1
L.P., DISP LLC.; or DBSI products or services; or Bernard Madoff, or Bernard Madoff Investment Services LLC whether
directly or via fund of fund originators such as Fairfield Greenwich Advisors; Tremont Capital Management; or Maxam Capital
Management; or Robert A. Stanford, Stanford International Bank, Stanford Group Company and Stanford Capital; or Marc
Drier, James Nicolson, or Mark Bloom, North Hills Fund; or Paul Greenwood, Stephen Walsh, WG Trading Company, WG
Trading Investors Co., Westridge Capital Management, Inc.; or Provident Royalties, Provident Asset Management, LLC,
Provident Energy 1, L.P., Provident Resources 1, L.P., Provident Energy 3, L.P. or Provident Operating Company, LLC;
Shale Royalties, Inc., Shale Royalties, Inc. LLC or Shale Royalties 3-22; Medical Capital Corporation, Medical Capital
Holdings, Inc., Medical Provider Funding Corporation VI or Medical Cap Note Programs; or Black Diamond Programs; or
Desert Capital REIT; or Bruce Friedman, Diversified Lending Group, Inc. and Applied Equities, Inc.; or Landmark Capital
Partners, LLC; or Bambi Holzer; LandAmerica Financial Group, Inc.; Tomas Petters, Petters Worldwide Group; Edward Oku;
Lara Coleman; Ricardo Bonilla; Rojas and Shadai Yire; Paul Burks and Rex Venture Group; Jim Donnan and Gregory
Crabtree; Bridge Premium Finance; Mark Feathers; Wayne Pamer; Gurudeo Persaud; John Geringer; George Levin and
Frank Preve; David Conolly; Shervin Neman; Ephren Taylor II; Wendell Jacobson and Allen Jacobson; Garfield M. Taylor;




                                                                            Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   39 32 of
                                                                                      of 71
                                                62
                                        TROUBLED SECURITIES ENDORSEMENT

Page 2


Arrowhead Capital Management, LLC; Eric Aronson; Doris E. Nelson; James David Risher and Daniel Joseph Sebastian;
Jeffrey A. Lowrance; David Ronald Allen; AIC, Inc.; James Clements and Zeina Smidi; John Scott Clark; Michael Watson and
Joshua Escobedo; St. Anselm Exploration Co.; Fair Finance Company; Jason Bo and Alan Beckman; Francisco Illarramendi;
Richard Dalton; Joseph Paul Zada; David Harrold and Bruce Prevost; Robert Anderson; Robert Stinson, Jr.; Daniel Spitzer;
Trade-LLC; Matthew Jennings; Chimay Capital Management, Inc.; Merendon Mining, Inc.; Matthew Gagnon; Nevin Shapiro;
McGinn Smith & Co.; Douglas Vaughan; Canopy Financial; Trevor Cook; Mantria Corporation; United Development Funding;
or Puerto Rican bonds; Robert H. Shapiro and Woodbridge Group of Companies, LLC (including but not limited to: dba
Woodbridge Wealth, RS Protection Trust, WMF Management, LLC, Woodbridge Structured Funding, LLC, Woodbridge
Mortgage Investment Fund 1, LLC, Woodbridge Mortgage Investment Fund 2, LLC Woodbridge Mortgage Investment Fund
3, LLC Woodbridge Mortgage Investment Fund 3A, LLC, Woodbridge Mortgage Investment Fund 4, LLC, Woodbridge
Commercial Bridge Loan Fund 1, LLC, Woodbridge Commercial Bridge Loan Fund 2, LLC, 144 Woodbridge-Affiliated
Property Limited Liability Companies, 131 Woodbridge-Affiliated Holding Limited Liability Companies, Jeri Shapiro;
Woodbridge Realty of Colorado, LLC dba Woodbridge Realty Unlimited; Woodbridge Luxury Homes of California, Inc. dba
Mercer Vine, Inc.; Riverdale Funding, LLC; Schwartz Media Buying Company, LLC; WFS Holding Co., LLC); Future Income
Payments LLC, LumpSum Pension Advance, Pension Funding LLC, Pensions Annuities & Settlements LLC, Pension Income
LLC, Cash Flow Investment Partners, DFR Pension Funding, Veterans Benefit Leverage, Voyager Financial Group LLC
(Pension4Case/Cash Out My Pension/Buy Your Pension), First American Finance Corporation, and Investing Forward
(Termbrokers LLC); Kevin Merrill, Jay Ledford and Cameron Jezierski, along with their entities, Global Credit Recovery LLC,
Delmarva Capital LLC, Rhino Capital Holdings LLC, Rhino Capital Group LLC, DeVille Asset Management Ltd. and
Riverwalk Financial Corp.; 1 Global Capital LLC (aka 1st Global Capital and 1st Global Capital Financial Services), 1 West
Capital LLC (aka 1st West Capital), Carl Ruderman and Steven A. Schwartz; GPB Capital Holdings (including but not limited
to the following private placements GPB Holdings, GPB Holdings II, GPB Holdings III, GPB Automobile Portfolio, GPB Cold
Storage, GPB Holdings Qualified, GPB Waste Management, and GPB NYC Development) and Ascendant Alternative
Strategies; or any of their parents or “affiliates”.

Claims arising out of or in any way related to Auction Rate Securities (ARS).




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements or limitations
of this policy, other than as stated above.



                                       By: __________________________________
                                                Authorized Representative
FNX-m7 (6-15)




                                                                        Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   40 33 of
                                                                                      of 71
                                                62
                                             NAMED INSUREDS ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy:

        First Named Insured:
        Policy Number:
        Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged, and not withstanding any other provisions of this policy, it is understood and agreed
as follows:
 1. The member of the National Association of Professional Agents and the Financial Services Professional Liability
    Purchasing Group listed on the Master Policy Named Insureds Endorsement and the member’s Master Policy Certificate
    of Insurance, who, prior to the later of his/her Coverage Inception Date indicated on said Certificate of Insurance or the
    date he/she signed his/her Application For Insurance under this Program, and as a condition precedent to any coverage
    under this policy, including any obligation to indemnify, defend or pay “defense costs”, except as otherwise approved by
    us, (1) had never had any claim, suit or arbitration against him/her/it for any alleged malpractice, error, omission,
    mistake or other wrongful act within the last ten years, (2) after reviewing his/her/its records, had no knowledge or
    information of any fact situation, allegation or incident that might result in a complaint, claim, suit or arbitration against
    him/her/it, (3) was not aware of or involved in any fee dispute with a “client”, (4) had never had his/her/its professional
    license or registration denied, suspended, revoked, non-renewed, or restricted in any way, (5) had never been
    disciplined, fined or suspended by the SEC, FINRA, a state securities, corporation or insurance department or other
    regulatory authority, and was not under investigation by any of these authorities, (6) had never been formally accused of
    violating any professional association’s code of ethics or convicted of any felony or misdemeanor criminal offense, (7)
    had never had any contract or appointment with any insurance company, “broker”-“dealer” or other organization
    suspended, terminated, non-renewed or restricted for cause, and (8) had never had any application for any professional
    liability insurance policy or fidelity bond requested to be withdrawn, or declined, or had any such policy or bond
    canceled, issued on restrictive terms, or refused renewal, is a named insured under this policy, as of the later of
    his/he/its Coverage Inception Date, or the effective date of this policy, and prior to the end of his/her/its “policy period” as
    set forth below, for the Coverage Option(s) and Limits of Liability Option(s) specified below opposite his/her/its name
    and for which he/she/it is eligible in accordance with the terms of any such Coverage Option with respect to covered
    “wrongful acts” occurring on or after his/her/its “retroactive date”, and prior to the end of his/her/its “policy period”. A
    named insured’s “policy period” shall commence as of the later of his/he/its Coverage Inception Date, or the effective
    date of this policy and terminate one year later unless sooner terminated pursuant to the cancellation provisions of this
    policy or as set forth below.
 2. Except as provided below in the case of a “new insured”, a named insured's "retroactive date" shall be the first date that
    he/she/it has been continuously insured, up to his/her/its Coverage Inception Date set forth below, for professional
    liability coverage (errors and omissions coverage) for the type(s) of coverage provided to said insured by this policy. For
    example, if this policy provides coverage for an insured's acts both as a "life insurance agent” and Series 6 “registered
    representative" and the insured has had professional liability insurance coverage for his acts a "life insurance agent"
    continuously since September 1, 1991, but only since June 1, 1996 for his acts as a Series 6 "registered representative",
    that insured would have the following "retroactive dates" under this policy: (1) September 1, 1991 for coverage for
    "wrongful acts" committed as a "life insurance agent"; and (2) June 1, 1996 for coverage for "wrongful acts" committed
    as a Series 6 "registered representative". If an insured seeks coverage under this policy for a "wrongful act" committed
    prior to his/her/its Coverage Inception Date, he/she/it will have to provide evidence, satisfactory to us, of continuous
    professional liability insurance coverage for that type of "wrongful act", dating back at least to the date of that “wrongful
    act”, in order for there to be any coverage for “damages”, defense or “defense costs”, under this policy for the insured for
    that "wrongful act".
    The “retroactive date” for a “new insured” will be the later of one year prior to the date of that insured’s Application for
    Insurance under this Program or that insured’s first date of continuous professional liability coverage for the types of
    coverage applying to that insured under this policy. For example, if this policy provides coverage for a “new insured's”
    acts both as a "life insurance agent” and Series 6 “registered representative" and the insured has had professional
    liability insurance coverage for his acts a "life insurance agent" continuously for a year prior to his/her Coverage
    Inception Date but only since his/her Coverage Inception Date for his acts as a Series 6 "registered representative", that




                                                                           Signed by Judge Louise DeCarl Adler September 10, 2021
      Case
   Case    20-06121-LA7Filed
        20-06121-LA7      Filed 06/28/21 Entered
                             09/10/21      Entered 06/28/21
                                                 09/12/21   18:32:46 Doc
                                                          21:07:26    Doc34
                                                                          22-2Pg.Pg.
                                                                                  41 34 of
                                                                                     of 71
                                               62
                                             NAMED INSUREDS ENDORSEMENT

Page 2

    insured would have the following "retroactive dates" under this policy: one year prior to his/her Coverage Inception Date
    for coverage for "wrongful acts" committed as a "life insurance agent"; and (2) his/her Coverage Inception Date for
    coverage for "wrongful acts" committed as a Series 6 "registered representative". If an insured seeks coverage under
    this policy for a "wrongful act" committed prior to his/her Coverage Inception Date, he/she will have to provide evidence,
    satisfactory to us, of continuous professional liability insurance coverage for that type of "wrongful act", dating back at
    least to the date of that “wrongful act”, in order for there to be any coverage for “damages”, defense or “defense costs”,
    under this policy for the insured for that "wrongful act".

 3. In case of cancellation of coverage by a named insured or by his/her/its premium finance company, return premium shall
    be computed on the usual short rate basis subject to a minimum earned premium of one month of coverage for that
    insured. Earned premium, dues, administrative fees and any applicable taxes will not be returned to the insured. Any
    return premium shall be remitted to the insured via the Administrator for this Program.

 4. The following amended or additional definitions apply to the coverage afforded under this policy:
    "Life insurance agent" means an “individual” or “entity” who/which is properly licensed by applicable regulatory
    authorities to act as an agent, broker, solicitor or consultant with respect to the sale of, or advice with respect to, the life,
    health, disability and accident insurance and annuity products for which he / she / it has coverage under this policy and
    which products, if required to be authorized or approved for sale by applicable regulatory authorities in the state of any
    such sale or advice, have been so authorized or approved. “Life insurance agent” does not include anyone while acting
    as a general agent or in any similar capacity for a life insurance company if he / she / it has or supervises any “life
    insurance agent” sub agents.
    "Property and casualty insurance agent" means an “individual” or “entity” who/which is properly licensed by applicable
    regulatory authorities to act as an agent, broker, solicitor or consultant with respect to the sale of, or provision of advice
    with respect to, the property and casualty insurance products for which said “individual” or “entity” has coverage under
    this policy and which products, if required to be authorized or approved for sale by applicable regulatory authorities in
    the state of any such sale or advice, have been so authorized or approved. “Property and casualty insurance agent”
    does not include an “individual” or “entity” who/which is acting as a managing general agent or in any similar capacity for
    an insurance company including, without limitation, providing services with respect to underwriting of policies and
    settling of claims.
    “Total commission and fee income” means a named insured “individual’s” or agency’s total commission and fee income
    from all “professional financial services” provided by that “individual” or agency for which coverage is sought by the
    “individual” or agency under this policy. For example, if an “individual” only seeks coverage under this policy for acts as
    a “life insurance agent” but also acts as real estate agent, only his/her commission and fee income from acts as a “life
    insurance agent” would be counted toward his “total commission and fee income” for purposes of coverage under this
    policy.
    ”New insured” means an “individual” named insured who (1) first received his/her “life insurance agent” and, if
    applicable, “property & casualty insurance agent” license(s) within two years of applying for insurance coverage under
    this Program, and (2) who has earned less than $100,000.00 in “total commission and fee income” for the one year
    period immediately preceding his/her Application for Insurance under this Program. An “individual” who had been
    licensed for more than two years prior to the date of his/her Application for Insurance under this Program as either a “life
    insurance agent” or a “property & casualty insurance agent”, or who had “total commission and fee income” of
    $100,000.00 or more during the one year period immediately preceding his/her Application for Insurance under this
    Program is not a “new insured” and does not qualify for coverage as a “new insured”.

 5. Insured Types. The number listed opposite a named insured’s named below indicates that the named insured is one of
    the following:
     “1” Means a “new insured”.
         “1A” means a “new insured” with a majority of “total commission and fee income” from “life insurance agent” /
              annuity / Series 6 “registered representative” activities.
         “1B” means a “new insured” with some “total commission and fee income” from “property & casualty agent”
              activities.




                                                                           Signed by Judge Louise DeCarl Adler September 10, 2021
      Case
   Case    20-06121-LA7Filed
        20-06121-LA7      Filed 06/28/21 Entered
                             09/10/21      Entered 06/28/21
                                                 09/12/21   18:32:46 Doc
                                                          21:07:26    Doc34
                                                                          22-2Pg.Pg.
                                                                                  42 35 of
                                                                                     of 71
                                               62
                                           NAMED INSUREDS ENDORSEMENT

Page 3


     “2” Means an “individual” named insured (other than a “new insured”) with a majority of “total commission and fee
         income” from “life insurance agent”, annuity and Series 6 “registered representative” activities.
         “2A” means an “individual” named insured with “total commission and fee income” of $0 to $250,000.
         “2B” means an “individual” named insured with “total commission and fee income” of $250,001 to $500,000.

     “3” Means an “individual” named insured (other than a “new insured”) with some “total commission and fee income”
         from “property & casualty insurance agent” activities.
         “3A” means an “individual” named insured with “total commission and fee income” of $0 to $250,000.
         “3B” means an “individual” named insured with “total commission and fee income” of $250,001 to $500,000.

     “4” Means an agency named insured with a majority of “total commission and fee income” from “life insurance agent”,
         annuity and Series 6 “registered representative” activities.
         “4A” means an “agency” named insured with “total commission and fee income” of $0 to $250,000.
         “4B” means an “agency” named insured with “total commission and fee income” of $250,001 to $500,000.
     “5” Means an agency named insured with a majority of “total commission and fee income” from “property & casualty
         insurance agent” activities.
         “5A” means an “agency” named insured with “total commission and fee income” of $0 to $250,000.
         “5B” means an “agency” named insured with “total commission and fee income” of $250,001 to $500,000.

 6. Coverage Options: The letter(s) listed opposite a named insured’s name in the Coverage Option column below
    indicate that the following Coverage Option(s) apply to that insured:
  Option “A” - Life Agent Coverage: Provides coverage for a named insured acting as a “life insurance agent” with
  respect to advice regarding, sale and servicing of fixed life (including indexed products), accident & health, long term care,
  and disability insurance products (including Medicare Advantage and Medicare Supplemental Insurance and coverage for
  acts as an appointed “life insurance agent” with respect to presentation and recommendation of health and/or dental
  coverage available under a State Health Insurance Exchange set up under the Affordable Care Act). Coverage is limited
  to covered insurance products issued by properly licensed, admitted insurance carriers in states where such products
  have been authorized to be sold by applicable regulatory authorities.
  Option “B” - Life Agent / Annuity Coverage: Provides coverage for a named insured acting as a “life insurance agent”
  for advice with respect to, sale and servicing of fixed life (including indexed products), accident & health, long term care,
  and disability insurance (including Medicare advantage and Medicare supplemental insurance and coverage for acts as
  an appointed “life insurance agent” with respect to presentation and recommendation of health and/or dental coverage
  available under a State Health Insurance Exchange set up under the Affordable Care Act) plus fixed annuities (including
  indexed annuities). Coverage is limited to covered insurance products issued by properly licensed, admitted insurance
  carriers in states where such products have been authorized to be sold by applicable regulatory authorities.
  Option “C” - Life Agent / Annuity / Series 6 “Registered Representative” Coverage: Indicates coverage for a named
  insured acting as a “life insurance agent” with respect to, sale and servicing of fixed and variable life (including indexed
  products), accident & health, long term care, and disability insurance (including Medicare advantage and Medicare
  supplemental insurance and coverage for acts as an appointed “life insurance agent” with respect to presentation and
  recommendation of health and/or dental coverage available under a State Health Insurance Exchange set up under the
  Affordable Care Act), fixed and variable annuities (including indexed annuities) as well as acting as a Series 6 “registered
  representative” selling variable products, mutual funds and unit investment trusts.
  Option “D” - Personal Lines P & C Coverage: Provides coverage for a named insured’s activities as a properly
  licensed “property and casualty insurance agent” with respect to advice, sale and servicing of the following personal lines
  insurance products: homeowners, automobile, watercraft, recreational vehicle, motorcycle, personal umbrella, pet,
  renters, travel, and residential flood insurance with respect to property and casualty insurance risks written through
  admitted insurance carriers and involving risks located within the “policy territory”; provided, for coverage to apply with
  respects to claims arising out of or related in any way to flood insurance, each of the following conditions precedent to
  coverage must apply:




                                                                        Signed by Judge Louise DeCarl Adler September 10, 2021
      Case
   Case    20-06121-LA7Filed
        20-06121-LA7      Filed 06/28/21 Entered
                             09/10/21      Entered 06/28/21
                                                 09/12/21   18:32:46 Doc
                                                          21:07:26    Doc34
                                                                          22-2Pg.Pg.
                                                                                  43 36 of
                                                                                     of 71
                                               62
                                           NAMED INSUREDS ENDORSEMENT

Page 4


  (1) such insurance must have been offered to the claimant; and (2) such offer must have been documented at the time of
  offer; and (3) if the offer was rejected, the rejection must have been documented in writing at the time of rejection; and (4)
  the named insured must have complied with his/her/its state’s statutory and regulatory requirements involving flood
  insurance. See the Limited Personal Lines Property and Casualty Agent Coverage Endorsement for full particulars and
  exclusions to coverage.
  Option “D-1” - Personal Lines P & C Coverage: Provides coverage, as more fully set out in the Limited Personal Lines
  Property and Casualty Agent Coverage Endorsement, for the named insured’s activities as a properly licensed “property
  and casualty insurance agent” with respect to advice, sale and servicing of the following personal lines insurance products
  only: homeowners, automobile, watercraft, recreational vehicle, motorcycle, personal umbrella, pet, renters, travel, and
  residential flood insurance with respect to property and casualty insurance risks written through admitted insurance
  carriers and involving risks located within the “policy territory”; provided, for coverage to apply with respect to claims
  arising out of or related in any way to residential flood insurance, each of the following conditions precedent to coverage
  must apply: (1) such insurance must have been offered to the claimant; and (2) such offer must have been documented at
  the time of offer; and (3) if the offer was rejected, the rejection must have been documented in writing at the time of
  rejection; and (4) the named insured must have complied with his/her/its state’s statutory and regulatory requirements
  involving flood insurance. See the Limited Personal Lines Property and Casualty Agent Coverage Endorsement for full
  particulars and exclusions to coverage.
  Option “D-2” - Personal Lines P & C Coverage: Provides coverage for the named insured’s activities as a properly
  licensed “property and casualty insurance agent” with respect to advice, sale and servicing of the following personal lines
  insurance products only: homeowners, automobile, watercraft, recreational vehicle, motorcycle, personal umbrella, pet,
  renters, travel, and residential flood insurance with respect to property and casualty insurance risks written through
  admitted insurance carriers and involving risks located within the “policy territory”; provided, for coverage to apply with
  respects to claims arising out of or related in any way to residential flood insurance, each of the following conditions
  precedent to coverage must apply: (1) such insurance must have been offered to the claimant; and (2) such offer must
  have been documented at the time of offer; and (3) if the offer was rejected, the rejection must have been documented in
  writing at the time of rejection; and (4) the named insured must have complied with his/her/its state’s statutory and
  regulatory requirements involving flood insurance. See the Limited Personal Lines Property and Casualty Agent
  Coverage Endorsement for full particulars and exclusions to coverage.
  Option “E” - Personal and Commercial Lines P & C Coverage: Provides Coverage for the named insured’s activities
  as a properly licensed “property and casualty insurance agent”, providing advice on, sale and servicing of the personal
  and commercial lines insurance products listed below, with respect to property and casualty insurance risks located within
  the “policy territory” and written through admitted insurance carriers:
    Personal lines insurance coverage for the following insurance products only: homeowners, automobile, watercraft,
    recreational vehicle, motorcycle, personal umbrella, pet, renters, travel, and residential flood; provided, for coverage to
    apply with respects to claims arising out of or related in any way to residential flood insurance, each of the following
    conditions precedent to coverage must apply: (1) such insurance must have been offered to the claimant; and (2) such
    offer must have been documented at the time of offer; and (3) if the offer was rejected, the rejection must have been
    documented in writing at the time of rejection; and (4) the agent must have complied with his/her state’s statutory and
    regulatory requirements involving flood insurance.
    Commercial lines insurance for the following insurance products only: workers compensation and employers’ liability,
    general liability, products liability, commercial multi-peril, business owner’s policy, commercial automobile (does not
    apply to long haul trucking), commercial property and commercial flood; provided, for coverage to apply with respects to
    claims arising out of or related in any way to commercial flood insurance, each of the following conditions precedent to
    coverage must apply: (1) such insurance must have been offered to the claimant; and (2) such offer must have been
    documented at the time of offer; and (3) if the offer was rejected, the rejection must have been documented in writing at
    the time of rejection; and (4) the agent must have complied with his/her state’s statutory and regulatory requirements
    involving flood insurance.
    See the Limited Personal and Commercial Lines Property and Casualty Agent Coverage Endorsement for full particulars
    on coverage and exclusions to coverage.




                                                                        Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   44 37 of
                                                                                      of 71
                                                62
                                            NAMED INSUREDS ENDORSEMENT

    Page 5


   Option “F” - Expanded Commercial Lines P & C Coverage: Provides coverage for the named insured’s activities as a
   properly licensed “property and casualty insurance agent” with respect to advice, sale and servicing of the following
   insurance products:
     a. Commercial lines: inland marine, medical malpractice and professional liability, directors and officers liability,
        employment practice liability, fidelity, surety, crop, hail, wind and earthquake insurance written through both admitted
        and non-admitted insurance carriers; provided, for coverage to apply with respects to claims arising out of or related
        in any way to earthquake insurance, each of the following conditions precedent to coverage must apply: (1) such
        insurance must have been offered to the claimant; and (2) such offer must have been documented at the time of
        offer; and (3) if the offer was rejected, the rejection must have been documented in writing at the time of rejection;
        and (4) the agent must have complied with his/her state’s statutory and regulatory requirements involving earthquake
        insurance.
        Also covers the following commercial lines insurance products: workers compensation and employers’ liability,
        general liability, products liability, commercial multi-peril, business owner’s policy, commercial automobile (other than
        long haul trucking which is not covered), commercial property and commercial flood through non-admitted insurance
        carriers; provided, for coverage to apply with respects to claims arising out of or related in any way to flood
        insurance, each of the following conditions precedent to coverage must apply: (1) such insurance must have been
        offered to the claimant; and (2) such offer must have been documented at the time of offer; and (3) if the offer was
        rejected, the rejection must have been documented in writing at the time of rejection; and (4) the agent must have
        complied with his/her state’s statutory and regulatory requirements involving flood insurance.
     b. Personal lines: homeowners, automobile, watercraft, recreational vehicle, motorcycle, personal umbrella, pet,
        renters, travel, and residential flood written through non-admitted insurance carriers; provided, for coverage to apply
        with respects to claims arising out of or related in any way to flood insurance, each of the following conditions
        precedent to coverage must apply: (1) such insurance must have been offered to the claimant; and (2) such offer
        must have been documented at the time of offer; and (3) if the offer was rejected, the rejection must have been
        documented in writing at the time of rejection; and (4) the agent must have complied with his/her state’s statutory and
        regulatory requirements involving flood insurance.
     c. Coverage under Option “F” is subject to the following Conditions Precedent to Coverage:
        1. Any non-admitted insurance written by a named insured must be obtained through a licensed surplus lines broker
            who/which is not affiliated with that named insured or his/her employer.
        2. No more than 10% of the named insured’s revenue can be derived from the additional coverages provided by this
            Coverage Option as set forth in a., above.
        If either of these Conditions Precedent to Coverage is not met, there will be no coverage under Option F.
     d. See the Expanded Property and Casualty Agent Coverage Endorsement for full particulars on coverage and
        exclusions to coverage.
  “G” – “Healthcare Sharing Ministry” Coverage: Provides coverage for the named insured’s activities for a properly licensed
  “individual” or agency also insured under coverage options “A”, “B” or “C”, with respect to advice on, sale and servicing of
  products offered by a “Healthcare Sharing Ministry” listed on the “Healthcare Sharing Ministry” Endorsement. See the
  “Healthcare Sharing Ministry” Endorsement for full particulars, including the conditions precedent to coverage and exclusions for
  this coverage.
7. Limits of Liability Options. Number(s) listed in the Limits of Liability Option(s) column listed below opposite a named
   insured’s name indicate that the following Limits of Liability apply to that insured:
   Limits of Liability Option “1”: Indicates Limits of Liability of $1,000,000.00 Each “Wrongful Act” Aggregate /
   $1,000,000.00 Named Insured Aggregate; provided, see the Limits of Liability Endorsement for Sub Limits of
   Liability applying to coverage for acts as a Property and Casualty Insurance Agent.
   Limits of Liability Option “2”: Indicates Limits of Liability of $1,000,000.00 Each “Wrongful Act” Aggregate/
   $2,000,000.00 Named Insured Aggregate; provided, see the Limits of Liability Endorsement for Sub Limits of
   Liability applying to coverage for acts as a Property and Casualty Insurance Agent.
   Limits of Liability Option “3”: Indicates Limits of Liability of $1,000,000.00 Each “Wrongful Act” Aggregate/
   $3,000,000.00 Named Insured Aggregate; provided, see the Limits of Liability Endorsement for Sub Limits of
   Liability applying to coverage for acts as a Property and Casualty Insurance Agent.
   Limits of Liability Option “4”: Indicates Limits of Liability of $2,000,000.00 Each “Wrongful Act” Aggregate/
   $2,000,000.00 Named Insured Aggregate; provided, see the Limits of Liability Endorsement for Sub Limits of
   Liability applying to coverage for acts as a Property and Casualty Insurance Agent.




                                                                          Signed by Judge Louise DeCarl Adler September 10, 2021
        Case
     Case    20-06121-LA7Filed
          20-06121-LA7      Filed 06/28/21 Entered
                               09/10/21      Entered 06/28/21
                                                   09/12/21   18:32:46 Doc
                                                            21:07:26    Doc34
                                                                            22-2Pg.Pg.
                                                                                    45 38 of
                                                                                       of 71
                                                 62
                                            NAMED INSUREDS ENDORSEMENT

Page 6


   The Limits of Liability for P & C Coverage are shared with those provided to the named insured under that insured’s
   chosen Coverage Option “A”, ”B” or “C”. If the Limits of Liability chosen by a named insured for Coverage Option “A”, ”B”
   or “C” are higher than those chosen by that insured for P & C Coverage, the chosen P & C Coverage Option Limits of
   Liability will be Sub Limits of Liability of the named insured’s coverage under Coverage Option “A”, ”B” or “C”. If the Limits
   of Liability chosen by a named insured for Coverage Option “D” or “E” are higher than those chosen by that insured for
   Coverage Options “A”, ”B” or “C, the Limits of Liability for “A”, ”B” or “C” will be Sub Limits of Liability of the named
   insured’s coverage under Coverage Option “D” or “E”.
   If there are any numbers in parenthesis (e.g., “6/1/16”) under the Coverage Option(s) or Limits of Liability Option(s) for a
   named insured, they indicate the date on or after which a particular Coverage Option or increased Limits of Liability
   Option for that insured incepted; any such Coverage Option or increased Limits of Liability Option shall only apply to
   covered “wrongful acts” occurring on or after that date. Thus, for example, if the insured had Limits of Liability of
   $1,000,000 / $1,000,000 applying as of June 1, 2016, and thereafter on July 1, 2016 increased those limits to $1,000,000
   / $3,000,000, the $1,000,000 / $1,000,000 Limits of Liability would still apply to “wrongful acts” occurring prior to July 1,
   2016.




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                      By: ____________________________________
                                                Authorized Representative
UT-3g (3-92)




                                                                         Signed by Judge Louise DeCarl Adler September 10, 2021
        Case
     Case    20-06121-LA7Filed
          20-06121-LA7      Filed 06/28/21 Entered
                               09/10/21      Entered 06/28/21
                                                   09/12/21   18:32:46 Doc
                                                            21:07:26    Doc34
                                                                            22-2Pg.Pg.
                                                                                    46 39 of
                                                                                       of 71
                                                 62
                                      NAMED INSURED COMPANY ENDORSEMENT
                                 (Only Applies To Insured Types 1A, 1B, 2A, 2B, 3A, and 3B)


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy:

         First Named Insured:
         Policy Number:
         Effective Date Of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

   In consideration of the premium charged, it is understood and agreed that each “entity” owned or controlled by an
   “individual” named insured or of which such an insured is an employee, is an additional insured under this policy, but only
   with respect to its vicarious liability arising out of “wrongful acts”: (1) committed by said named insured, or by an
   “individual” who is not a “financial services professional” and who is acting under the personal direction and control of said
   named insured; (2) committed during the “coverage period” for said named insured; (3) for which a “written claim”, naming
   said “entity” as a co-defendant with said named insured, is first presented to us during the “policy period” for said named
   insured; and (4) which “wrongful acts” are otherwise covered under the terms of this policy.

   The “retention” and Limits of Liability applying to the coverage provided by this endorsement shall be part of, and not in
   addition to, the applicable “retention” and applicable Limits of Liability applying to said named insured under said “written
   claim”.

   The coverage provided by this endorsement does not apply to any named insured “entity” or to any of its employed or
   contracted named insured agents.




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                       By: __________________________________
                                                Authorized Representative
UT-3g (3-92)




                                                                         Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   47 40 of
                                                                                      of 71
                                                62
                                                 RETENTION ENDORSEMENT


The following information, and signature by our authorized representative, is required only when this endorsement is issued
subsequent to preparation of the policy.

        First Named Insured:
        Policy Number:
        Effective Date of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
otherwise stated above.

In consideration of the premium charged, it is understood and agreed that Item 7. Of the Declarations is amended to read as
follows:

        Item 7.

            The “Retentions” applying to “written claims” covered by this policy are as follows:
            (1) A. The Each “Wrongful Act” “Retention” applying with respect to covered “wrongful acts” arising solely in
                connection with the sale or servicing of fixed life, accident & health, disability and long term care insurance
                and annuities (other than indexed annuities) committed on and after the applicable “retroactive date” and
                prior to September 1, 2016 is $1,000.00.
                  B. The Each “Wrongful Act” “Retention” applying with respect to covered “wrongful acts” arising solely in
                  connection with the sale or servicing of fixed life, accident & health, disability and long term care insurance
                  and annuities committed on and after September 1, 2016 is $0.00.

            (2) $2,500.00 Each Disciplinary Action, Subpoena or Subpoena Duces Tecum.

            (3) $2,500.00 Each “Wrongful Act” for coverage under the Privacy & Identity Protection Endorsement.

            (4) A. $5,000.00 Each “Wrongful Act” for covered “wrongful acts” arising out of or any way related to the sale or
                servicing of indexed annuities committed on and after the applicable “retroactive date” and prior to
                September 1, 2016 is $5,000.00.
                  B. The Each “Wrongful Act” “Retention” applying with respect to covered “wrongful acts” arising solely in
                  connection with the sale or servicing of indexed annuities committed on and after September 1, 2016 is
                  $0.00

            (5) $5,000.00 Each “Wrongful Act” for covered “wrongful acts” arising out of or any way related to the sale or
                servicing of variable products; mutual funds or other “securities” which may be sold by a Series 6
                “registered representative”; as well as covered personal lines property and casualty insurance other than
                residential flood.

            (6) $10,000.00 Each “Wrongful Act” for covered “wrongful acts” arising out of or any way related to the sale
                or servicing of covered commercial lines property and casualty insurance other than commercial flood
                and earthquake and the expanded.

            (7) $25,000.00 Each Claimant for covered “written claims” arising out of or in any way related to the coverage
                for sale or servicing of residential or commercial flood insurance and earthquake insurance under the
                coverage provided by the Limited Personal Lines Property and Casualty Agent Coverage Endorsement,
                Limited Personal and Commercial Lines Property and Casualty Agent Coverage Endorsement and the
                Expanded Commercial Lines Property and Casualty Agent Coverage Endorsement combined.




                                                                          Signed by Judge Louise DeCarl Adler September 10, 2021
        Case
     Case    20-06121-LA7Filed
          20-06121-LA7      Filed 06/28/21 Entered
                               09/10/21      Entered 06/28/21
                                                   09/12/21   18:32:46 Doc
                                                            21:07:26    Doc34
                                                                            22-2Pg.Pg.
                                                                                    48 41 of
                                                                                       of 71
                                                 62
                                                    RETENTION ENDORSEMENT

Page 2

               (8) $25,000.00 Each “Written Claim” for all “written claims” arising out of or in any way related to the
                   insurance products covered solely by the Expanded Commercial Lines Property and Casualty Agent
                   Coverage Endorsement other than “written claims” arising out of or in any way related to the coverage for
                   sale or servicing of residential or commercial flood insurance and earthquake insurance.

               (9) If multiple products or covered “financial services” are involved in a “written claim”, the “retention” that will
                   apply is the highest applicable “retention” applying to those products or services.




Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                           By: __________________________________
                                                    Authorized Representative
UT-3g (3-92)




                                                                               Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   49 42 of
                                                                                      of 71
                                                62
                                     PRIVACY AND IDENTITY PROTECTION ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy.
          First Named Insured:
          Policy Number:
          Effective Date Of This Endorsement:

This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless stated
otherwise above.
In consideration of the premium charged, and subject of the Retention and Sub Limits of Liability set forth below, it is understood
and agreed as follows:
1. This policy provides coverage for a named insured’s legal liability for indemnity and “defense costs” arising out of “written claims”
   first reported to us during the named insured’s “policy period” arising out of the negligent violation of a right of privacy or a
   "privacy regulation" by the named insured in the performance of "financial services" covered by this policy and resulting from:
    a.    the loss or theft of "personal information" or data about a "client" which is in the named insured's care, custody or control
          including, without limitation, loss or theft from any computer, computer system, network or website that is in the insured’s
          care, custody or control;
    b.    the named insured's failure to prevent unauthorized access to “personal information” that has been provided to the named
          insured by a "client" or a "client's" representative;
    c.    this endorsement does not apply to “written claims” arising out of or alleging “publication injury”.
2. The following additional definitions apply to the coverage provided by this endorsement:
         "Personal information" means an "individual's":
            a. social security number;
            b. medical or healthcare data, or other protected health information;
            c. drivers license number or state identification number;
            d. account number, credit card number or debit card number in combination with any required security code, access
               code or password that would permit access to that individual's financial account; or
            e. other nonpublic "personal information" as defined in a "privacy regulation".
         "Privacy regulation" means state and federal identity theft and privacy protection legislation, statutes and regulations
         (including, without limitation, the Health Insurance Portability and Accountability Act, as amended, and the Gramm-Leach-
         Bliley Act, as amended) associated with the control or use of personally identifiable financial or other sensitive information
         that requires commercial "entities" that collect "personal information" to post privacy policies, adopt specific privacy controls,
         or notify "individuals" in the event that "personal information" has potentially been compromised.
3. The following “Retention” applies to the coverage provided by this endorsement: $2,500.00 Each “Wrongful Act”
4. The following Sub Limits of Liability apply to the coverage provided by this endorsement:
         Each Named Insured Legal Liability Aggregate: up to a total of $10,000.00, subject to the Policy Aggregate set forth below,
         to reimburse a named insured for legal liability arising out of “written claims” covered by this endorsement.
         Each Named Insured “Defense Costs” Aggregate: up to a total of $10,000.00, subject to the Policy Aggregate set forth
         below, to reimburse a named insured for “defense costs” incurred in defending “written claims” covered by this endorsement.
         Each Named Insured Policy Aggregate: $25,000.00 for all “written claims” covered by this endorsement.

   These Sub Limits of Liability are part of, and not in addition to, the Limits of Liability set forth in the Limits of Liability
   Endorsement.
5. The “Retroactive Date” applying to the coverage provided by this endorsement is the later of March 1, 2015 or the named
   insured’s date of continuous coverage provided under this policy, or predecessor policies, insuring members of the Financial
   Services Professional Liability Risk Purchasing Group.

Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.


                                            By: __________________________________
                                                     Authorized Representative
FNX-m131 (7-12)




                                                                                Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   50 43 of
                                                                                      of 71
                                                62
                                              CLAIMS EXCLUSION ENDORSEMENT


The following information, and signature by an authorized representative, is required only when this endorsement is issued
subsequent to the preparation of this policy.
        First Named Insured:
        Policy Number:
        Effective Date Of This Endorsement:

This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.
This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.
In consideration of the premium charged, it is understood and agreed that there is no coverage under this policy, including,
without limitation, no obligation to pay “damages”, defend or pay “defense costs”, for any “written claim” actually or allegedly
arising out of or related in any way, directly or indirectly, to any of the following:
  1. the same or similar circumstances, acts, errors, or omissions as any complaint, claim, or “suit” against an insured, or
       an “affiliate” of an insured, or his/her company, its parents, subsidiaries or “affiliates”, or his/her /its insurance company
       or “broker”-“dealer”, or other litigation, whether or not identified in the “Application” or any attachments or supplements
       thereto, which occurred or was pending prior to the effective date of this policy, including, without limitation, the
       purchase, sale or advice regarding the same “security” or other investment product involved in that complaint, claim, or
       “suit”;
  2. any incident or fact situation which occurred prior to the effective date of this policy, which is known to an insured, and
       which may reasonably be expected to result in a claim or “suit” against an insured;
  3. the purchase, sale or advice with regard to “securities” known to be in financial trouble prior to the effective date of this
       policy;
  4. those matters excluded from coverage in Section VI or elsewhere in the policy; or
  5. related to, or involving in any way, the “entities”, “individuals”, acts, activities, claims, claimants, or “securities”, if any,
       listed below, including, without limitation, claims by or involving any such “entities”, “individuals”, acts, activities, claims,
       claimants or “securities”, or arising out of the same or similar circumstances, acts, errors or omissions as said claims or
       claimants:
       Claims arising out of or in any way related to: Walker “Tony” Young, Acorn Capital Management; or Clelia Flores,
       Maximum Return Investments Inc.; or Shawn Merriman, Market Street Advisors; or Weizhen Tang; or Edward Stein,
       Gemini Fund 1 L.P., DISP LLC.; or DBSI products or services; or Bernard Madoff, or Bernard Madoff Investment
       Services LLC whether directly or via fund of fund originators such as Fairfield Greenwich Advisors; Tremont Capital
       Management; or Maxam Capital Management; or Robert A. Stanford, Stanford International Bank, Stanford Group
       Company and Stanford Capital; or Marc Drier, James Nicolson, or Mark Bloom, North Hills Fund; or Paul Greenwood,
       Stephen Walsh, WG Trading Company, WG Trading Investors Co., Westridge Capital Management, Inc.; or Provident
       Royalties, Provident Asset Management, LLC, Provident Energy 1, L.P., Provident Resources 1, L.P., Provident
       Energy 3, L.P. or Provident Operating Company, LLC; Shale Royalties, Inc., Shale Royalties, Inc. LLC or Shale
       Royalties 3-22; Medical Capital Corporation, Medical Capital Holdings, Inc., Medical Provider Funding Corporation VI
       or Medical Cap Note Programs; or Black Diamond Programs; or Desert Capital REIT; or Bruce Friedman, Diversified
       Lending Group, Inc. and Applied Equities, Inc.; or Landmark Capital Partners, LLC; or Bambi Holzer; LandAmerica
       Financial Group, Inc.; Tomas Petters, Petters Worldwide Group; Edward Oku; Lara Coleman; Ricardo Bonilla; Rojas
       and Shadai Yire; Paul Burks and Rex Venture Group; Jim Donnan and Gregory Crabtree; Bridge Premium Finance;
       Mark Feathers; Wayne Pamer; Gurudeo Persaud; John Geringer; George Levin and Frank Preve; David Conolly;
       Shervin Neman; Ephren Taylor II; Wendell Jacobson and Allen Jacobson; Garfield M. Taylor; Arrowhead Capital
       Management, LLC; Eric Aronson; Doris E. Nelson; James David Risher and Daniel Joseph Sebastian; Jeffrey A.
       Lowrance; David Ronald Allen; AIC, Inc.; James Clements and Zeina Smidi; John Scott Clark; Michael Watson and
       Joshua Escobedo; St. Anselm Exploration Co.; Fair Finance Company; Jason Bo and Alan Beckman; Francisco
       Illarramendi; Richard Dalton; Joseph Paul Zada; David Harrold and Bruce Prevost; Robert Anderson; Robert Stinson,
       Jr.; Daniel Spitzer; Trade-LLC; Matthew Jennings; Chimay Capital Management, Inc.; Merendon Mining, Inc.;
       Matthew Gagnon; Nevin Shapiro; McGinn Smith & Co.; Douglas Vaughan; Canopy Financial; Trevor Cook; Mantria
       Corporation; United Development Funding; or Puerto Rican bonds; or any of their parents or “affiliates”.
Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.
                                        By: ____________________________________
                                                  Authorized Representative
FNX-m17 (8-13)-1




                                                                             Signed by Judge Louise DeCarl Adler September 10, 2021
         Case
      Case    20-06121-LA7Filed
           20-06121-LA7      Filed 06/28/21 Entered
                                09/10/21      Entered 06/28/21
                                                    09/12/21   18:32:46 Doc
                                                             21:07:26    Doc34
                                                                             22-2Pg.Pg.
                                                                                     51 44 of
                                                                                        of 71
                                                  62
                                        LIFE INSURANCE DEFINITION ENDORSEMENT


 The following information, and signature by an authorized representative, is required only when this endorsement is issued
 subsequent to the preparation of this policy.

          First Named Insured:
          Policy Number:
          Effective Date of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged, and not withstanding any other provision of this policy, it is understood and agreed
as follows”:

The definition of “life insurance agent” in Section I – Definitions is deleted and replaced by the following:

"Life insurance agent" means an “individual” or “entity” who/which is licensed, as required by law, to sell life, health, disability
and accident insurance and annuity products and who / which is selling or providing advise with respect to such products
which, if required to be authorized or approved for sale by a regulatory authority, have been so authorized or approved;
however, it does not include, without limitation, an independent marketing organization (IMO), a field marketing organization
(FMO),a national marketing organization (NMO), or any organization performing the functions typically done by these
entities or anyone while acting as a general agent or in any similar capacity for a life insurance company if he/she has or
supervises any sub agents.




 Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
 exclusions of this policy, other than as stated above.



                                            By: ________________________________
                                                   Authorized Representative
 UT-3g (3-92)




                                                                             Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   52 45 of
                                                                                      of 71
                                                62
                                                      CHANGES—VIRGINIA

The following information, and signature by our authorized representative, is required only when this endorsement is issued
subsequent to preparation of the policy.

         First Named Insured:
         Policy Number:
         Effective Date of This Endorsement:


This endorsement forms a part of the policy to which it is attached. It is effective on the inception date of the policy unless
stated otherwise above.

In consideration of the premium charged, it is understood and agreed as follows:
1. SECTION VII—CONDITIONS is amended as follows:
    a. Subsection C. Suits Against Us is amended by adding the following paragraph:

         If execution of a judgment against an insured is returned unsatisfied in an action brought to recover
         “damages” for a covered “wrongful act” committed during the insured’s “coverage period,” then an action
         may be maintained against us under the terms of this policy for the amount of the judgment not exceeding
         the available applicable Limit(s) of Liability shown on the Declarations or an applicable endorsement.
    b. Subsection D. Disputes With Us/Arbitration is deleted in its entirety.
    c.   Subsection J. Cancellation is replaced in its entirety by the following:

         J.   Cancellation

              1. The First Named Insured may cancel this policy entirely, or as to any insured under this policy, at
                 any time by giving us written notice stating when, thereafter, the cancellation is to take effect.

              2. We may cancel this policy at any time in its entirety, or as to any insured, by mailing or delivering to
                 the First Named Insured written notice of cancellation, stating the reason for cancellation, at least:

                  a. fifteen (15) days before the effective date of cancellation if we cancel for non-payment of
                     premium; or
                  b. forty-five (45) days before the effective date of cancellation if we cancel for any other reason.

              3. We will send written notice by registered or certified mail or deliver written notice to the First Named
                 Insured’s last mailing address known to us.

              4. Notice of cancellation will state the effective date of cancellation. The “policy period” for insured(s)
                 affected by the cancellation will end on that date.

              5. In case of cancellation by the First Named Insured, or by the insured’s premium finance company,
                 we will refund unearned premium on the usual short rate basis, subject to retention by us of the
                 Minimum Policy Premium specified in the Declarations and less any sums due us under this policy.

                  In case of cancellation by us, we will refund any unearned premium on a pro rata basis, subject to
                  retention by us of the Minimum Policy Premium specified in the Declarations and less any sums due
                  us under this policy.

                  If we do not refund the unearned premium with the notice of cancellation, we will refund it within a
                  reasonable time after the date cancellation is effective; but refund or tender of the unearned premium
                  is not required to make a valid cancellation of this policy.”
    d. Subsection K. Extended Reporting Period is replaced in its entirety by the following:

         “K. Extended Reporting Period




                                                                            Signed by Judge Louise DeCarl Adler September 10, 2021
   Case
Case    20-06121-LA7Filed
     20-06121-LA7      Filed 06/28/21 Entered
                          09/10/21      Entered 06/28/21
                                              09/12/21   18:32:46 Doc
                                                       21:07:26    Doc34
                                                                       22-2Pg.Pg.
                                                                               53 46 of
                                                                                  of 71
                                            62
                                               CHANGES—VIRGINIA

      If we cancel or non-renew this policy in total or as to any named insured, or if any “qualifying change in
      coverage” occurs during the policy period or upon renewal, the First Named Insured has the right to have
      issued an endorsement providing a two year “extended reporting period” following the effective date of
      said “qualifying change in coverage,” cancellation or non-renewal, during which an “individual” or “entity”
      who/which was an insured immediately prior to the effective date of said “qualifying change in coverage,”
      cancellation or non-renewal may present to us “written claims” arising out of “wrongful acts” occurring
      during the “coverage period” for said insured and otherwise covered under the terms of this policy.

      However, an “extended reporting period” will not apply to cancellation or non-renewal due to non-
      payment of premium, failure to comply with terms or conditions of the policy or fraud. In addition, any
      “extended reporting period” for previously existing coverage that is newly excluded will only apply to the
      newly excluded coverage.
      During this “extended reporting period,” any “written claim” presented to us by an insured resulting from a
      “wrongful act,” or a series of continuous, repeated or “interrelated wrongful acts,” for which a “written
      claim” had been presented to us under the terms of a predecessor policy issued by us or by an “affiliate”
      insurer of ours, of which this policy is a renewal or one of a series of continuous renewals or successor
      policies, will be treated as if it had been presented to us during the last day of coverage under that
      predecessor policy and will be covered by that predecessor policy, not this policy, subject to all the terms
      and conditions of that predecessor policy, including, without limitation, its appli-cable Limit(s) of Liability.

      While this policy, or any policy which is a renewal of this policy or one of a series of continuous renewals
      of this policy, is in effect, we will continue to cover all remaining insureds, without the need to purchase
      an “extended reporting period endorsement,” with respect to “written claims,” otherwise covered under
      the terms of this policy or said renewal policy, as applicable, arising out of “wrongful acts” committed by a
      “representative” who has ceased to be associated with the First Named Insured; provided, this
      continuing coverage shall not apply in the case of a departed “financial services professional” as to
      whom we have canceled coverage or refused to renew coverage or who has been terminated for cause
      by the First Named Insured or any other insured. In the latter cases, it will be necessary for the First
      Named Insured to buy an “extended reporting period endorsement” covering that “financial services
      professional,” as otherwise provided in this subsection, for there to be any continuing coverage for any
      insured with respect to “written claims” arising out of the “wrongful acts” of said “financial services
      professional.”
      If the First Named Insured purchases an “extended reporting period endorsement” following a “qualifying
      change in coverage,” cancellation or non-renewal of this policy, we will also cover, pursuant to the terms
      of that endorsement, each “financial services professional” who was a named insured on this policy, as
      of such “qualifying change in coverage,” cancellation or non-renewal, for “written claims” arising out of
      “financial services,” otherwise covered under the terms of this policy, which were rendered during the
      “coverage period” for that “financial services professional.”
      To obtain an “extended reporting period endorsement,” the First Named Insured must, within thirty (30)
      days of the effective date of such “qualifying change in coverage,” cancellation or non-renewal, give us
      written notice requesting the issuance of such an endorsement and pay an additional premium for that
      endorsement as determined by our rules, rates, and regulations in effect at that time. If the First Named
      Insured fails to purchase an “extended reporting period endorsement” within that thirty (30) day period,
      there will be no further coverage under this policy with respect to any insured affected by said “qualifying
      change in coverage,” cancellation or non-renewal, effective as of the effective date of such “qualifying
      change in coverage,” cancellation or non-renewal. We have no obligation to offer an “extended reporting
      period endorsement” to anyone other than the First Named Insured. The insurance we provide during an
      “extended reporting period” will be excess over any other valid and collectible insurance available to the
      insured.
      If an “extended reporting period endorsement” is in effect, we will provide Limit(s) of Liability with respect
      to any covered “written claim” first made against an insured and reported to us during the “extended




                                                                     Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   54 47 of
                                                                                      of 71
                                                62
                                                       CHANGES—VIRGINIA

              reporting period” equal to the applicable Limit(s) of Liability applying to that insured at the end of that
              insured’s “policy period.”

              An “extended reporting period” will not extend any “policy period.” All premium paid for an “extended
              reporting period endorsement” shall be fully earned by us upon issuance of the endorsement and will not
              be refunded.

              If we do not offer to renew this policy at the same premium, Limits of Liability or “retention” as apply to
              this policy, this will not be considered a cancellation or non-renewal by us.
              With respect to this Extended Reporting Period provision only, “qualifying change in coverage” means:

              1. The “retroactive date” is changed such that it is later than the date shown in the Declarations or an
                 applicable endorsement;

              2. A “retroactive date” newly applies to coverage where none was previously shown in the Declarations
                 or an applicable endorsement;
              3. This policy no longer applies to “wrongful acts” on a claims-made basis; or

              4. Previously existing coverage under this policy is newly excluded.”

    e. Subsection L. Concealment, Misrepresentation Fraud or Material Change is amended by adding the
       following paragraph:

          “We will not deny or rescind coverage under this policy, based on concealment or misrepresentation on an
          application, unless the concealment or misrepresentation was material to the risk that we assumed in issuing
          this policy and has proven untrue.”

    f.    The following Subsection is added:
         “Q. Non-renewal

              1. If we elect not to renew this policy, we will mail or deliver a notice of non-renewal to the First Named
                 Insured at the address shown in the Declarations, stating the reason for non-renewal, at least:

                    a. fifteen (15) days before the expiration date if the non-renewal is due to non-payment of premium;
                       or
                    b. forty-five (45) days before the expiration date if the non-renewal is for any other reason.

              2. We will send written notice by registered or certified mail or deliver written notice of non-renewal to
                 the First Named Insured’s last mailing address known to us.”


2. The following Subsection is added to SECTION VI—WHAT WE DO NOT COVER—EXCLUSIONS:

         “W. Revocation or Suspension of License. We do not cover claims which arise out of or are contributed to by
             a “wrongful act,” committed by an insured on or after the effective date said insured’s license, registration
             or other right to act as a “broker”-“dealer” or to provide “financial services” or practice as a “financial
             services professional” is non-renewed by the insured or is revoked or suspended by, or surrendered at
             the request of, any regulatory authority.”

Nothing herein contained shall vary, alter, waive or extend any of the terms, conditions, provisions, agreements, limitations or
exclusions of this policy, other than as stated above.



                                        By: ______________________________________
                                                   Authorized Representative
FN-137-VA (10-19)




                                                                             Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   55 48 of
                                                                                      of 71
                                                62
                                                             

                                                             




                      IMPORTANT INFORMATION REGARDING YOUR INSURANCE
                                         (VIRGINIA)

        In the event you need to contact someone about this insurance for any reason, please contact your agent.
        If no agent was involved in the sale of this insurance, or if you have additional questions, you may contact
        the insurance company issuing this insurance at the following address and telephone number:

                                        National Casualty Company
                                        Property/Casualty Division
                                        8877 North Gainey Center Drive
                                        Scottsdale, Arizona 85258-2109
                                        P.O. Box 4110, 85261-4110
                                        1-800-423-7675

        If you have been unable to contact or obtain satisfaction from the Company or the agent, you may contact
        the Virginia State Corporation Commission’s Bureau of Insurance at:

                                        State Corporation Commission
                                        Bureau of Insurance
                                        Property and Casualty Division
                                        P.O. Box 1157
                                        Richmond, Virginia 23218
                                        In State: 1-800-552-7945
                                        Out of State: 1-804-371-9741 (Direct Line)

        Written correspondence is preferable so that a record of your inquiry is maintained. When contacting your
        agent, Company, or Bureau of Insurance, have your policy number available.




NOTN0056VA (5-16)




                                                                       Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   56 49 of
                                                                                      of 71
                                                62

                                      National Casualty Company
                                     NOTICE TO THE INSURED—VIRGINIA

        You have purchased a claims-made liability insurance policy. Please read the policy carefully to understand
        your coverage. There are certain circumstances in which you must be provided the opportunity to purchase
        extended reporting coverage. These are explained in your policy. If you have any questions, please contact
        your company or your agent.




NOTN0560VA (9-15)




                                                                      Signed by Judge Louise DeCarl Adler September 10, 2021
Case 20-06121-LA7   Filed 09/10/21   Entered 09/12/21 21:07:26   Doc 34   Pg. 57 of 71
    Case
 Case    20-06121-LA7Filed
      20-06121-LA7      Filed 06/28/21 Entered
                           09/10/21      Entered 06/28/21
                                               09/12/21   18:32:46 Doc
                                                        21:07:26    Doc34
                                                                        22-2Pg.Pg.
                                                                                58 51 of
                                                                                   of 71
                                             62
"Dealer" has the meaning assigned to that term by the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended;
EXWGHDOHUGRHVQRWPHDQDQ³LQGLYLGXDO´ZKRLVDUHJLVWHUHGUHSUHVHQWDWLYH

"Defense costs" means the costs to investigate, defend or appeal a "written claim" or "suit" incurred by us or by an insured at our request and with our prior
written consent. It includes attorneys' fees, expert fees and all other costs and expenses related to the investigation, settlement, defense or appeal of a "written
claim" or "suit", including, without limitation, those payments set forth in SECTION II C. 1.; but it does not include loss of earnings, wages, salaries, overhead or
EHQHILWH[SHQVHRIWKHLQVXUHGRUWKHLQVXUHG¶VHPSOR\HHVRIILFHUVRULQGHSHQGHQWFRQWUDFWRUVRURXURIILFHUVGLUHFWRUVRr employees, or any hourly or fixed fees
paid to a claims administrator we may use to administer claims under this policy in place of our officers or employees. "Defense costs" do not include, and we
will not pay, any fees or costs incurred by the insured without our prior written consent, including, without limitation, any fees and costs incurred prior to the date
the "written claim", out of which such fees or costs arise, is first presented to us.

³'LVFUHWLRQDU\ DFFRXQW DJUHHPHQW´ PHDQV DQ DJUHHPHQW DFWXDO RU LPSOLHG XQGHU WKH WHUPV RI ZKLFK DQ ³LQGLYLGXDO´ RU ³HQWLW\´ KDV ³LQYHVWPHQW GLVFUHWLRQ´ LQ
buying or selling or RWKHUZLVHKDQGOLQJWKH³VHFXULWLHV´RURWKHULQYHVWPHQWVRIDWKLUGSDUW\LWGRHVLQFOXGHZLWKRXWOLPLWDWLRQDSRZHURIDWtorney, but it does not
LQFOXGH  D³/LPLWHG0XWXDO)XQG0DUNHW7LPLQJ$VVHW$OORFDWLRQ$JUHHPHQW´RU  DQ\RWKHU³LQYHVWPHQWPDQDJHPHQWFRQWUDFW´XQGHUWKHWHUPVRIZKLFKDQ
LQVXUHG³UHJLVWHUHGLQYHVWPHQWDGYLVHU´LVJLYHQRUH[FOXVLYHO\H[HUFLVHV³LQYHVWPHQWGLVFUHWLRQ´RQO\ZLWKUHVSHFWWREX\Lng, selling or otherwise handling mutual
fund investments and/or the investments in variable life or variable annuity sub accounts, which investments are otherwise covered under the terms of this policy,
DQGZKHUHVDLGLQVXUHGGRHVQRWUHWDLQFXVWRG\RURWKHUZLVHKDYHDFFHVVWRDQ\³FOLHQW´IXQGVRWKHUWKDQIRUWKHOLPLWHGSXUSose of paying fees earned pursuant
to the explicit terms of that agreement.

³(QWLW\´PHDQVDSDUWQHUVKLSFRUSRUDWLRQOLPLWHGOLDELOLW\FRPSDQ\WUXVWDVVRFLDWLRQRURWKHUIRUPRIEXVLQHVVVRFLDORU charitable organization.

³(QWLW\LQVXUHG´PHDQVDQLQVXUHd which is not a natural person.

([WHQGHG UHSRUWLQJ SHULRG PHDQV WKH SHULRG RI WLPH IROORZLQJ H[SLUDWLRQ RIDQLQVXUHG¶VSROLF\SHULRGZKLFKLVVSHFLILHd in an "extended reporting period
HQGRUVHPHQW´DQGGXULQJZKLFKVDLGLQVXUHGPD\SUHVHQWZULWWHQFODLPVWRXVDULVLQJRXWRIZURQJIXODFWVRFFXUULQJGXULQJVDLGLQVXUHG¶VFRYHUDJHSHULRG
and which claims would otherwise have been covered under the terms of this policy if they had been presented to us during saiGLQVXUHG¶V³SROLF\SHULRG´$Q
"extended reporting period" shall be provided only by a separate endorsement issued by us pursuant to SECTION VII K.

³([WHQGHGUHSRUWLQJSHULRGHQGRUVHPHQW´PHDQVDQHQGRUVHPHQWSURYLGLQJDQ³H[WHQGHGUHSRUWLQJSHULRG´SXUVXDQWWR6(&7,219,, K.

"Financial planner" means anyone who is in the business of providing "financial planning services" to others.

)LQDQFLDOSODQQLQJVHUYLFHVPHDQVWKHSURYLVLRQRIILQDQFLDORULQYHVWPHQWDGYLFHWR³LQGLYLGXDOV´RUIDPLOLHVRUWKHLURZQed business entities based upon an
analysis of their individual needs, financial circumstances and objectives. Generally, it includes preparing a financial plan, comprehensive or modular, which
could include: personal financial statements; and advice relating to personal risk management, insurance, savings and investments, estate planning, retirement
planning and taxes.

³)LQDQFLDOVHUYLFHV´PHDQVWKHSURYLVLRQRI´ILQDQFLDOSODQQLQJVHUYLFHV´E\D³ILQDQFLDOSODQQHU´³LQYHVWPHQWPDQDJHPHQWVHUYLFHV´E\D³UHJLVWHUHGLQYHVWPHQW
adYLVHU´RUDQDVVRFLDWHGSHUVRQRIDUHJLVWHUHGLQYHVWPHQWDGYLVHUWKHSXUFKDVHRUVDOHRI³VHFXULWLHV´RUWKHSURYLVLRQRI³LQYHVWPHQWDGYLFH´E\D³UHJLVWHUHG
UHSUHVHQWDWLYH´DQGWKHSURSRVHGVDOHRUVDOHRISURGXFWVDXWKRUL]HGWREHVROGE\DSURSHUO\OLFHQVHG³OLIHLQVXUDQFHDJHQW´LQFOXGLQJZLWKRXWOLPLWDWLRQOLIH
KHDOWKGLVDELOLW\DQGDFFLGHQWLQVXUDQFHSURGXFWVDQGDQQXLWLHVSURYLGHG´ILQDQFLDOVHUYLFHV´GRHVQRWLQFOXGHDQ\DGYLFHwith respect to or the sale of viatical
products.

³)LQDQFLDOVHUYLFHVSURIHVVLRQDO´PHDQVDQ\³LQGLYLGXDO´ZKRLVD³ILQDQFLDOSODQQHU´³UHJLVWHUHGLQYHVWPHQWDGYLVHU´DVVRFLDWHG SHUVRQ³OLIHLQVXUDQFHDJHQW´
DQGRU³UHJLVWHUHGUHSUHVHQWDWLYH´

³,QGLYLGXDO´PHDQVDQDWXUDOSHUVRQ

"Interrelated wrongful acts" means "wrongful acts" which are connected by a common fact, circumstance, situation, event, transaction or series of facts,
circumstances, situations, events or transactions. For example, if an insured recommends or sells an unsuitable investment to D ³FOLHQW´ DQ\ VXEVHTXHQW
GHDOLQJVZLWKWKDW³FOLHQW´ZLWKUHVSHFWWRWKDWLQYHVWPHQWZRXOGEHSDUWRIDVHULHVRILQWHUUHODWHGZURQJIXODFWVDVZRXld the claims against an insured under a
FODVVDFWLRQ³VXLW´

"Investment advice" means advice with respect to "securities" provided by a "registered representative" which is solely incidental to his/her conduct as a
"registered representative" and for which he/she receives no special compensation, all pursuant to the provisions of the Investment Advisors Act of 1940, as
amended.

"Investment discretion" means the making of one or more investment decisions (buy, sell or otherwise handle) by an "individuaO´RUHQWLW\ZLWKUHVSHFWWRWKH
DVVHWV³VHFXULWLHVRURWKHULQYHVWPHQWVEHORQJLQJWRDWKLUGSDUW\Zithout that third party's prior approval of each such decision.

³,QYHVWPHQWPDQDJHPHQWFRQWUDFW´PHDQVDZULWWHQFRQWUDFWEHWZHHQD³UHJLVWHUHGLQYHVWPHQWDGYLVHU´DQGKLVKHULWV³FOLHQW´ contained in a single document or a
series of related documents, VHWWLQJIRUWKWKH³UHJLVWHUHGLQYHVWPHQWDGYLVHU¶V´GXWLHVDQGUHVSRQVLELOLWLHVZLWKUHVSHFWWRWKHLQYHVWPHQWRIWKH³FOLHQW¶V´PRQH\LW
LQFOXGHVZLWKRXWOLPLWDWLRQD³/LPLWHG0XWXDO)XQG0DUNHW7LPLQJ$VVHW$OORFDWLRQ$JUHHPHQW´EXWLWGRHVQRWLQFOXGHD³GLVFUHWLRQDU\DFFRXQWDJUHHPHQW´

³,QYHVWPHQWPDQDJHPHQWVHUYLFHV´PHDQVDGYLVLQJZLWKUHVSHFWWRDQGRUVXSHUYLVLQJWKHSXUFKDVHRUVDOHRI³VHFXULWLHV´RURWKHULQYHVWPHQWVIRUD³FOLHQW´E\D
³UHJLVWHUHGLQYHVWPHQWDGYLVHU´RU³DVVRFLDWHGSHUVRQ´SXUVXDQWWRDQ³LQYHVWPHQWPDQDJHPHQWFRQWUDFW´

FNX-P-61 (12-07)                                                                       Page 2 of 12


                                                                                                     Signed by Judge Louise DeCarl Adler September 10, 2021
    Case
 Case    20-06121-LA7Filed
      20-06121-LA7      Filed 06/28/21 Entered
                           09/10/21      Entered 06/28/21
                                               09/12/21   18:32:46 Doc
                                                        21:07:26    Doc34
                                                                        22-2Pg.Pg.
                                                                                59 52 of
                                                                                   of 71
                                             62

/LIHLQVXUDQFHDJHQWPHDQVDQ³LQGLYLGXDO´RU³HQWLW\´ZKRZKLFKLVOLFHQVHGDVUHTXLUHGE\ODZWRVHOOOLIHKHDOWKGLVability and accident insurance and annuity
products and who / which is selling or providing advise with respect to such products which, if required to be authorized or approved for sale by a regulatory
authority, have been so authorized or approved; however, it does not include, without limitation, anyone while acting as a general agent or in any similar capacity
for a life insurance company if he/she has or supervises any sub agents.

/LPLWHG 0XWXDO )XQG 0DUNHW 7LPLQJ  $VVHW $OORFDWLRQ $JUHHPHQW PHDQV DQ ³LQYHVWPHQW PDQDJHPHQW FRQWUDFW´   XQGHU WKH WHUPV RI ZKLFK D ³UHJLVWHUHG
LQYHVWPHQWDGYLVHU´LVJLYHQDXWKRULW\WRVKLIWWKHDVVHWVRIKLVKHULWV³FOLHQWV´EHWZHHQYDULRXVPXWXDOIXQGVDQG  ZKHUe the "registered investment adviser"
GRHVQRWUHWDLQFXVWRG\RURWKHUZLVHKDYHDFFHVVWRDQ\³FOLHQW´IXQGVRWKHUWKDQIRUWKHOLPited purpose of paying fees earned pursuant to the explicit terms of
that agreement.

"Policy period" means the period of time between the inception date shown in the Declarations of this policy and the date this policy expires or is canceled,
whichever occurs first; provided, in the case of a particular insured, "policy period" shall mean the period of time between the inception of coverage under this
policy with respect to that insured and the date this policy expires, is canceled or coverage otherwise terminates with respect to that insured, whichever occurs
ILUVW3ROLF\SHULRGVSHFLILFDOO\H[FOXGHVDQ\H[WHQGHGUHSRUWLQJSHULRGSURYLGHGXQGHUWKHWHUPVRIDQ³H[WHQGHGUHSRUWLQJSHULRGHQGRUVHPHQW´

³3ROLF\WHUULWRU\´PHDQVWKH8QLWHG6WDWHVLWVWerritories or possessions, Puerto Rico or Canada.

3ULYDWH VHFXULWLHV WUDQVDFWLRQ PHDQV WKH VHOOLQJ E\ D ³UHJLVWHUHG UHSUHVHQWDWLYH´ RI ³VHFXULWLHV RU RWKHU LQYHVWPHQW SURGXcts which are not on the approved
product list of, or which are not otherwise auWKRUL]HGRUDSSURYHGIRUVDOHE\WKHUHJLVWHUHGUHSUHVHQWDWLYH VEURNHU´-³GHDOHU

"Publication injury" means injury, other than bodily injury, caused by oral or written publication of material by an insured as part of or in conjunction with the
proviVLRQRIFRYHUHGILQDQFLDOVHUYLFHVWRD³FOLHQW´RIDQDPHGLQVXUHGRU³UHSUHVHQWDWLYH´WKDWVODQGHUVRUOLEHOVWKH³FOLHQW´RUGLVSDUDJHVWKH³FOLHQW¶V´JRRGV
SURGXFWVRUVHUYLFHVRUGLVFORVHVZLWKRXWDXWKRUL]DWLRQDQGLQYLRODWLRQRIDQ³LQGLYLGXDO¶V´ULJKWRISULYDF\FRQILGHQWLDOLQIRUPDWLRQREWDLQHGLQFRQMXQFWLRQZLWK
the provision of "financial services".

"Registered investment adviser" has the meaning assigned to that term by the Investment Advisers Act of 1940, as amended, or applicable state securities laws
or regulations.

5HJLVWHUHGUHSUHVHQWDWLYHPHDQVDQ³LQGLYLGXDO´ZKR  LVUHJLVWHUHGZLWKWKH1DWLRQDO$VVRFLDWLRQRI6HFXULWLHV'HDOHUV, Inc. as a "registered representative"
of a "broker"-"dealer" pursuant to the provisions of the Securities Exchange Act of 1934; and (2) is in the business of buying and selling "securities" for the
DFFRXQWRIRWKHUV,WGRHVQRWLQFOXGHDQ\³LQGLYLGXDO´ZKLOHDFWLQJLQWKHFDSDFLW\RIDSULQFLSDORIDEURNHURUGHDOHU", including, without limitation, a General
Securities Principal and Limited Principal - General Securities Sales Supervisor.

5HODWHGLQGLYLGXDOPHDQVDQ³LQGLYLGXDO³UHODWHGE\EORRGRUE\PDUULDJHRUFLYLOXQLRQ whether such status is derived by reason of statutory law, common law
RURWKHUZLVHRIDQ\DSSOLFDEOHMXULVGLFWLRQLQWKHZRUOG WRDQRWKHU³LQGLYLGXDO´LQFOXGLQJZLWKRXWOLPLWDWLRQWKH³VSRXVH´RUIRUPHU³VSRXVH´RIDQLQVXUHGRUWKH
child, grandchild, parent, sibling, aunt, uncle, grandparent or cousin of an insXUHGRUDQLQVXUHG¶V³VSRXVH´RUIRUPHU³VSRXVH´DQGDQ\WUXVWRUHVWDWHRIZKLFKDQ\
RIWKHPLVDEHQHILFLDU\:LWKUHVSHFWWRDQ\³HQWLW\LQVXUHG´UHODWHGLQGLYLGXDOLQFOXGHVDUHODWHGLQGLYLGXDORIHDFK officer, director, shareholder, partner,
mePEHUHPSOR\HHRULQGHSHQGHQWFRQWUDFWRURIVXFK³HQWLW\´

³5HSUHVHQWDWLYH´ PHDQV D ³ILQDQFLDO VHUYLFHV SURIHVVLRQDO´ SURYLGLQJ WKH W\SH RI ³ILQDQFLDO VHUYLFHV´ FRYHUHG E\ WKLV SROLF\ as set forth in the Limitation of
Coverage Endorsement, who is or was DVVRFLDWHGZLWKWKH)LUVW1DPHG,QVXUHGRQRUDIWHUWKH)LUVW1DPHG,QVXUHG¶V³UHWURDFWLYHGDWH´DQGZKRLVQDPHGRQWKLV
policy.

"Representative company" means an "entity" which is owned or controlled by, or which employs a "representative", and which is in the business of providing the
type of "financial services" covered by this policy.

"Retention" means the sum of money that the insured agrees to maintain as self-insurance with respect to all "written claims" arising out of each "wrongful act"
otherwiVHFRYHUHGE\WKLVSROLF\7KHDSSOLFDEOHHDFK³ZURQJIXODFW´³UHWHQWLRQ´DSSOLHVRQDILUVWGROODUEDVLVDQGXSWRLWVVWDWed amount, to all sums incurred in
the investigation, settlement and/or defense of all "written claims" arising out of a "wrongful DFW7KH(DFK³:URQJIXO$FW´$JJUHJDWH/LPLWRI/LDELOLW\RIWKLV
policy applies in excess of the "retention" which must be exhausted by the payment of indemnity and/or "defense costs" before we have any duty to pay
indemnity or "defense costs". The amoXQWRIWKHDSSOLFDEOH³UHWHQWLRQLVVSHFLILHGDVWKH(DFK³:URQJIXO$FW´³5HWHQWLRQ´LQWKH'HFODUDWLRQVRUDQHQGRUVHPHQW

"Retroactive date" means the date on or after which insurance coverage is provided under this policy to a particular insured with UHVSHFWWRWKHLQVXUHG¶VFRYHUHG
³ZURQJIXODFWV´RUWKHLQVXUHG¶VOLDELOLW\IRUWKHFRYHUHG³ZURQJIXODFWV´RIRWKHUV7KH³UHWURDFWLYHGDWH´DSSOLFDEOHWRD particular insured is as follows: (1) with
UHVSHFW WR DQ LQVXUHG ³ILQDQFLDO VHUYLFHV SURIHVVLRQDO´ WKH UHWURDFWLYH GDWH VSHFLILHG DV DSSO\LQJ WR VDLG LQVXUHG LQ WKH 'HFODUDWLRQV RU WKH HQGRUVHPHQW
LGHQWLI\LQJKLPKHUDVDQDPHGLQVXUHG  ZLWKUHVSHFWWRWKH)LUVW1DPHG,QVXUHGRUDQ\³HQWLW\´QDPHGLQVXUHGRUDQ\LQVured under SECTION IV C or D, the
later of (a) the "retroactive date" specified in the Declarations or an endorsement as applying to said insured, or (b) the dDWHWKH³LQGLYLGXDO´EHFDPHDSDUWQHU
PHPEHURIILFHUGLUHFWRURUHPSOR\HHRIWKH)LUVW1DPHG,QVXUHGRURWKHU³HQWLW\´QDPHGLQVXUHGRU F ZLWKUHVSHFW³ZURQJIXODFWV´DULVLQJRXWRIRULQFRQMXQFWLRQ
ZLWKWKHSURYLVLRQRI³ILQDQFLDOVHUYLFHV´E\DSDUWLFXODU³LQGLYLGXDO´QDPHGLQVXUHGWKHUHWURDFWLYHGDWHVSHFLILHGLQWKLVSROLF\DVDSSO\LQJWRWKDW³LQGLYLGXDO´  
wLWKUHVSHFWWRWKH³VSRXVH´RIDQDPHGLQVXUHGWKHODWHURIWKHGDWHKHVKHEHFDPHWKH³VSRXVH´RIVDLGQDPHGLQVXUHGRUWKH ³UHWURDFWLYHGDWH´RIVDLGQDPHG
LQVXUHG  ZLWKUHVSHFWWRLQVXUHGVXQGHU6(&7,21,9*WKH³UHWURDFWLYHGDWH´RIWKHGHFHDVHG LQFRPSHWHQWRUEDQNUXSWLQVXUHG)RUH[DPSOHWKH³UHWURDFWLYH
GDWH´IRUWKH)LUVW1DPHG,QVXUHGZLWKUHVSHFWWRLWVYLFDULRXVOLDELOLW\DULVLQJRXWRIWKH³ZURQJIXODFWV´RIDQQDPHGLQVXUHG³ILQDQFLDOVHUYLFHVSURIHVVLRQDO´ZRXOG
EHWKHODWHURIWKH³UHWURDFWLYHGDWH´IRUWKH)LUVW1DPHG,QVXUHGVSHFLILHGLQWKH'HFODUDWLRQVRUDQHQGRUVHPHQWRUWKH³UHWURDFWLYHGDWH´RIVDLG³ILQDQFLDOVHUYLFHV
SURIHVVLRQDO´7KHUHLVQRFRYHUDJHXQGHUWKLVSROLF\ZLWKUHVSHFWWRDQ\ZURQJIXODFWRUVHULHVRIFRQWLQuous, repeated or "interrelated wrongful acts", where


FNX-P-61 (12-07)                                                                       Page 3 of 12


                                                                                                      Signed by Judge Louise DeCarl Adler September 10, 2021
    Case
 Case    20-06121-LA7Filed
      20-06121-LA7      Filed 06/28/21 Entered
                           09/10/21      Entered 06/28/21
                                               09/12/21   18:32:46 Doc
                                                        21:07:26    Doc34
                                                                        22-2Pg.Pg.
                                                                                60 53 of
                                                                                   of 71
                                             62
the "wrongful act" or the first "wrongful act" in a series of continuous, repeated or "interrelated wrongful acts", is committed prior to the applicable "retroactive
date".

"Securities" has the meaning assigned to that term by the Securities Exchange Act of 1934, as amended, or any applicable state statute, and any rules or
regulations issued pursuant thereto.

³6SRXVH´PHDQVWKHODZIXO³VSRXVH´RIDQ³LQGLYLGXDO´ZKHWKHUVXFKVWDWXVLVGHULYHGE\UHDVRn of marriage, civil union or otherwise pursuant to the statutory law,
common law or otherwise of any jurisdiction of the world.

"Suit" means a civil legal proceeding, including arbitration, brought against the insured seeking monetary "damages". It does not include: criminal legal
proceedings; legal proceedings, or that part of legal proceeding, seeking equitable relief (including, without limitation, injunctions or specific performance); or legal
proceedings brought by a governmental or regulatory entity including, without limitation, those seeking fines, penalties, taxes or suspension or revocation of
license, registration, membership or other operating authority.

"Written claim" means a written notice or demand, including "suit", signed by or on behaOIRID³FOLHQW´RIDQDPHGLQVXUHGRUD³UHSUHVHQWDWLYH´ZKRLVDOOHJHGWR
have suffered monetary loss as a result of or in conjunction with the provision of "financial services", by a named insured oU³UHSUHVHQWDWLYH´DQGDVVHUWLQJWKDW
the insured is liable for said monetary loss. A report made to us by an insured for any reason, including, without limitation, loss control or risk management
purposes, shall not be considered a "written claim".

"Wrongful act" means any negligent breach of duty, error, misstatement, misrepresentation, omission, "publication injury", or other negligent act done or
DWWHPSWHGE\DQLQVXUHGRUE\DQ\³LQGLYLGXDO´IRUZKRVHDFWVWKHLQVXUHGLVOHJDOO\UHVSRQVLEOHLQFRQMXQFWLRQZLWKWKHSURYLVLRQRIFRYHUHG³ILQDQFLDOVHUYLFHV³
DVVHWIRUWKLQWKH/LPLWDWLRQRI&RYHUDJH(QGRUVHPHQWIRUWKH³FOLHQW´RIDQDPHGLQVXUHGRU³UHSUHVHQWDWLYH´$Q\VXFKZrongful act", together with any related
"wrongful acts" or series of continuous, repeated or "interrelated wrongful acts", shall be considered one "wrongful act" for purposes of the application of our
/LPLWVRI/LDELOLW\DQGWKHDSSOLFDEOHUHWHQWLRQ´$ZURQJIXODFWZKLFKLVFRQWLQXLQJLQQDWXUHVKDOOEHGHHPHGIRUDOOpurposes of this policy, to occur only on the
date on which such "wrongful act" commences and not on any subsequent date. A series of continuous, repeated or "interrelated wrongful acts" shall be deemed
to have occurred on the date on which the earliest of such "wrongful acts" commences. If a continuing "wrongful act" or a series of repeated or "interrelated
ZURQJIXO DFWV LV FRPPLWWHG E\ DQ LQVXUHG RU E\ DQ\ ³LQGLYLGXDO V ´ IRU ZKRVH DFWV VXFK LQVXUHG LQ OHJDOO\ UHVSRQVLEOH SULRU WR VXFK LQVXUHG¶V DSSOLFDEOH
"retroactive date", there shall be no coverage unGHUWKLVSROLF\IRUDQ\LQVXUHGIRUDQ\RIWKRVHZURQJIXODFWVHYHQLIVRPHRIWKRVHDFWVRFFXUGXULQJWKH³SROLF\
SHULRG´

                                                                SECTION II --- COVERAGE AGREEMENTS
A. COVERAGE

    We will pay on behalf of the insured all sums in excess of the "retention" which do not exceed the applicable Limit of Liability and which the insured shall
    EHFRPHOHJDOO\REOLJDWHGWRSD\DVGDPDJHVEHFDXVHRIDZURQJIXODFW´WRZKLFKWKLVSROLF\DSSOLHVFRPPLWWHGE\WKHLQVXUHGRUE\DQ\³LQGLYLGXDO´IRU
    whose acts the insured LVOHJDOO\UHVSRQVLEOHEXWRQO\LIWKHZURQJIXODFWRUWKHILUVWLQWKHVHULHVRIFRQWLQXRXVUHSHDWHGRU³LQWHUUHODWHGZURQJIXODFWV´

    DULVHVVROHO\RXWRIRULQFRQQHFWLRQZLWKWKHSURYLVLRQRIFRYHUHGILQDQFLDOVHUYLFHVIRUWKH³FOLHQW´RIDQDPHGLQVXUHGRUD³UHSUHVHQWDWLYH´
    RFFXUVGXULQJWKHFRYHUDJHSHULRGIRUERWKWKHLQVXUHGDQGWKH³LQGLYLGXDO´LIDQ\IRUZKRVHDFWVWKHLQVXUHGLVOHJDlly responsible; and
    3. results in a "written claim" which is first made against the insured DQG SUHVHQWHG WR XV GXULQJ WKH LQVXUHG¶V SROLF\ SHULRG SURYLGHG LQ FDVH RI
        FDQFHOODWLRQRUQRQUHQHZDORIWKLVSROLF\ZLWKUHVSHFWWRDQLQVXUHGLID³ZULWWHQFODLP´LVILUVWPDGHDJDLQVWWKDWLQVXUHd during the last fifteen days of that
        LQVXUHG¶V³SROLF\SHULRGWKDW³ZULWWHQFODLP´PD\EHSUHVHQWHGWRXVQRODWHUWKDQILIWHHQGD\VLPPHGLDWHO\IROORZLQJWKHHIIHFWLYHGDWH of such cancellation
        or non renewal if, as a condition precedent to that right, that insured has not procured or does not have available to him/her/it other insurance which
        applies to said "written claim" or which would apply in the absence of this policy.

B. INVESTIGATION, SETTLEMENT AND DEFENSE

    We have the right and duty to defend, as part of and subject to the applicable Limit of Liability hereunder, any "suit" brought against the insured because of a
    "wrongful act" to which this policy applies and which seeks "damages" which are payable under the terms of this policy, even if any of the allegations of the
    "suit" are groundless, false or fraudulent. We will choose the lawyer to defend any such "suit." If an arbitration proceeding is brought with respect to a "suit",
    we will be entitled to exercise all the insured's rights in the choice of arbitrators and the conduct of the proceedings. Subject to the applicable Limit of
    /LDELOLW\ZHZLOOSD\DOO³GHIHQVHFRVWV´ZKLFKDUHLQH[FHVVRIWKHDSSOLFDEOH³UHWHQWLRQ´

    We may investigate and settle any "written claim" or "suit" as we deem appropriate.

    Our duty to defend any "suit", or to pay any settlement or judgment or "defense costs" relating thereto, ends after we have paid our applicable Limit of
    Liability as set forth in SECTION V. The Limits of Liability set forth SECTION V include all payments for "defense costs" incurred by us, or incurred by the
    LQVXUHGZLWKRXUZULWWHQFRQVHQWZKLFKDUHLQH[FHVVRIWKHDSSOLFDEOH³UHWHQWLRQ´$OOGHIHQVHFRVWVVKDOOILUVWEHVXEWracted from the applicable Limit of
    Liability with the remainder, if any, being the amount available to pay "damages". If the applicable Limit of Liability is exhausted by the payment of
    settlements, judgments, awards and/or "defense costs" prior to the reduction of any pending "suit" against an insured to settlement, final judgment or award,
    we shall have the right to withdraw from any further defense thereof by tendering control of the defense of said "suit" to the insured.

C. OTHER PAYMENTS

    1. With respect to such insurance as is afforded by this policy, we will pay, as part of the applicable Limit of Liability the following:


FNX-P-61 (12-07)                                                                        Page 4 of 12


                                                                                                      Signed by Judge Louise DeCarl Adler September 10, 2021
    Case
 Case    20-06121-LA7Filed
      20-06121-LA7      Filed 06/28/21 Entered
                           09/10/21      Entered 06/28/21
                                               09/12/21   18:32:46 Doc
                                                        21:07:26    Doc34
                                                                        22-2Pg.Pg.
                                                                                61 54 of
                                                                                   of 71
                                             62
        a. all costs taxed against the insured in any "suit" defended by us and all interest required to be paid on the entire amount of any judgment therein which
           does not exceed the applicable Limit of Liability hereunder and which accrues after judgment is entered in said "suit" and before we have paid, or
           deposited in court, such part of such judgment as does not exceed the applicable Limit of Liability;

        b. premiums on bonds to release attachments in any such "suit" for an amount not in excess of the applicable Limit of Liability of this policy, but we shall
           have no obligation to apply for or furnish or provide collateral for any such bonds;

        c. premiums on appeals bonds which may be required, in our sole judgment, in any such "suit" defended by us, but we shall have no obligation to apply
           for or furnish or provide collateral for any such bonds; and

        d. reasonable expenses, other than loss of earnings, wages, salaries, overhead or benefit expense of the insured, or employees, officers or independent
           contractors of the insured, incurred by the insured at our request in assisting us in the investigation, settlement, defense or appeal of any "written
           claim" or "suit".

    2. With respect to such insurance as is afforded by this policy, we will pay, in addition to the applicable Limit of Liability, all costs and expenses incurred by
       us other than "defense costs".

                                                               SECTION III --- APPLICATION OF POLICY

This policy applies to liability for "damages" caused by "wrongful acts" committed anywhere in the world provided any "suit" for such "damages" is brought within
WKH³SROLF\WHUULWRU\´+RZHYHUZHPD\HOHFWDWDQ\WLPHDWRXUVROHGLVFUHWLRQWRLQYHVWLJDWHVHWWOHRUGHIHQGDQ\³ZULWWHQFODLP´RUVXLWEURXJKWDQ\ZKHUH
RXWVLGHWKH³SROLF\ WHUULWRU\´$ZULWWHQFODLPLVSUHVHQWHGWRXVZKHQZHUHFHLYHWKHZULWWHQFODLPRUDFRS\WKHUHRI

,IWKLVSROLF\DSSOLHVWRD³ZULWWHQFODLP´DULVLQJRXWRID³ZURQJIXODFW´ WKHILUVW³ZULWWHQFODLP´ DQ³LQGLYLGXDO´RU³HQWLW\´ZKLFKLVDQLQsured under both this policy
DQGDUHQHZDORURQHRIDVHULHVRIFRQWLQXRXVUHQHZDOVRIWKLVSROLF\PD\SUHVHQWWRXVGXULQJKLVKHULWV³SROLF\SHULRG´XQGHUVXFKUHQHZDOSROLF\DGGLWLRQDO
³ZULWWHQFODLPV´DULVLQJRXWRIWKDWVDPH³ZURQJIXODFW´RUVHULHVRIFRQWLQXRXVUHSHDWHGRU³LQWHUUHODWHGZURQJIXODFWV´$Q\VXFKDGGLWLRQDO³ZULWWHQFODLPV´ZLOO
WKHQEHFRQVLGHUHGWRKDYHEHHQSUHVHQWHGWRXVXQGHUWKLVSROLF\DVSDUWRIWKHILUVW³ZULWWHQFODLP´DQGVKDOOEHFRYHUHGEy this policy subject to all of the terms
DQGFRQGLWLRQVRIWKLVSROLF\LQFOXGLQJZLWKRXWOLPLWDWLRQWKH/LPLWVRI/LDELOLW\DQG³UHWHQWLRQ´

                                                       SECTION IV --- WHO IS INSURED UNDER THIS POLICY

Each of the following is an insured under this policy to the extent set forth below:

    A. The First Named Insured.

    %(DFK³ILQDQFLDOVHUYLFHVSURIHVVLRQDO³ZKRLVDQDPHGLQVXUHGRQWKLVSROLF\

    &,IDQDPHGLQVXUHG³HQWLW\´LVDSDUWQHUVKLSDVVRFLDWLRQFRUSRUDWLRQRUOLPLWHGOLDELOLW\FRPSDQ\HDFKRIWKDWLQVXUHG¶s present, former and future partners,
        members, officers and directors, but each is covered only for his/her vicarious liability as a result of such status and arising out of the provision of covered
        ³ILQDQFLDOVHUYLFHV´E\DQDPHGLQVXUHGRUD³UHSUHVHQWDWLYH´QDPHGRQWKis policy; provided, no such partner, member, officer or director is an insured
        XQGHUWKLVSROLF\ZLWKUHVSHFWWROLDELOLW\DULVLQJRXWRIRULQFRQMXQFWLRQZLWKKLVKHURZQDFWVRURPLVVLRQVDVD³ILQDQFLDOVHUYLFHVSURIHVVLRQDO´XQOHVV
        he/she is a named insured on this policy.

    ',IDQDPHGLQVXUHGLVDQ³HQWLW\´HDFKRIWKDW³HQWLW\¶V´SUHVHQWIRUPHURUIXWXUHHPSOR\HHVZKRLVQRWD³ILQDQFLDOVHrvices professional", but only while
       acting within the course and scope of his/her duties as an employee of the said insured in connection with the provision of covered "financial services" by
       DQDPHGLQVXUHGRUD³UHSUHVHQWDWLYH´QDPHGRQWKLVSROLF\

    E. Each other named insured.

    )7KH³VSRXVH´RIDQDPHGLQVXUHGEXWVROHO\ZLWKUHVSHFWWRKLVKHUYLFDULRXVOLDELOLW\DULVLQJRXWRIKLVKHUVWDWXVDVWKH³VSRXVH´RIVDLGQDPHGLQVXUHG
        DVDUHVXOWRIFRYHUHG³ZURQJIXODFWV´RIVDLGQDPHGLQVXUHG LQFOXGLQJZLWKRXWOLPLWDWLRQ³ZULWWHQFODLPV´VHHNLQJ³GDPDJHV´UHFRYHUDEOHIURPPDULWDO
        community propertySURSHUW\MRLQWO\KHOGE\WKHLQVXUHGDQGKLVKHU³VSRXVH´RUSURSHUW\WUDQVIHUUHGIURPDQLQVXUHGWRKLVKHU³VSRXVH´SURYided, there is
        QRFRYHUDJHXQGHUWKLVSROLF\IRU³ZULWWHQFODLPV´DULVLQJRXWRIDQ\DFWXDORUDOOHJHG³ZURQJIXODFWV´RIVDLG³VSRXVH´.

    G. The executor, administrator, guardian or other legal representative of an insured who dies, becomes incompetent, or bankrupt, but only while acting in
       KLVKHUFDSDFLW\DVVXFKDQGZLWKUHVSHFWWR³ZURQJIXODFWV´IRUZKLFKVDLGGHFHDVHGLQFRPSHWent or bankrupt insured would otherwise be covered under
       this policy.

                                                 SECTION V --- LIMITATIONS ON OUR LIABILITY AND RETENTION

A. LIMITS OF LIABILITY

    This policy may provide coverage for a number of insureds. Regardless of the number of insureds under this policy, the number of "wrongful acts", the
    number of claimants or "written claims" presented to us or "suits" brought, or the amount of "defense costs" incurred, the most we will pay under this policy is
    as follows:


FNX-P-61 (12-07)                                                                      Page 5 of 12


                                                                                                    Signed by Judge Louise DeCarl Adler September 10, 2021
    Case
 Case    20-06121-LA7Filed
      20-06121-LA7      Filed 06/28/21 Entered
                           09/10/21      Entered 06/28/21
                                               09/12/21   18:32:46 Doc
                                                        21:07:26    Doc34
                                                                        22-2Pg.Pg.
                                                                                62 55 of
                                                                                   of 71
                                             62
    1. Policy Aggregate. The applicable Policy Aggregate Limit of Liability shown in Item 5 of the Declarations or an endorsement is the most we will pay for or
       on behalf of all insureds under this policy for all "damages" and "defense costs" combined because of all "wrongful acts" to which this policy applies.

      ³5HSUHVHQWDWLYH´ $JJUHJDWH  ,I D ³5HSUHVHQWDWLYH´ $JJUHJDWH LV VSHFLILHG LQ WKH 'HFODUDWLRQV VXEMHFW WR WKH DERYH SURYLsion with respect to Policy
         Aggregate, the most we will pay for all "damages" and "defense costs" combined for, on behalf of, or arising out of or as a result of all "wrongful acts" to
         ZKLFK WKLV SROLF\ DSSOLHV FRPPLWWHG E\ D ³UHSUHVHQWDWLYH RU E\ DQ\ ³LQGLYLGXDO´ IRU ZKRVH DFWV VDLG ³UHSUHVHQWDWLYH´ LV OHJally responsible, or by any
         "affiliate" of said "representative" which is a named insured, is the Limit of Liability shown in Item 5. of the Declarations or an endorsement as
         5HSUHVHQWDWLYH´$JJUHJDWH

    (DFK³:URQJIXO$FW´$JJUHJDWH6XEMHFWWRWKHDERYHSURYLVLRQVZLWKUHVSHFWWR3ROLF\$JJUHJDWHDQG³5HSUHVHQWDWLYH´$JJUHJDWHLIDSSOLFDEOHWKHPRVW
        we will pay for or on behalf of all insureds under this policy for all "damages" and "defense costs" combined because of a "wrongful act" or a series of
        continuous, repeated or "interrelated wrongful acts" WRZKLFKWKLVSROLF\DSSOLHVLVWKHDSSOLFDEOH(DFK³:URQJIXO$FW´$JJUHJDWH/LPLWRI/LDELOLW\VKRZQLQ
        Item 5 of the Declarations or an endorsement.

       All "written claims" for "damages" and related "defense costs" which arise out of a "wrongful act", or a series of continuous, repeated or "interrelated
       wrongful acts", will be considered to have arisen out of a single "wrongful act" for these purposes, and such claims will be subject to the applicable Each
       ³:URQJIXO$FW´$JJUHJDWH/LPLWRI/LDELOLW\)RU example, and without limiting the foregoing, all claims arising out of the failure to adequately disclose the
       ULVNV DVVRFLDWHG ZLWK WKH VDPH ³VHFXULW\´ RU WKH IDLOXUH RI D ³EURNHU´-³GHDOHU´ WR SHUIRUP DGHTXDWH GXH GLOLJHQFH RQ WKH VDPH VHFXULW\ ZRXOG be
       FRQVLGHUHGWRKDYHDULVHQRXWRIDVLQJOHZURQJIXODFWDQGZRXOGEHVXEMHFWWRWKH(DFK³:URQJIXO$FW´$JJUHJDWH/LPLWRI/iability.

      ,IDQ\³ZULWWHQFODLP´FRYHUHGE\WKLVSROLF\LVDOVRFRYHUHGE\RQHRUPRUHRWKHUSROLFLHVLVVXHGE\XVRUE\DQ\LQVXUHU³DIILOLDWH´RIRXUVWKHQZLWK
         UHVSHFWWRVXFKFODLP D ZHVKDOOQRWEHOLDEOHXQGHUWKLVSROLF\IRUDJUHDWHUSURSRUWLRQRIWKH³GDPDJHV´DQG³GHIHQVHFRVWV´WKDQWKHDSSOLFDEOH/LPLWRI
         Liability under this policy bears to the total applicable Limits of Liability of all such policies; and (b) the maximum amount payable under all such policies
         shall not exceed the applicable Limit of Liability of that policy referred to above which has the highest applicable Limit of Liability.

%³'$0$*(6 AND "DEFENSE COSTS" INCLUDED IN LIMITS OF LIABILITY

    All amounts paid with respect to a "wrongful act", including amounts paid as "damages" and amounts paid as "defense costs", are subject to the applicable
    Limit of Liability. All "defense costs" with reVSHFWWRZULWWHQFODLPVRUVXLWVDULVLQJRXWRIDFRYHUHG³ZURQJIXODFW´VKDOOEHSDLGDQGDSSOLHGILUVWWRWKH
    applicable Limit of Liability, and the difference between such Limit of Liability and the "defense costs", if any, shall be the amount available to pay "damages"
    LQFXUUHG LQ FRQQHFWLRQ ZLWK VXFK ZULWWHQ FODLPV RU VXLWV  7KH (DFK ³:URQJIXO $FW´ $JJUHJDWH /LPLW RI /LDELOLW\ VKDOO EH excess over the applicable
    ³UHWHQWLRQ´

C. RETENTION

    The First Named Insured shall pay all "damages" and GHIHQVHFRVWVLQFXUUHGZLWKUHVSHFWWRHDFK³ZURQJIXODFW´IRUZKLFK³ZULWWHQFODLPV´DUHSUHVHQWHGWR
    XVXSWRWKHDPRXQWRIWKHDSSOLFDEOH³UHWHQWLRQ´7KH³UHWHQWLRQ´VKDOODSSO\WRHDFK³ZURQJIXODFW´DQGVKDOOEHERUQHE\ the insured and remain uninsured.
    The "retention" amount shall first be applied to the payment of "defense costs". If we so request, the First Named Insured shall make direct payment within
    the "retention" amount to appropriate other parties. We will only be liable for and will only pay "damages" and "defense costs" with respect to each "wrongful
    act" which exceed the applicable "retention" and which do not exceed the applicable Limit of Liability. We may, at our sole option, advance the payment of
    such "retention" in order to IDFLOLWDWHWKHVHWWOHPHQWRUGHIHQVHRIDZULWWHQFODLPRU³VXLW´,QWKLVHYHQWWKH)LUVW1DPHG,QVXUHGVKDOOUHLPEXUVHus for such
    advance within ten days of receipt of our statement therefore.


                                                      SECTION VI --- WHAT WE DO NOT COVER - EXCLUSIONS

The inVXUDQFHDIIRUGHGE\WKLVSROLF\LQFOXGLQJDQ\REOLJDWLRQWRGHIHQGRUSD\³GHIHQVHFRVWV´GRHVQRWDSSO\WRWKHIROORZLQJ

A. Other Types of Insurance Coverage. This policy is intended to provide coverage for professional liability arising out of negligence in the performance of
   ³ILQDQFLDOVHUYLFHV´IRU³FOLHQWV´RIQDPHGLQVXUHGV,WLVQRWLQWHQGHGWRSURYLGHFRYHUDJHIRUWKRVHW\SHVRIFODLPVRUOLability which are typically covered by
   other types of insurance policies or coverage such as comprehensive general liability policies, homeowners policies, automobile policies, workers
   compensation or employers liability policies, directors and officers liability policies, employment practices liability policies, or financial institutions or other
   forms of fidelity or other types of bond coverage or their equivalent, whether or not the insured has, or is covered by any such insurance or bonds, and
   whether or not the coverage provided by such insurance or bonds has been exhausted by the payment of loss, excludes coverage for such claims or is
   otherwise insufficient to cover any such claims. Therefore, we will not cover, either on a direct insurance basis or as excess insurance, claims arising out of
   or in connection with actual or alleged: (1) bodily injury WRRUVLFNQHVVGLVHDVHPHQWDOLOOQHVVRUGHDWKRIDQ\³LQGLYLGXDO´LQFOXGLQJZLWKRXWOLPLWDWLRQDQ\
   claim for mental or emotional distress or humiliation or any claim arising out of sexual harassment; provided, this exclusion does not apply to mental illness,
   emotional distress or humiliation arising out of "publication injury"; (2) owning, entrusting, using, taking care of, loading or unloading of any automobile,
   mobile equipment, watercraft or aircraft or any claim with respect to physical damage to or loss of use of tangible property; (3) theft, embezzlement, forgery,
   alteration, computer systems fraud, or any other dishonest or fraudulent act of the type intended to be covered by a financial institution bond or other form of
   fidelity bond or its eqXLYDOHQW  LQMXU\WRDQ³LQGLYLGXDO´DULVLQJRXWRIRUUHODWHGWRKLVKHUHPSOR\PHQWRUDSSOLFDWLRQIRUHPSOR\PHQWRULQMury which arises
   out of acts of discrimination which are prohibited by any law, order or regulation, including, without limitation, discrimination based on age, color, race, sex,
   sexual preference, creed, national origin, ancestry, physical or mental handicap, marital status or pregnancy; (5) claims made by or on behalf of present, past
   or future partners, members, stockholders or employees, as such, of an insured against the partners, members, directors, officers or employees of said
   insured.


FNX-P-61 (12-07)                                                                        Page 6 of 12


                                                                                                      Signed by Judge Louise DeCarl Adler September 10, 2021
    Case
 Case    20-06121-LA7Filed
      20-06121-LA7      Filed 06/28/21 Entered
                           09/10/21      Entered 06/28/21
                                               09/12/21   18:32:46 Doc
                                                        21:07:26    Doc34
                                                                        22-2Pg.Pg.
                                                                                63 56 of
                                                                                   of 71
                                             62
B. Dishonesty Or Fraud / Personal Advantage / Non Public Information. We do not cover claims which arise out of or are contributed to by an act, committed by
   or at the direction of any insured, or ratified by any insured, or which the insured knew was being committed but failed to take any action to stop, and which
   act is dishonest, fraudulent, criminal, malicious or knowingly wrongful, including, without limitation, the willful violation of any laws, orders, rules or regulations
   of the United States, or any state, commonwealth, territory, subdivision or municipality thereof, or the Securities Exchange Commission, the National
   Association of Securities Dealers, Inc. or any state insurance department or other regulatory authority, including, without limitation, laws, orders, rules and
   UHJXODWLRQVSURKLELWLQJFKXUQLQJRUWZLVWLQJ:HGRQRWFRYHUFODLPVDULVLQJRXWRIDQ\LQVXUHG¶VDFWXDORUDOOHJed gaining of any profit or advantage to which
   the insured was not legally entitled, including, without limitation, any profit or advantage as a result of the commingling of funds or accounts. We do not cover
   any claims arising out of the actual or alleged use by any insured of, or the aiding or abetting by any insured in the use of, or the participation after the fact by
   any insured in the use of non-public information in a manner prohibited by applicable law, rule or regulation.

C. Assumed Liability / Guaranteed Performance / Tax Deductions / Fees For Services. We do not cover any liability which any insured assumes under any
   contract or agreement, whether written or oral; but this does not apply to liability the insured would have with respect to the SURYLVLRQRI³ILQDQFLDOVHUYLFHV´
   even in the absence of such contract or agreement and which liability is otherwise covered under the terms of this policy. We do not cover claims which
   DULVHRXWRIWKHIDLOXUHRI³VHFXULWLHV´RURWKHULQYHVWPHQWVWRSHUIRUPDFFRUGLQJWRDQ\LQVXUHG¶VZDUUDQW\JXDUDQWHHRUFRQWUDFWXDODJUHHPHQWZKHWKHU
   ZULWWHQRURUDORUDGLVDOORZHGWD[GHGXFWLRQFUHGLWRURWKHULWHPRQDWD[UHWXUQZKLFKWKHLQVXUHG¶V³FOLHQW´ZRXOGRZHor would not be entitled to, even in
   the absence of any negligence on the part of an insured. We do not cover claims, or that portion of any claim, arising out of disputes over the amount of, or
   for the return of or reimbursement of fees, commissions or other forms of compensation paid to any insurHGLQFRQQHFWLRQZLWKWKHSURYLVLRQRI³ILQDQFLDO
   VHUYLFHV´ LQFOXGLQJ ZLWKRXW OLPLWDWLRQ DQ\ ³VXLW´ RU FRXQWHU FODLP ILOHG E\ DQ ³LQGLYLGXDO´ RU ³HQWLW\´ VXEVHTXHQW WR WKH LQVWLWXWLRQ RI ³VXLW´ DJDLQVW VXFK
   ³LQGLYLGXDO´RU³HQWLW\´RUDQ³DIILOLDWH´E\ an insured for payment of professional fees, commissions or other sums.

D. Other Named Professions Liability. Except as may otherwise be specifically provided by endorsement, we do not cover claims arising out of any actual or
   alleged liability an insurHGPD\KDYHDVDUHVXOWRIDQLQVXUHG VDFWLYLWLHVZLWKUHVSHFWWRRUDQLQVXUHG¶VSURYLVLRQRIVHUYLFHVQRUPDOO\SURYLGHGEy, any type
   of business or professional, other than as a "financial services professional", including, without limitation, an insured's activities, whether or not licensed or
   otherwise authorized to act as such, as an: accountant; actuary; "broker" or "dealer"; enrolled agent authorized to practice before the Internal Revenue
   Service; lawyer; mortgage broker; property or casualty insurance agent, broker or solicitor; third party administrator; real estate agent or broker; tax preparer;
   general agent of a life insurance company, unless he/she has no subagents and is not supervising any other agents; managing general agent, underwriting
   manager, program manager or similar designation of a life insurance or property and casualty insurance company; or securities analyst. This exclusion
   applies regardless of whether the insured has other insurance to cover such activities or whether such activities are excluded under such other insurance.
   But this exclusion does not apply to advice given by an insured on property and casualty insurance, personal risk management, investment management,
   estate planning or taxes as part of the insured's activities as a "financial services professional".

E. Fiduciary Under ERISA. Except as may otherwise be specifically provided by endorsement, we do not cover claims which arise out of actual or alleged
   services an insured performs as a trustee, plan administrator or fiduciary under the Employee Retirement Income Security Act of 1974 (ERISA), the Pension
   Benefits Act and the Consolidated Omnibus Budget Reconciliation Act of 1986 (COBRA), including any amendment, regulation or enabling statue pursuant
   thereto, or any other similar federal, state, or provincial statute, regulation or order issued pursuant thereto. But this exclusion does not apply to retirement
   plan design, investment advice and related "securities" or insurance purchases or sales by the insured within the normal scope of retirement or benefit
   planning services performed by a "financial services professional".

F. Discretionary Accounts / Investment Discretion. Except as may otherwise be specifically provided by endorsement, we do not cover claims which arise out of
   RULQFRQMXQFWLRQZLWKVHUYLFHVDQ\LQVXUHGSHUIRUPVXQGHUD³GLVFUHWLRQDU\DFFRXQWDJUHHPHQW´RUWKHH[HUFLVHRI³LQYHVWPHQWGLVFUHWLRQ´ZKHWKHUSXUVXDQW
   WRD³GLVFUHWLRQDU\DFFRXQWDJUHHPHQW´RURWKHUZLVH

G. Other Businesses, Organizations Or Funds. We do not cover claims: (1) made against an insured and which arise out of or in conjunction with or which are
   LQ DQ\ZD\UHODWHGWRWKHDFWXDORUDOOHJHGRSHUDWLRQPDQDJHPHQWRURZQHUVKLSRIDQ\EXVLQHVVRU³HQWLW\´ZKLFKLVQot a named insured on this policy,
   including, without limitation, any business (including, without limitation, the ownership, maintenance or care of any property in connection therewith) which, in
   whole or in part, is or was owned, controlled, operated or managed, directly or indirectly, by an insured, by an insured's parent company, by an "affiliate" or
   VXEVLGLDU\RIDQLQVXUHGE\DQ\³UHODWHGLQGLYLGXDO´RIDQLQVXUHGRURIZKLFKDQLQVXUHGLVRUZDVDVSRQVRUDGPLQLVWUDWRr, officer, director, stockholder,
   SDUWQHUPHPEHUWUXVWHHRUHPSOR\HHRU  ZKLFKDUHPDGHE\RULQWKHULJKWRIDQ\EXVLQHVVRU³HQWLW\´ZKLFKLVRUZDVRZned, controlled, operated or
   PDQDJHGGLUHFWO\RULQGLUHFWO\LQZKROHRULQSDUWE\DQLQVXUHGRUE\D³UHODWHGLQGLYLGXDO´RU³DIILOLDWH´RIDQLQVXUHGRULQZKLFKDQLQVXUHGRUDQ\UHODWHG
   individual" of an insured is or was an officer, trustee, director, manager, partner, shareholder, employee or independent contractor; or (3) which arise out of
   or in connection with the actual or alleged operation or administration of any pension, welfare, profit sharing, mutual or investment fund or trust, or employee
   benefit plan or trust of which an insured is or was a sponsor officer, trustee, director, manager, partner, shareholder, employee or independent contractor.

H. General Or Limited Partnership Or Syndicate / Asset Management / Charitable Entities / Proprietary Products. We do not cover claims which arise out of or
   are in any way related to the actual or alleged forming, syndicating, operating, administering or managing of the assets of a general or limited partnership,
   real estate investment trust, joint venture or any other type of venture or syndicate, or any type of charitable enterprise oU ³HQWLW\´ E\ DQ LQVXUHG RU DQ
   ³DIILOLDWH´ RU ³UHODWHG LQGLYLGXDO´ RI DQ LQVXUHG  :H GR QRW FRYHU FODLPV ZKLFK DULVH RXW RI RU DUH LQ DQ\ ZD\ UHODWHG WR WKH actual or alleged forming,
   syndicating, operating, administering, managing or sale of any proprietary product of an insured, or an ³DIILOLDWH´RU³UHODWHGLQGLYLGXDO´RIDQLQVXUHGLQFOXGLQJ
   without limitation, any mutual fund or other investment product developed or managed by an insured.

I. Insolvency Or Bankruptcy. We do not cover claims which arise out of the actual or alleged insolvency, receivership, bankruptcy, liquidation, reorganization or
   financial inability to pay of any: insured; bank or banking firm; trust, title or escrow company; law firm; "broker" or "dealer"; clearing agency; insurance
   company or reinsurer; or pool, syndicate, association or other combination formed for the purpose of providing insurance or reinsurance.

J. Fines, Penalties, Sanctions, Taxes, Punitive Or Exemplary Damages, Or Public Policy. We do not cover claims for any amounts the insured may be required
   to pay as: civil or criminal fines, penalties, or sanctions; taxes; punitive or exemplary "damages", including, without limitation, double or treble "damages" or

FNX-P-61 (12-07)                                                                           Page 7 of 12


                                                                                                          Signed by Judge Louise DeCarl Adler September 10, 2021
    Case
 Case    20-06121-LA7Filed
      20-06121-LA7      Filed 06/28/21 Entered
                           09/10/21      Entered 06/28/21
                                               09/12/21   18:32:46 Doc
                                                        21:07:26    Doc34
                                                                        22-2Pg.Pg.
                                                                                64 57 of
                                                                                   of 71
                                             62
    any "damages" in excess of actual "damages"; or claims with respect to any matter deemed uninsurable under the law pursuant to which this policy shall be
    construed; however, this exclusion shall not apply to civil fines, penalties or taxes which an insured is legally obligated tRSD\WRD³FOLHQW´RIDQDPHGLQVXUHG
    RU D ³UHSUHVHQWDWLYH´ DQG ZKLFK ZHUH LQFXUUHG VROHO\ DV D GLUHFW UHVXOW RI FRYHUHG ³ZURQJIXO DFWV´ FRPPLWWHG LQ FRQQHFWLRQ ZLWK WKH SURYLVLRQ RI covered
    ³ILQDQFLDOVHUYLFHV´IRUVDLG³FOLHQW´E\DQDPHGLQVXUHGRUD³UHSUHVHQWDWLYH´ named on this policy and which fines, penalties or taxes would not have been
    RZHGE\WKH³FOLHQW´LQWKHDEVHQFHRIVXFK³ZURQJIXODFWV´

K. Investment And Financial Product Approval By First Named Insured. We do not cover that part of any claim which arises out of or in connection with any
    "pULYDWHVHFXULWLHVWUDQVDFWLRQ´

L. 1RQ&OLHQWV:HGRQRWFRYHUFODLPVRIDFODLPDQWZKRLVQHLWKHUD³FOLHQW´RIDQDPHGLQVXUHGRU³UHSUHVHQWDWLYH´QRUWKH executor, administrator, guardian
   RURWKHUOHJDOUHSUHVHQWDWLYHRIVXFKD³FOLHQW´7KLVLQFOXGHVZLWKRXWOLPLWDWLRQDQ\³LQGLYLGXDO´RUHQWLW\ZKRZKLFKEX\VZLWKWKHLQWHQWRIVHOOLQJWRRWKHUV
   or sells with the intent that the buyer sell to others or which provides services as part of a chain of services to the ultimate consumer including, without
   OLPLWDWLRQD³EURNHU´-´GHDOHU´ZKLFKLVQRWEX\LQJVHOOLQJRUWUDGLQJDVDSULQFLSDOIRULWVRZQDFFRXQWLQYHVWPHQWEDQNHUVPXWXDOIXQGVOLPLWHd partnerships;
   banks, savings and loan companies and other financial institutions; transfer agents; clearing agencies; the SPIC; custodians; and investment adviser entities,
   such as companies providing asset allocation models or services to "registered investment advisers".

M. Economic Forecasts / Products. We do not cover claims which arise as a result of any actual or alleged economic forecast provided by an insured as a
   VHSDUDWHVHUYLFHDQGQRWSURYLGHGZLWKRXWDGGLWLRQDOFKDUJHDVSDUWRIWKHLQVXUHG V³ILQDQFLDOVHUYLFHV´WRD³FOLHQW´:e do not cover claims arising out of
   the actual or DOOHJHGPDQXIDFWXUHOHDVLQJGLVWULEXWLRQSUHSDUDWLRQGHVLJQRUVDOHRIDQ\QRQ³VHFXULWLHV´RUQRQ-insurance product by an insured, including,
   without limitation, any computer hardware or software. We do not cover any claim arising out of any actual or alleged infringement of trademark, patent or
   copyright.

N. Exotic Investments / Tangible Assets. We do not cover claims which arise out of or are in any way related to actual or alleged arbitrage, short sales (except
   short against the box), trading or failure to trade derivatives, including, without limitation, interest rate swaps, collateralized mortgage obligations, structured
   notes, commodities, commodities futures contracts or any type of option, or future, or futures option contract or similar investments or investment products
   LQFOXGLQJZLWKRXWOLPLWDWLRQFRPPRGLW\SRROVRUSDUWQHUVKLSVHQJDJHGLQWKHLQYHVWPHQWLQRUWUDGLQJRIVXFK³VHFXULWLHV´or the sale of viaticals. We do not
   cover claims arising out of the actual or alleged trading or failure to trade hedge funds. We do not cover claims which arise out of any actual or alleged
   WUDQVDFWLRQ LQYROYLQJ WDQJLEOH SHUVRQDO SURSHUW\ GLUHFWO\ RU WKURXJK D ³VHFXULW\´ FRQYH\LQJ RZQHUVKLS RU DQ LQWHUHVW WKHUHLQ, including, without limitation,
   precious metals, gemstones, stamps, art objects, antiques or other collectibles or any security interest in tangible personal property; however, this exclusion
   does not apply to claims arising out of transactions involving gold or silver.

O. Prior Acts / Unnamed Financial Services Professionals / Known Claims or Incidents / Troubled Securities. We do not cover claims arising out of any actual
   RUDOOHJHG³ZURQJIXODFW´RUVHULHVRIFRQWLQXRXVUHSHDWHGRU³LQWHUUHODWHGZURQJIXODFWV´ZKLFKRFFXUUHGRUWKH ILUVWRIZKLFKRFFXUUHGSULRUWRWKHLQVXUHG¶V
   DSSOLFDEOHUHWURDFWLYHGDWHRUZLWKUHVSHFWWRZKLFKD³ZULWWHQFODLP´KDVSUHYLRXVO\EHHQSUHVHQWHGWRXVRUWRDQ\RWKHr insurer, prior to the inception of
   this policy; or committed by or involving an insured and occurring, or the first of which acts occurred, prior to the effective date of coverage for said insured
   under this policy, or any predecessor policy issued by us of which this policy is a renewal, replacement or successor in time, if the insured knew or should
   KDYHNQRZQE\FRQVXOWLQJKLVKHULWVUHFRUGVRURWKHUZLVHWKDWVDLG³ZURQJIXODFW´ZDVOLNHO\WRUHVXOWLQDFODLPRUDULVing out of or involving the same or
   VLPLODU FLUFXPVWDQFHV DFWV HUURUV RU RPLVVLRQV DV DQ\ FODLP RU ³VXLW´ DJDLnst an insured, or other litigation which occurred or was pending prior to the
   effective date of coverage for the insured under this policy, including, without limitation, the purchase, sale or advice regDUGLQJWKHVDPH³VHFXULW\´DVWKDW
   involved in said OLWLJDWLRQRULQYROYLQJWKHSXUFKDVHVDOHRUDGYLFHZLWKUHJDUGWR³VHFXULWLHV´NQRZQWREHLQILQDQFLDOWURXEOHSULRUWRWhe effective date of this
   policy. We do not cover claims arising out of or in any way related to the actual or alleged activities of any "financial services professional" who is not named
   RQWKLVSROLF\SURYLGHGD³ILQDQFLDOVHUYLFHVSURIHVVLRQDO´ZLOOEHFRQVLGHUHGWREHQDPHGRQWKLVSROLF\DVRIWKHGDWHKH/she is employed or contacted as a
   ³UHSUHVHQWDWLYH´RIWKH)LUVW1DPHG,QVXUHGLIZHDUHUHTXHVWHGE\WKH)LUVW1DPHG,QVXUHGWRSURYLGHFRYHUDJHIRUVDLG³UHSUHVHQWDWLYH´XQGHUWKLVSROLF\
   within thirty days of said employment or contract, and we have approved that request, and any additional premium has been paid by the First Named Insured
   within fifteen days of receipt of our invoice therefor.

P. Claims Between Insureds / Affiliates / Related Individuals. We do not cover claims made by or on behalf of: one insured under this policy against another
   insured under this policy, including, without limitation, any claim by an insured against a partner, officer, director, member, employee or independent
   FRQWUDFWRURIVXFKLQVXUHGRUDQ³HQWLW\´RUHQWHUSULVHZKLFKRQHRUPRUHLQVXUHGVGRRUGLGZKROO\RUSDUWO\RZQRperate, control, or manage, directly or
   LQGLUHFWO\ RU RI ZKLFK DQ LQVXUHG RU DQ\ ³UHODWHG LQGLYLGXDO´ LV RU ZDV D VSRQVRU DGPLQLVWUDWRU RIILFHU GLUHFWRU VWRFNKRlder, partner, member, trustee,
   employee or independent contractor, or which wholly or partly does or did own, operate, control, or manage, directly or indirectly, or which is or was a
   subsidiary or "affiliate" of an insured; or by a present, former or prospective employer, proprietor, partner, officer, principal, director, member, owner,
   shareholder, employee, independent contractor or "related individual" of an insured.

Q. Underwriting, Syndicating Or Investment Banking. We do not cover claims arising out of or in connection with any actual or alleged underwriting, syndicating,
   or investment banking work, or associated counseling, advising or investment activities, including, without limitation, any aspect of any actual, attempted or
   threatened merger, acquisition, divestiture, tender offer, proxy contest, leveraged buy-out, going private transaction, reorganization, consolidation, capital
   restructuring, recapitalization, spin-off, primary or secondary offering of "securities" (regardless or whether the offering is a public offering or a private
   placement), business valuation, or other efforts to DGYLVHUDLVHRUIXUQLVKFDSLWDORUILQDQFLQJIRUDQ\HQWHUSULVHRU³HQWLW\´RUDQ\GLVFORVXUHUHTXLUHPHQWVLQ
   connection with any of the foregoing.

R. Destruction Of Documents / Machine Or System Failure / Computer Related And Other Electronic Problems / Data Processing. We do not cover claims
   arising directly or indirectly out of actual or alleged loss of, damage to, destruction of, or the inability to utilize or access any machines or systems (including,
   without limitation, telephonic, data processing and computer systems, equipment or component parts), records, papers, accounts, data or other information
   IURPDQ\FDXVHLQFOXGLQJZLWKRXWOLPLWDWLRQPHFKDQLFDORUHOHFWURQLFIDLOXUHRUPDOIXQFWLRQRU³FRPSXWHU-UHODWHGDQGRWKHUHOHFWURQLFSUREOHPV´ ³&RPSXWHU-
   UHODWHGDQGRWKHUHOHFWURQLFSUREOHPV´PHDQVWKHLQDELOLW\RIFRPSXWHUKDUGZDUHFRPSXWHUVRIWZDUHFRPSXWHUPLFURSURFHVVRUV or other computer system

FNX-P-61 (12-07)                                                                        Page 8 of 12


                                                                                                      Signed by Judge Louise DeCarl Adler September 10, 2021
    Case
 Case    20-06121-LA7Filed
      20-06121-LA7      Filed 06/28/21 Entered
                           09/10/21      Entered 06/28/21
                                               09/12/21   18:32:46 Doc
                                                        21:07:26    Doc34
                                                                        22-2Pg.Pg.
                                                                                65 58 of
                                                                                   of 71
                                             62
     component parts to recognize, distinguish, interpret, accept or process data (including, without limitation, calculating, comparing, storing, inputting,
     manipulating, updating, recording, displaying, outputting, transferring, or sequencing data). We do not cover claims arising indirectly or indirectly out of data
     processing services performed for others.

S. Nuclear Reaction / Pollution. We do not cover any claims alleging, based upon or arising out of nuclear reaction, radiation or radioactive contamination. We
   do not cover claims alleging, arising out of, based upon, attributable to or in any way involving, directly or indirectly, pollution, regardless of cause, including,
   ZLWKRXW OLPLWDWLRQ   WKH DFWXDO DOOHJHG RU WKUHDWHQHG GLVFKDUJH GLVSHUVDO UHOHDVH RU HVFDSH RI ³SROOXWDQWV´ RU   DQ\ direction or request to test for,
   monitor, cleDQ XS UHPRYH FRQWDLQ WUHDW GHWR[LI\ RUQHXWUDOL]H³SROOXWDQWV´³3ROOXWDQWV´LQFOXGHVZLWKRXWOLPLWDWLRQDQ\VROLGOLquid, gaseous or thermal
   irritant or contaminant, infectious or otherwise, including, without limitation, smoke, vapor, soot, fumes DFLGV DONDOLV FKHPLFDOV DQG ³ZDVWH´  ³:DVWH´
   includes, without limitation, materials to be recycled, reconditioned or reclaimed.

T. )RUHLJQ7UDGLQJ0DUNHW6SHFLDOLVW&OHDULQJRU7UDQVIHU$JHQFLHV³3HQQ\6WRFNV´:HGRQRWFRYHUFODLPVDULVLQJ out of the actual or alleged: (1) trading
   or failure to trade in any "security" traded exclusively outside of the United States of America, its territories and possessions and Canada; (2) function of any
   insured as a specialist or market maker for any "security" or arising out of failure to make a market for any "security"; or (3) activities in connection with any
   HTXLW\³VHFXULW\´SULFHGXQGHUKRZHYHUWKLVH[FOXVLRQVKDOOQRWDSSO\LIWKHHTXLW\³VHFXULW\´LV D UHJLVWHUHGRUapproved for registration upon notice of
   issuance, on a national securities exchange in the United States, or (b) authorized, or approved for authorization upon notice of issuance, for quotation in the
   NASDAQ National Market System or Small Cap Market; or (c) issued by an investment company registered under the Investment Company Act of 1940 (as
   amended). We do not cover claims brought by or on behalf of any clearing agency or transfer agent or arising out of any actual or alleged function of any
   insured as a clearing agenc\ RU WUDQVIHU DJHQW  :H GR QRW FRYHU FODLPV RI DQ\ ³LQGLYLGXDO´ RU ³HQWLW\´ WKURXJK ZKLFK DQ LQVXUHG VROG DQ\ LQYHVWPHQW RU
   insurance product.

U. Trust Or Estates / Trustees And Fiduciary Services. We do not cover claims arising out of any loss sustained by an insured as a beneficiary or distributee of
   any trust or estate. We do not cover claims arising out of an insured's actual or alleged services or capacity as a trustee or fiduciary (other than his/her
   liability as a fiduciary solely by rHDVRQRIKLVKHUDFWVDVD³ILQDQFLDOVHUYLFHVSURIHVVLRQDO´ LQFOXGLQJZLWKRXWOLPLWDWLRQWKHLQVXUHG VVHUYLFHVRUFDSDFity as
      D WUXVWHH IRU DQ\ ³LQGLYLGXDO´ EXVLQHVV RU FKDULWDEOH XQGHUWDNLQJ RU HQWHUSULVH   D WUXVWHH RI D WHVWDPHQWDU\ RU LQWervivos trust, (3) a member of a
   protective committee of security holders in connection with any bankruptcy, reorganization or similar proceeding, (4) a trustee of the debtor in any
   bankruptcy, reorganization or similar proceeding, (5) a receiver or assignee for the benefit of creditors in any judicial or non-judicial receivership or similar
   proceedings, or (6) an administrator, conservator, executor or guardian for others. We do not cover claims against any insured arising out of his/her actual or
   alleged DFWVDVD³UHJLVWHUHGLQYHVWPHQWDGYLVHU´RU³DVVRFLDWHGSHUVRQ´ZLWKUHVSHFWWRDQ\³LQGLYLGXDO´³HQWLW\¶RUDFWLYLW\ZKHQ he/she is also acting as a
   WUXVWHHDGPLQLVWUDWRUFRQVHUYDWRUH[HFXWRURUJXDUGLDQZLWKUHVSHFWWRWKDW³LQGLYLGXDO´³HQWLW\´Rr activity.

V. Life Insurance Agent Additional Exclusions. We do not cover claims arising out of or in connection with any actual or alleged: (1) financial inability to pay,
   insolvency, receivership, bankruptcy or liquidation of (a) any insurer, reinsurer, pool, syndicate, association or other combination formed for the purpose of
   providing insurance or reinsurance, or (b) any Multiple Employer Trust or Welfare Arrangement or any pool, syndicate, association or other combination
   formed for the purpose of providing insurance or benefits when they are not fully funded by an insurance product; (2) promise, indication or guarantee as to
   the effect of fluctuations of interest rates with respect to future premium payments or market values (e.g., with respect to variable premium policies); (3)
   liability arising out of duties or activities assumed under contract by an insured as a plan administrator or fiduciary under the Employment Retirement Income
   Security Act of 1974 (ERISA), the Pension Benefits Act and the Consolidated Omnibus Budget Reconciliation Act of 1986 (COBRA), including any
   amendment, regulation or enabling statue pursuant thereto, or any other similar federal, state, or provincial statute or regulation; (4) failure of an HMO or
   PPO to pay the salaries or fees of any practitioner, or the insolvency, receivership or liquidation of an HMO or PPO or the quality of care rendered by, or the
   alleged malpractice of a participating provider of services of any HMO or PPO; (5) insurance product which is not approved for sale in the state in which the
   product was sold; (6) churning or twisting of insurance policies or annuities; (7) sale of viaticals.

                                                                       SECTION VII --- CONDITIONS

A.    Premium. All premiums for this policy shall be computed in accordance with our rules, rates, rating plans and procedures applicable to the insurance
     afforded herein. The premium specified in the Declarations as Minimum Annual Premium is the minimum premium due on this policy for coverage for the full
     "policy period" specified in the Declarations. The premium specified in the Declarations as Minimum Policy Premium is the minimum premium for this policy
     regardless of the actual "policy period". Any premium paid on this policy which relates to a prior policy period for the insured shall be fully earned as of the
     date of payment and shall not be included as part of the Minimum Annual Premium or Minimum Policy Premium due for this policy nor shall it be considered
     ZKHQVHWWLQJWKHSUHPLXPWREHSDLGIRUDQ³H[WHQGHGUHSRUWLQJSHULRGHQGRUVHPHQW´

     The First Named Insured shall maintain records of such information as is necessary for premium computation and shall send to us, at our request, copies of
     such records at the end of the "policy period" and at such times during the "policy period" as we may request.

B. Duties In The Event Of Error, Omission, Claim Or Suit. As soon as an insured knows of an alleged "wrongful act" which may result in a "written claim"
   covered by this policy, the insured must give us written notice as soon as practicable of the details of the "wrongful act", including the circumstances giving
   rise to the "wrongful act", a description of the services provided or that should have been provided, the name and address of any potential claimant and the
   type and amount of injury suffered by said claimant. Include as many details as possible. If a "written claim" is made or "suit" is brought against an insured,
   the insured, as a condition precedent to our obligations under this policy, must immediately send us every demand, notice, summons or other process
   UHODWLQJWRVDLGFODLPRU³VXLW´SURYLGHGH[FHSWDVSURYLGHGLQ6(&7,21,,$RU6(&7,219,,.LQQRHYHQWVKDOOVXFK³ZULWWHQFODLP´RU³VXLW´EHDFFHSWHG
   E\XVODWHUWKDQWKHODVWGD\RIWKHLQVXUHG¶V³SROLF\SHULRG´$OOQRWLFHVFDOOHGIRULQWKLVSDUDJUDSKPXVWEHSURYLGHGWRXVE\DVHSDUDWHGRFXPHQWDQGQRW
   just as part of a renewal application for insurance. The insured shall authorize us to obtain all records and other information we deem necessary for the
   settlement, negotiation or defense of a "written claim" or "suit".




FNX-P-61 (12-07)                                                                       Page 9 of 12


                                                                                                      Signed by Judge Louise DeCarl Adler September 10, 2021
    Case
 Case    20-06121-LA7Filed
      20-06121-LA7      Filed 06/28/21 Entered
                           09/10/21      Entered 06/28/21
                                               09/12/21   18:32:46 Doc
                                                        21:07:26    Doc34
                                                                        22-2Pg.Pg.
                                                                                66 59 of
                                                                                   of 71
                                             62
    The insured must cooperate with us in the investigation and defense of a "written claim" or "suit". At our request, the insured must: submit to examination
    under oath; assist us in making settlements or conducting "suits"; and attend and assist in obtaining the attendance of witnesses at hearings, depositions,
    arbitration proceedings, trials and other proceedings. The insured must cooperate with us in enforcing any right the insured may have against any
    ³LQGLYLGXDO´RU³HQWLW\´IRUFRQWULEXWLRQRULQGHPQLW\7KHLQVXUHGPXVWQRWH[FHSWDWWKHLQVXUHG VRZQFRVWYROXQWDULO\pay any money, assume any obligation
    or incur any expense without our prior written consent.

C. Suits Against Us. No suit or other action may be brought against us unless, as a condition precedent thereto, there has been full compliance with all the
   WHUPVDQGFRQGLWLRQVRIWKLVSROLF\DQGWKHREOLJDWLRQRIWKHLQVXUHGWRSD\³GDPDJHV´KDVEHHQILQDOO\GHWHUPLQHd either by judgment against the insured
   after actual trial or arbitration or by written agreement signed by the insured, the claimant and us. Anyone who has obtained such a judgment or written
   agreement will be entitled to recover under this policy to the extent of the insurance then available to the insured under this policy. No one has the right to
   make us a party to a suit to determine the liability of an insured; nor shall we be impleaded by an insured or his/her/its legal representative(s).

D. Disputes With Us / Arbitration. By accepting the coverage provided by this policy, the insured agrees to be bound by the following arbitration rules in the
   event that a dispute arises between the insured and us, our employees, agents or representatives with respect to coverage, liability for premiums or
   "retentions", any item or condition of this policy, or any other matter arising out of or related to this policy or the relationship between us, our employees,
   agents and representatives and the insured under this policy.

    1. By this arbitration agreement (1) the parties intend to simplify the dispute process by the non-judicial resolution of any dispute concerning their
       relationship, and (2) make it possible for us to reduce our litigation costs by resolving all disputes through arbitration in Mountain View, California.

    2. In the event of any such dispute, the matter shall be resolved by binding arbitration before three privately selected arbitrators acting pursuant to the
        arbitration provisions of the California Arbitration Act, Sections 1280 through 1294.2 of the Code of Civil Procedure. If a dispute subject to arbitration
        hereunder should arise, either party may make a demand for arbitration by filing a demand in writing with the other party. There shall be three
        arbitrators, one named in writing by each of the parties within ten days after demand for arbitration is given and a third chosen by the two appointed
        arbitrators. The arbitrators appointed by the insured and us need not be independent, and may be lawyers for the parties. The third arbitrator must be
        DQ ³LQGLYLGXDO´ ZLWK H[SHULHQFH LQ WKH ILQDQFLDO VHUYLFHV SURIHVVLRQDO OLDELOLW\ LQVXUDQFH LQGXVWU\  6KRXOG HLWKHU SDUW\ UHIuse or neglect to join in the
        appointment of the arbitrator(s) or to furnish the arbitrator(s) with any papers or information demanded, the appointed arbitrator(s) is/are empowered by
        both parties to proceed ex parte. Arbitration shall take place in Mountain View, California, and the hearing before the arbitrator(s) of the matter to be
        arbitrated shall be at the time and place within said city as is selected by the arbitrator(s). The arbitrator(s) shall select such time and place promptly
        after his/her (or their) appointment and shall give written notice thereof to each party at least 20 days prior to the date so fixed.

    3. The arbitrators shall apply the law of the State of California.

    4. At the hearing, either party may present any relevant evidence and the formal rules of evidence applicable to judicial proceedings shall not govern.
       Evidence may be admitted or excluded in the sole discretion of the arbitrator(s). Said arbitrator(s) shall hear and determine the matter and shall execute
       and acknowledge their award in writing and cause a copy thereof to be delivered to each of the parties. The decision of any two arbitrator(s) shall be
       final, binding and conclusive, and not subject to court review except as provided under California law. The submission of a dispute to the arbitrator(s)
       may be rendered by any Superior Court having jurisdiction; or such Court may vacate, modify, or correct the award in accordance with the prevailing
       sections of the California Arbitration Act. If three arbitrators are selected under the foregoing procedure but two of the three fail to reach an agreement in
       the determination of the matter in question, the matter shall be decided by three new arbitrators who shall be appointed and shall proceed in the same
       manner, and the process shall be repeated until a decision is finally reached by two of the three arbitrators selected. The costs of such arbitration shall
       be borne equally by the parties or in such proportions as the arbitrator(s) shall determine.

    5. If any party seeks to avoid these arbitration provisions, and any court shall be asked by either party to make any order concerning any dispute or
        controversy in any way concerning the matters set forth above, the parties agree that the court shall apply California law. The parties also agree to
        request the court to abate any such proceeding pending transfer to the courts of California for determination of the validity of these arbitration provisions.

    6. Each party shall appoint and pay for any counsel appointed to represent it in such arbitration, unless otherwise provided by law.

   This Section is not to be construed to give a right of action against us, our employees, agents or representatives by any one who is not an insured under this
   policy.

E. Bankruptcy, Death, Incompetence Or Insolvency. The bankruptcy, death, incompetency or insolvency of an insured will not relieve us of any of our
   obligations under this policy; in such event, this policy shall inure to the benefit of the legal representative of such insured, but only to the extent said insured
   was insured under this policy.

F. Other Insurance. If there is other valid and collectible insurance which would apply to a "written claim" in the absence of this policy, this policy will apply as
   excess insurance over that other insurance whether such insurance is stated to be primary, contributory, excess, contingent, self insurance or otherwise
   unless such other insurance is written solely as excess insurance over this specifically identified policy; provided, with respect to any "written claim" first
   presented to an insured witKLQWKHODVWILIWHHQGD\VRIVDLGLQVXUHG¶V³SROLF\SHULRG´DQGWKHQSUHVHQWHGWRXVZLWKLQILIWHHQGD\VLPPHGLDWHO\IROORZLQg the
   effective date of cancellation or non-renewal of coverage with respect to such insured, there shall be no coverage under this policy unless, as condition
   precedent thereto, that insured has not procured or does not have available to him/her/it other insurance which applies to saLG³ZULWWHQFODLP´RUZKLFKZRXOG
   DSSO\WRVDLG³ZULWWHQFODLP´LQWKHDEVHQFHRIWKLVSROLF\




FNX-P-61 (12-07)                                                                       Page 10 of 12


                                                                                                      Signed by Judge Louise DeCarl Adler September 10, 2021
      Case
   Case    20-06121-LA7Filed
        20-06121-LA7      Filed 06/28/21 Entered
                             09/10/21      Entered 06/28/21
                                                 09/12/21   18:32:46 Doc
                                                          21:07:26    Doc34
                                                                          22-2Pg.Pg.
                                                                                  67 60 of
                                                                                     of 71
                                               62
 G. Our Right To Recover From Others. If we make any payment under this policy, the insured's right to recover from anyone else for the acts giving rise to that
    payment becomes ours to the extent of our payment. The insured must sign any required documents and take any steps necessary to help us secure these
    rights. The insured must do nothing to impair any of our rights.

      The insured may have a right to recover from another insured under this policy relating to claims paid by us. We will not exercise our rights against such
      other insured except with respect to a "written claim" which arises from or is contributed to by an intentional, dishonest, fraudulent, criminal or malicious act,
      error or omission of such other insured.

      If we recover any amounts from another party relating to a "written claim" under this policy, after we deduct an amount equal to the "damages" and "defense
      costs" we have paid or incurred and the costs of making the recovery, we will share the rest of the recovery with the following parties: first, we will pay to an
      insured up to the amount the insured has paid relating to the "written claim" which is in excess of this policy's applicable Limit of Liability; second, we will pay
      the First Named Insured the amount of the "retention" which the First Named Insured has paid on that "written claim".

 H. Audit. We may examine and audit an insured's books and records as they relate to this insurance at any time during the "policy period" and during the three
    years immediately following the end of the "policy period" for the insured.

 I. &KDQJH,Q7KLV3ROLF\1RWLFHWRDQ\DJHQWRUNQRZOHGJHSRVVHVVHGE\DQ\DJHQWRURWKHU³LQGLYLGXDO´RU³HQWLW\´DFWLQJRQRur behalf shall not effect a waiver
    of or a modification of any term of this policy or stop us from asserting any rights under the terms of this policy, nor shall the terms of this policy be changed or
    waived except by an endorsement issued by us and made a part of this policy. If a change in the policy requires a premium adjustment, we will adjust the
    premium as of the effective date of the change.

 J. Cancellation. The First Named Insured may cancel this policy entirely, or as to any insured under this policy, at any time by giving us written notice stating
    when, thereafter, the cancellation is to take effect.

    We may cancel this policy at any time in its entirety, or as to any insured, by sending to the First Named Insured written notice at least thirty days prior to the
    date cancellation is to be effective; provided, if the First Named Insured fails to pay premium when due or to reimburse us for our payment of any portion of a
    "retention", we may cancel this policy at any time by sending to the First Named Insured written notice at least ten days prior to the date cancellation is to be
    effective. In either case, we will give the First Named Insured written notice of cancellation by mailing it to the last mailing address known to us for the First
    Named Insured. Proof of mailing thirty days or ten days, respectively, before the effective date of such cancellation will be sufficient proof of notice of
    cancellation.

    This policy shall automatically be canceled as to any insured as of the effective date said insured's license, registration oURWKHUULJKWWRSURYLGH³ILQDQFLDO
    VHUYLFHV´ RU SUDFWLFH DV D ILQDQFLDO VHUYLFHV SURIHVVLRQDO´ LV QRQ UHQHZHG E\ WKH LQVXUHG RU UHYRNHG VXVSHQGHG E\ RU VXUUHQGHUHG DW WKH request of any
    regulatory authority.

    ,QFDVHRIFDQFHOODWLRQE\WKH)LUVW1DPHG,QVXUHGRUE\WKHLQVXUHG¶VSUHPLXPILQDQFHFRPSany, we will refund unearned premium on the usual short rate
    basis, subject to retention by us of the Minimum Policy Premium specified in the Declarations and less any sums due us under this policy. For these
    purposes, automatic cancellation as per the above sub paragraph or cancellation as a result of the First Named Insured's failure to pay premium or
    "retentions", or due to the failure of an insured to comply with any of the other terms or conditions of this policy, or the concealment or misrepresentation of any
    PDWHULDOIDFWRQWKHLQVXUHG V³$SSOLFDWLRQ´RUWKHIDLOXUHWRGLVFORVHPDWHULDOFKDQJHVLQWKHLQIRUPDWLRQRQWKDW³$SSOLFDWLRQ´VKDOOEHGHHPHGFDQFHOODWLRQE\
    the First Named Insured.

    In case of cancellation by us, we will refund any unearned premium on a pro rata basis, subject to retention by us of the Minimum Policy Premium specified in
    the Declarations and less any sums due us under this policy. If we do not refund the unearned premium with the notice of cancellation, we will refund it within
    a reasonable time after the date cancellation is effective; but refund or tender of the unearned premium is not required to make a valid cancellation of this
    policy.

K. Extended Reporting Period. If we cancel or fail or refuse to renew this policy, in total or as to any named insured, for any reason other than the failure to pay
   premium due or any part of the "retention" which we have advanced, or the failure to comply with any of the other terms or conditions of this policy, or the
   concealment or PLVUHSUHVHQWDWLRQ RI DQ\ PDWHULDO IDFW RQ WKH LQVXUHG V ³$SSOLFDWLRQ´ RU WKH IDLOXUH WR GLVFORVH PDWHULDO FKDQJHV LQ WKH LQIRrmation on that
   ³$SSOLFDWLRQ´RUWKHUHYRFDWLRQVXVSHQVLRQRUVXUUHQGHUDWWKHUHTXHVWRIDQ\UHJXODWRU\DXWKRULW\RIWKHLQVXUHG VOLFHQVHRURWKHUULJKWWRSURYLGH³ILQDQFLDO
   VHUYLFHV´ RU SUDFWLFH DV D ³ILQDQFLDO VHUYLFHV SURIHVVLRQDO´ WKH )LUVW 1DPHG ,QVXUHG KDV WKH ULJKW WR KDYH LVVXHG DQ HQGRUVHment providing a one year
   extended period of time, following the effective date RIVDLGFDQFHOODWLRQRUQRQUHQHZDOGXULQJZKLFKDQ³LQGLYLGXDO´RU³HQWLW\´ZKRZKLFKZDVDQLQVXUHG
   immediately prior to the effective date of said cancellation or non renewal may present to us "written claims" arising out of "wrongful acts" occurring during the
   "coverage period" for said insured and otherwise covered under the terms of this policy. During this "extended reporting period", any "written claim" presented
   to us by an insured resulting from a "wrongful act," or a series of continuous, repeated or "interrelated wrongful acts", for which a "written claim" had been
   SUHVHQWHGWRXVXQGHUWKHWHUPVRIDSUHGHFHVVRUSROLF\LVVXHGE\XVRUE\DQ³DIILOLDWH´LQVXUHURIRXUVRIZKLFKWKLVSROLcy is a renewal or one of a series of
   continuous renewals or successor policies, will be treated as if it had been presented to us during the last day of coverage under that predecessor policy and
   will be covered by that predecessor policy, not this policy, subject to all the terms and conditions of that predecessor policy, including, without limitation, its
   applicable Limit of Liability.

    While this policy, or any policy which is a renewal of this policy or one of a series of continuous renewals of this policy, is in effect, we will continue to cover all
    remainLQJLQVXUHGVZLWKRXWWKHQHHGWRSXUFKDVHDQ³H[WHQGHGUHSRUWLQJSHULRGHQGRUVHPHQW´ZLWKUHVSHFWWR³ZULWWHQFODLPV´RWKHrwise covered under the
    WHUPVRIWKLVSROLF\RUVDLGUHQHZDOSROLF\DVDSSOLFDEOHDULVLQJRXWRI³ZURQJIXODFWV´FRPPLWWHGE\D³representative who has ceased to be associated with
    WKH)LUVW1DPHG,QVXUHGSURYLGHGWKLVFRQWLQXLQJFRYHUDJHVKDOOQRWDSSO\LQWKHFDVHRIDGHSDUWHG³ILQDQFLDOVHUYLFHVSURIHVVLRQDO´DVWRZKRPZHKDYH
    canceled coverage or refused to renew coverage or who has been terminated for cause by the First Named Insured or any other insured. In the latter cases, it

 FNX-P-61 (12-07)                                                                      Page 11 of 12


                                                                                                      Signed by Judge Louise DeCarl Adler September 10, 2021
    Case
 Case    20-06121-LA7Filed
      20-06121-LA7      Filed 06/28/21 Entered
                           09/10/21      Entered 06/28/21
                                               09/12/21   18:32:46 Doc
                                                        21:07:26    Doc34
                                                                        22-2Pg.Pg.
                                                                                68 61 of
                                                                                   of 71
                                             62
  ZLOOEHQHFHVVDU\IRUWKH)LUVW1DPHG,QVXUHGWREX\DQ³H[WHQGHGUHSRUWLQJSHULRGHQGRUVHPHQW´FRYHULQJWKDW³ILQDQFLDOVHUYLFHVSURIHVVLRQDO´DV otherwise
  SURYLGHGLQWKLVVXEVHFWLRQIRUWKHUHWREHDQ\FRQWLQXLQJFRYHUDJHIRUDQ\LQVXUHGZLWKUHVSHFWWR³ZULWWHQFODLPV´DULVLQJ RXWRIWKH³ZURQJIXODFWV´RIVDLG
  ³ILQDQFLDOVHUYLFHVSURIHVVLRQDO´

  ,I WKH )LUVW 1DPHG ,QVXUHG SXUFKDVHV DQ ³H[WHQGHG UHSRUWLQJ SHULRG HQGRUVHPHQW´ IROORZLQJ FDQFHOODWLRQ RU QRQ-renewal of this policy, we will also cover,
  SXUVXDQWWRWKHWHUPVRIWKDWHQGRUVHPHQWHDFK³ILQDQFLDOVHUYLFHVSURIHVVLRQDO´ZKRZDVDQDPHGLQVXUHGRQWKLVSROLF\DV of such cancellation or non-
  UHQHZDOGDWHIRU³ZULWWHQFODLPV´DULVLQJRXWRI³ILQDQFLDOVHUYLFHV´RWKHUZLVHFRYHUHGXQGHUWKHWHUPVRIWKLVSROLF\ZKLFKZHUHUHQGHUHGGXULQJWKH³FRYHUDJH
  SHULRG´IRUWKDW³ILQDQFLDOVHUYLFHVSURIHVVLRQDO´

  To obtain an "extended reporting periRG HQGRUVHPHQW´ WKH )LUVW 1DPHG ,QVXUHG PXVW ZLWKLQ WKLUW\ GD\V RI WKH HIIHFWLYH GDWH RI VXFK FDQFHOODWLRQ RU QRQ-
  renewal, give us written notice requesting the issuance of such an endorsement and pay an additional premium for that endorsement as determined by our
  UXOHVUDWHVDQGUHJXODWLRQVLQHIIHFWDWWKDWWLPH,IWKH)LUVW1DPHG,QVXUHGIDLOVWRSXUFKDVHDQ³H[WHQGHGUHSRUWLQJSHULRGHQGRUVHPHQW´ZLWKLQWKDWWKLUW\GD\
  period, there will be no further coverage under this policy with respect to any insured affected by said cancellation or non-renewal, effective as of the effective
  date of such cancellation or non-UHQHZDO:HKDYHQRREOLJDWLRQWRRIIHUDQ³H[WHQGHGUHSRUWLQJSHULRGHQGRUVHPHQW´WRDQ\RQHRWKHUWKDQWKH)LUVW1DPHG
  Insured. The insurance we provide during an "extended reporting period" will be excess over any other valid and collectible insurance available to the insured.
  The "extended reporting period" will not reinstate or increase the Limits of Liability or extend the "policy period". All premium paid for an "extended reporting
  SHULRGHQGRUVHPHQW´VKDOOEHIXOO\HDUQHGE\XVXSRQLVVXDQFHRIWKHHQGRUVHPHQWDQGZLOOQRWEHUHIXQGHG

  ,IZHGRQRWRIIHUWRUHQHZWKLVSROLF\DWWKHVDPHSUHPLXP/LPLWVRI/LDELOLW\RU³UHWHQWLRQ´as apply to this policy, this will not be considered a cancellation or
  non-renewal by us.

L. Concealment, Misrepresentation, Fraud Or Material Change. We will not provide any coverage under this policy to an insured who intentionally conceals or
   misrepresents any material fact or circumstance relating to this insurance, including, without limitation, any misstatement of fact, material misrepresentations
   RUIDLOXUHWRGLVFORVHPDWHULDOIDFWVRQWKH³$SSOLFDWLRQ´RUZKRIDLOVWRWHOOXVGXULQJWKH³SROLF\ SHULRG´RIPDWHULDOFKDQJHVLQWKHLQIRUPDWLRQSURYLGHGWRXV
   RQVDLG³$SSOLFDWLRQ´,QWKHFDVHRIFRQFHDOPHQWRUPLVUHSUHVHQWDWLRQRIDQ\PDWHULDOIDFWRUFLUFXPVWDQFHUHODWLQJWRWKLV insurance, we shall have the right,
   at our sole option, to deny any coverage under this policy for any claim relating to such material fact or circumstance, or to rescind coverage under this policy
   with respect to the insured involved, or rescind this policy in its entirety, thereby voiding all coverage under this policy. In the later case, the Minimum Policy
   Premium stated on the Declarations shall be reduce by fifty percent, and all other premium paid with respect to this policy shall be returned to the First
   Named Insured. In all other cases, there shall be no change in premium.

M. Transfer Of Insured's Rights And Duties. An insured may not transfer or assign any rights or duties under this policy unless we give our written consent to
   that transfer or assignment by endorsement to this policy.

N. Multiple Insureds. 0RUHWKDQRQH³LQGLYLGXDO´RU³HQWLW\´PD\EHQDPHGDVDQLQVXUHGXQGHUWKLVSROLF\7KHLQFOXVLRQRIPXOWLSOHLQVXUHGVXQGHr this policy will
   not increase our liability beyond the Limits of Liability set forth in SECTION V.

  By accepting this policy, the insureds agree that the First Named Insured is authorized to act on behalf of all other insureds with respect to: giving and
  receiving notices of cancellation or non-renewal; accepting any endorsement issued to be a part of this policy; paying premiums and "retentions"; receiving
  any return premium which may become due; giving notices to insureds that they have been added to or deleted from this policy; informing other insureds of
  WKH SROLF\ WHUPV DQG FRQGLWLRQV UHTXHVWLQJ DQ ³H[WHQGHG UHSRUWLQJ SHULRG HQGRUVHPHQW´ DQG NHHSLQJ XV LQIRUPHG RI DQ\ PDWHULDO FKDQJHV LQ WKH W\SH RU
  composition of the business or organization of the insureds under this policy.

O. Merger. If, during the "policy period", any insured shall acquire or be acquired or merged, cRQVROLGDWHG RU RWKHUZLVH FRPELQHG ZLWK DQ\ RWKHU ³HQWLW\´
  immediate written notice of that fact must be give to us. There shall be no coverage under this policy with respect to any "wrongful acts" committed by an
  insured, or any of its employees, agents or representatives, subsequent to the date of said acquisition, merger, consolidation or other combination unless this
  policy is endorsed by us to provide such coverage. There shall be no coverage under this policy with respect to the merged, consolidated RUFRPELQHG³HQWLW\´
  unless we issue an endorsement to provide such coverage.

P. &ODLPV1RWLFHV$QG5HTXHVWV$OO³VXLW´SDSHUVDQGRWKHU³ZULWWHQFODLPV´XQGHUWKLVSROLF\VKDOOEHVHQWWRXVFR3UR6XUance Group, Inc. at 2685 Marine
   Way, Suite 1408, Mountain View, CA 94043. All other notices, demands or requests provided for in this policy shall be in writing and sent to us c/o
   ProSurance Group, Inc. at 2685 Marine Way, Mountain View, Suite 1408, CA 94043.

This policy shall not be valid unless countersigned below by our authorized agent or representative.



Countersigned by our authorized agent / representative




____________________________________________
                  John V. Wagner




FNX-P-61 (12-07)                                                                     Page 12 of 12


                                                                                                   Signed by Judge Louise DeCarl Adler September 10, 2021
       Case
    Case    20-06121-LA7Filed
         20-06121-LA7      Filed 06/28/21 Entered
                              09/10/21      Entered 06/28/21
                                                  09/12/21   18:32:46 Doc
                                                           21:07:26    Doc34
                                                                           22-2Pg.Pg.
                                                                                   69 62 of
                                                                                      of 71
                                                62




                                   Underwritten by: National Casualty Company
                                Home Office: One Nationwide Plaza • Columbus, Ohio 43215
                                  Administrative Office: 8877 North Gainey Center Drive
                                        Scottsdale, Arizona 852581-800-423-7675
                                                    A Stock Company




        In Witness Whereof, the Company has caused this policy to be executed and attested.




                    Secretary                                                  President

        The information contained herein replaces any similar information contained elsewhere in the policy.




UT-COVPG (6-19)




                                                                       Signed by Judge Louise DeCarl Adler September 10, 2021
        Case 20-06121-LA7                    Filed 09/10/21              Entered 09/12/21 21:07:26                       Doc 34          Pg. 70 of 71

                                                              United States Bankruptcy Court
                                                              Southern District of California
In re:                                                                                                                Case No. 20-06121-LA
Omega Family Services, LLC                                                                                            Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0974-3                                                  User: Admin.                                                                Page 1 of 2
Date Rcvd: Sep 10, 2021                                               Form ID: pdfO1                                                             Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Sep 12, 2021:
NONE
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
db                        Email/Text: jim@jlkennedy.com
                                                                                        Sep 10 2021 22:41:00      Omega Family Services, LLC, c/o James L.
                                                                                                                  Kennedy, Chapter 7 Trustee, P.O. Box 28459, San
                                                                                                                  Diego, CA 92198-0459

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Sep 12, 2021                                           Signature:            /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 10, 2021 at the address(es) listed
below:
Name                               Email Address
James L. Kennedy
                                   jim@jlkennedy.com jlk@trustesolutions.net

Keith C. Owens
                                   on behalf of Creditor ELAP Services LLC kowens@foxrothschild.com, KHoang@foxrothschild.com

Meagan S Tom
                                   on behalf of Creditor State National Insurance Company Inc. meagan.tom@lockelord.com,
                                   autodocket@lockelord.com;steven.pearson@lockelord.com

Michael Ram
                                   on behalf of Party Jeffrey Angeles mram@forthepeople.com

Michael Ram
                                   on behalf of Party Mark Angeles mram@forthepeople.com

Michael Ram
                                   on behalf of Party Trevor Kelly mram@forthepeople.com
       Case 20-06121-LA7           Filed 09/10/21           Entered 09/12/21 21:07:26                    Doc 34        Pg. 71 of 71

District/off: 0974-3                                      User: Admin.                                                         Page 2 of 2
Date Rcvd: Sep 10, 2021                                   Form ID: pdfO1                                                      Total Noticed: 1
Michael Ram
                          on behalf of Party Linda Kelly mram@forthepeople.com

United States Trustee
                          ustp.region15@usdoj.gov

William P. Fennell
                          on behalf of Debtor Omega Family Services LLC william.fennell@fennelllaw.com,
                          luralene.schultz@fennelllaw.com;office@fennelllaw.com;wpf@ecf.courtdrive.com;mblackburnjoniaux@fennelllaw.com;tiffany.z
                          appelli@fennelllaw.com;samantha.larimer@fennelllaw.com;mblackburnjoniaux@yahoo.com


TOTAL: 9
